Exhibit 10.1

Execution Version

NINTH AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT AND FOURTH AMENDMENT TO AMENDED AND RESTATED GUARANTY AND

COLLATERAL AGREEMENT

DATED AS OF NOVEMBER 29, 2018

AMONG

DIAMONDBACK ENERGY, INC.,

AS PARENT GUARANTOR

DIAMONDBACK O&G LLC,

AS BORROWER,

THE OTHER GUARANTORS,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

 

 

WELLS FARGO SECURITIES, LLC, AS

SOLE BOOK RUNNER AND SOLE LEAD ARRANGER

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA, CITIBANK, N.A. AND BANK OF AMERICA, N.A., AS

CO-DOCUMENTATION AGENTS

CAPITAL ONE, N.A., THE BANK OF NOVA SCOTIA AND U.S. BANK NATIONAL ASSOCIATION AS

AS CO-SYNDICATION AGENTS



--------------------------------------------------------------------------------

NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT

AGREEMENT AND FOURTH AMENDMENT TO AMENDED AND RESTATED

GUARANTY AND COLLATERAL AGREEMENT

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND FOURTH
AMENDMENT TO AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT (this
“Amendment”) dated as of November 29, 2018 is among: DIAMONDBACK ENERGY, INC., a
Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (the “Borrower”); each
of the undersigned guarantors (together with the Parent Guarantor, the
“Guarantors”); each of the Lenders (as such term is defined in the Credit
Agreement referred to below) party hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. The Parent Guarantor, the Borrower, the Administrative Agent and the Lenders
are parties to that certain Second Amended and Restated Credit Agreement dated
as of November 1, 2013, as amended by that certain First Amendment dated as of
June 9, 2014, that certain Second Amendment dated as of November 13, 2014, that
certain Third Amendment dated as of June 21, 2016, that certain Fourth Amendment
dated as of December 15, 2016, that certain Fifth Amendment dated as of
November 28, 2017, that certain Sixth Amendment dated as of May 25, 2018, that
certain Seventh Amendment dated as of August 31, 2018 and that certain Eighth
Amendment dated as of October 26, 2018 (as such may be further amended, modified
or supplemented, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

B. The Borrower has requested and the Lenders signatory hereto have agreed to
amend certain provisions of the Credit Agreement as set forth herein.

C. Now, therefore, to induce the Administrative Agent and the Lenders to enter
into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended in accordance with Exhibit A hereto by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by inserting the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text), in each case in the
place where such text appears therein.



--------------------------------------------------------------------------------

Section 3. Amendment to Guaranty Agreement. Schedules 1 through 5 of the
Guaranty Agreement are hereby amended by deleting such Schedules in their
entirety and replacing them with the attached Schedules 1 through 5.

Section 4. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

4.1 The Administrative Agent shall have received from all of the Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Amendment signed on behalf of such Person.

4.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

4.3 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that: (a) Energen Corporation and Sidewinder
Merger Sub Inc., a Subsidiary of the Parent Guarantor, are concurrently
consummating the merger in accordance with the terms of the merger documents
previously provided to the Administrative Agent (with all of the material
conditions precedent thereto having been satisfied in all material respects by
the parties thereto), and (b) attached thereto is a true and complete copy of
the certificate of merger in the form being filed with the Secretary of State of
the State of Alabama.

4.4 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent Guarantor certifying that the Credit Agreement dated as of
September 2, 2014 among Energen Corporation, as the borrower, Wells Fargo Bank,
National Association, as the administrative agent and the lenders and other
agents party thereto is concurrently being repaid in full, that the commitments
thereunder are being terminated and that all Liens thereunder are being
released.

4.5 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.

 

Schedule I - 2



--------------------------------------------------------------------------------

5.2 Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Amendment:

 

  (i)

all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct as of
such specified earlier date,

 

  (ii)

no Default or Event of Default has occurred and is continuing, and

 

  (iii)

no event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.4 Elected Commitment. From and after the effective date of this Amendment
until adjusted pursuant to Section 2.07A of the Credit Agreement, the Aggregate
Elected Commitment Amount shall be $2.0 billion.

5.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

5.7 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees, charges and
disbursements of counsel to the Administrative Agent.

5.8 Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Schedule I - 3



--------------------------------------------------------------------------------

5.9 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

5.10 Loan Document. This Amendment is a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

Schedule I - 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

DIAMONDBACK O&G LLC, as Borrower By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Chief Financial Officer, Executive Vice
President and Assistant Secretary

DIAMONDBACK ENERGY, INC.,

as the Parent Guarantor

By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Chief Financial Officer, Executive Vice
President and Assistant Secretary

 

DIAMONDBACK E&P LLC, as a Guarantor By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick

Title:

  Chief Financial Officer, Executive Vice President and Assistant Secretary
RATTLER MIDSTREAM LLC, as a Guarantor By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Chief Financial Officer, Executive Vice
President and Assistant Secretary

SIDEWINDER MERGER SUB INC.,

as a Guarantor

By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Chief Financial Officer, Executive Vice
President and Assistant Secretary

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

By:  

/s/ Todd Fogle

  Name: Todd Fogle   Title:   Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Christopher Kuna

  Name: Christopher Kuna   Title:   Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Nupur Kumar

  Name: Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

  Name: Christopher Zybrick   Title:   Authorized Signatory

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Ryan Knape

  Name: Ryan Knape   Title:   Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tara McLean

  Name: Tara McLean   Title:   Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N. A., as a Lender By:  

/s/ Kody J. Nerios

  Name: Kody J. Nerios   Title:   Authorized Officer

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jamie Minieri

  Name: Jamie Minieri   Title:   Authorized Signatory

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Jeff Ard

  Name: Jeff Ard   Title:   Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

  Name: Ronald E. McKaig   Title:   Managing Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Arize Agumadu

  Name: Arize Agumadu   Title:   Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A. dba AMEGY BANK, as a Lender By:  

/s/ JB Askew

 

Name:  JB Askew

 

Title:   Senior Vice President – Amegy Bank Division

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Josh Strong

  Name: Josh Strong   Title:   Director By:  

/s/ Charles Hall

  Name: Charles Hall   Title:   Managing Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA, as a Lender By:  

/s/ Joanna Lau

  Name: Joanna Lau   Title:   Associate Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF OKLAHOMA, as a Lender By:  

/s/ John Krenger

  Name:   John Krenger   Title:   Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Kelly Graham

  Name:   Kelly Graham   Title:   Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Donovan C. Broussard

  Name:   Donovan C. Broussard   Title:   Authorized Signatory  

/s/ Trudy Nelson

  Name:   Trudy Nelson   Title:   Authorized Signatory

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sandra Salazar

  Name:   Sandra Salazar   Title:   Managing Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:  

/s/ Moni Collins

  Name:   Moni Collins   Title:   Senior Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK, as a Lender By:  

/s/ Frank K. Stowers

  Name:   Frank K. Stowers   Title:   Senior Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

FROST BANK, A TEXAS STATE BANK, as a Lender By:  

/s/ Jack Herndon

  Name:   Jack Herndon   Title:   Senior Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Gabriela Azcarate

  Name:   Gabriela Azcarate   Title:   Senior Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Annie Dorval

  Name:   ANNIE DORVAL   Title:   AUTHORIZED SIGNATORY

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ William A. Philipp

  Name:   William A. Philipp   Title:   Managing Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD, as a Lender By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Stephen Hoffman

  Name:   Stephen Hoffman   Title:   Managing Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Garrett R. Merrell

  Name:   Garrett R. Merrell   Title:   Assistant Vice President

SIGNATURE PAGE

NINTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY AND

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

[See Attached]



--------------------------------------------------------------------------------

UNOFFICIAL CONFORMED VERSION, REFLECTING THE FIRST AMENDMENT DATED AS OF JUNE 9,
2014, THE SECOND AMENDMENT DATED AS OF NOVEMBER 13, 2014, THE THIRD AMENDMENT
DATED AS OF JUNE 21, 2016, THE FOURTH AMENDMENT DATED AS OF DECEMBER 15, 2016,
THE FIFTH AMENDMENT DATED AS OF NOVEMBER 28, 2017, THE SIXTH AMENDMENT DATED AS
OF MAY 25, 2018, THE SEVENTH AMENDMENT DATED AS OF AUGUST 31, 2018 AND THE
EIGHTH AMENDMENT DATED AS OF OCTOBER 26, 2018.

Exhibit A to Ninth Amendment

**FOR REFERENCE ONLY. NOT A LEGALLY OPERATIVE DOCUMENT.**

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF

NOVEMBER 1, 2013

AMONG

DIAMONDBACK ENERGY, INC.,

AS PARENT GUARANTOR

DIAMONDBACK O&G LLC,

AS BORROWER,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

 

 

WELLS FARGO SECURITIES, LLC, AS

SOLE BOOK RUNNER AND SOLE LEAD ARRANGER

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA, CITIBANK, N.A. AND BANK OF AMERICA, N.A., AS

CO-DOCUMENTATION AGENTS

CAPITAL ONE, N.A., THE BANK OF NOVA SCOTIA AND U.S. BANK NATIONAL

ASSOCIATION, AS CO-SYNDICATION AGENTS



--------------------------------------------------------------------------------

Exhibit A to Ninth Amendment

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions and Accounting Matters

     1  

Section 1.01

  Terms Defined Above      1  

Section 1.02

  Certain Defined Terms      1  

Section 1.03

  Types of Loans and Borrowings      2630  

Section 1.04

  Terms Generally; Rules of Construction      2630  

Section 1.05

  Accounting Terms and Determinations; GAAP      2631  

Section 1.06

  Divisions      31  

ARTICLE II The Credits

     2731  

Section 2.01

  Commitments      2731  

Section 2.02

  Loans and Borrowings      2731  

Section 2.03

  Requests for Borrowings      2933  

Section 2.04

  Interest Elections      3034  

Section 2.05

  Funding of Borrowings      3136  

Section 2.06

  Termination and Reduction of Aggregate Maximum Credit Amounts      3236  

Section 2.07

  Borrowing Base      3237  

Section 2.07A

  Optional Modifications of Aggregate Elected Commitment Amount      40  

Section 2.08

  Letters of Credit      3844  

Section 2.09

  Cash Collateral      4349  

Section 2.10

  Defaulting Lenders      4450  

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

     4652  

Section 3.01

  Repayment of Loans      4652  

Section 3.02

  Interest      4652  

Section 3.03

  Alternate Rate of Interest      4753  

Section 3.04

  Prepayments      4854  

Section 3.05

  Fees      4956  

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

     5057  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      5057  

Section 4.02

  Presumption of Payment by the Borrower      5258  

Section 4.03

  Disposition of Proceeds      5258  

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality

     5259  

Section 5.01

  Increased Costs      5259  

Section 5.02

  Break Funding Payments      5360  

 

i



--------------------------------------------------------------------------------

Section 5.03

  Taxes      5460  

Section 5.04

  Mitigation Obligations      5864  

Section 5.05

  Illegality      5864  

ARTICLE VI Conditions Precedent

     5865  

Section 6.01

  Effective Date      5865  

Section 6.02

  Each Credit Event      6067  

ARTICLE VII Representations and Warranties

     6268  

Section 7.01

  Organization; Powers      6268  

Section 7.02

  Authority; Enforceability      6268  

Section 7.03

  Approvals; No Conflicts      6269  

Section 7.04

  Financial Condition; No Material Adverse Change      6269  

Section 7.05

  Litigation      6370  

Section 7.06

  Environmental Matters      6370  

Section 7.07

  Compliance With Laws and Agreements; No Defaults      6471  

Section 7.08

  Investment Company      6572  

Section 7.09

  Taxes      6572  

Section 7.10

  ERISA      6572  

Section 7.11

  Disclosure; No Material Misstatement      6673  

Section 7.12

  Insurance      6774  

Section 7.13

  Restriction on Liens      6774  

Section 7.14

  Subsidiaries      6774  

Section 7.15

  Location of Business and Offices      6774  

Section 7.16

  Properties, Titles, Etc      6775  

Section 7.17

  Maintenance of Property      6876  

Section 7.18

  Gas Imbalances, Prepayments Reserved      6976  

Section 7.19

  Marketing of Production      6977  

Section 7.20

  Swap Agreements      6977  

Section 7.21

  Use of Loans and Letters of Credit      6977  

Section 7.22

  Solvency      7077  

Section 7.23

  Foreign Corrupt Practices Act      7078  

Section 7.24

  OFAC      7078  

Section 7.25

  EEA Financial Institutions      7178  

ARTICLE VIII Affirmative Covenants

     7178  

Section 8.01

  Financial Statements; Other Information      7179  

Section 8.02

  Notices of Material Events      7482  

Section 8.03

  Existence; Conduct of Business      7483  

Section 8.04

  Payment of Obligations      7483  

Section 8.05

  Performance of Obligations Under Loan Documents      7583  

Section 8.06

  Operation and Maintenance of Properties      7583  

Section 8.07

  Insurance      7584  

Section 8.08

  Books and Records      7685  

 

ii



--------------------------------------------------------------------------------

Section 8.09

  Compliance With Laws      7685  

Section 8.10

  Environmental Matters      7685  

Section 8.11

  Further Assurances      7786  

Section 8.12

  Reserve Reports      7887  

Section 8.13

  Title Information      7888  

Section 8.14

  Additional Collateral; Additional Guarantors      7989  

Section 8.15

  ERISA Compliance      8090  

Section 8.16

  Marketing Activities      8090  

Section 8.17

  Swap Agreements      8191  

Section 8.18

  Unrestricted Subsidiaries      8191  

ARTICLE IX Negative Covenants

     8191  

Section 9.01

  Financial Covenants      8191  

Section 9.02

  Debt      8292  

Section 9.03

  Liens      8394  

Section 9.04

  Dividends, Distributions and Restricted Payments      8395  

Section 9.05

  Investments, Loans and Advances      8497  

Section 9.06

  Nature of Business; No International Operations      87100  

Section 9.07

  Limitation on Leases Intentionally Deleted      87100  

Section 9.08

  Proceeds of Notes      87100  

Section 9.09

  ERISA Compliance      87101  

Section 9.10

  Sale or Discount of Receivables      88101  

Section 9.11

  Mergers, Etc      88101  

Section 9.12

  Sale of Properties      88102  

Section 9.13

  Environmental Matters      89104  

Section 9.14

  Transactions With Affiliates      90104  

Section 9.15

  Subsidiaries      90105  

Section 9.16

  Negative Pledge Agreements; Dividend Restrictions      90105  

Section 9.17

  Gas Imbalances, Take-or-Pay or Other Prepayments Reserved      91106  

Section 9.18

  Swap Agreements      91106  

Section 9.19

  Designation of Restricted and Unrestricted Subsidiaries      91107  

Section 9.20

  Control Agreements      92109  

ARTICLE X Events of Default; Remedies

     93110  

Section 10.01

  Events of Default      93110  

Section 10.02

  Remedies      95112  

ARTICLE XI The Administrative Agent

     97113  

Section 11.01

  Appointment; Powers      97113  

Section 11.02

  Duties and Obligations of Administrative Agent      97114  

Section 11.03

  Action by Administrative Agent      98114  

Section 11.04

  Reliance by Administrative Agent      98115  

Section 11.05

  Subagents      99115  

Section 11.06

  Resignation of the Administrative Agent      99116  

 

iii



--------------------------------------------------------------------------------

Section 11.07

  Agents as Lenders      99116  

Section 11.08

  No Reliance      99116  

Section 11.09

  Administrative Agent May File Proofs of Claim      100117  

Section 11.10

  Authority of Administrative Agent to Release Collateral and Guarantors     
100117  

Section 11.11

  The Arranger and the Syndication Agents      101118  

ARTICLE XII Miscellaneous

     101118  

Section 12.01

  Notices      101118  

Section 12.02

  Waivers; Amendments      102119  

Section 12.03

  Expenses, Indemnity; Damage Waiver      103121  

Section 12.04

  Successors and Assigns      106123  

Section 12.05

  Survival; Revival; Reinstatement      109127  

Section 12.06

  Counterparts; Integration; Effectiveness      110128  

Section 12.07

  Severability      110128  

Section 12.08

  Right of Setoff      110128  

Section 12.09

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      111129  

Section 12.10

  Headings      112130  

Section 12.11

  Confidentiality      112130  

Section 12.12

  Interest Rate Limitation      113131  

Section 12.13

  EXCULPATION PROVISIONS      114132  

Section 12.14

  Collateral Matters; Swap Agreements      114132  

Section 12.15

  No Third Party Beneficiaries      115133  

Section 12.16

  USA Patriot Act Notice      115133  

Section 12.17

  Flood Insurance Provisions      115133  

Section 12.18

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
116133  

 

iv



--------------------------------------------------------------------------------

Exhibit A to Ninth Amendment

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Maximum Credit Amounts

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Security Instruments

Exhibit F

   Form of Assignment and Assumption

Exhibit G-1

   Form of U.S. Tax Compliance Certificate    (Foreign Lenders;
non-partnerships)

Exhibit G-2

   Form of U.S. Tax Compliance Certificate    (Foreign Participants;
non-partnerships)

Exhibit G-3

   Form of U.S. Tax Compliance Certificate    (Foreign Participants;
partnerships)

Exhibit G-4

   Form of U.S. Tax Compliance Certificate    (Foreign Lenders; partnerships)

Exhibit H-1

   Form of Elected Commitment Amount Increase Agreement

Exhibit H-2

   Form of Additional Lender Agreement

Schedule 7.14

   Subsidiaries and Partnerships

Schedule 7.19

   Marketing Agreements

Schedule 7.20

   Swap Agreements

Schedule 9.06

   Certain Foreign Properties

 

v



--------------------------------------------------------------------------------

Exhibit A to Ninth Amendment

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 1, 2013
is among: Diamondback Energy, Inc., a Delaware corporation, as the Parent
Guarantor; Diamondback O&G LLC, a Delaware limited liability company, as
borrower (the “Borrower”); each of the Lenders from time to time party hereto;
and Wells Fargo Bank, National Association (in its individual capacity, “Wells
Fargo”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and other financial institutions named
and defined therein as lenders and agents entered into that certain Amended and
Restated Credit Agreement dated as of July 24, 2012, as amended by that certain
First Amendment dated as of July 31, 2012, that certain Second Amendment dated
as of September 28, 2012, that certain Third Amendment dated as of August 30,
2013 and that certain Fourth Amendment dated as of September 6, 2013, pursuant
to which such lenders provided certain loans to and extensions of credit on
behalf of the Borrower (as heretofore amended, modified or supplemented, the
“Existing Credit Agreement”).

B. The Parent Guarantor and the Borrower have requested, and the Lenders have
agreed, to amend and restate the Existing Credit Agreement subject to the terms
and conditions of this Agreement.

C. Now, therefore, in consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:1

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Swaps” has the meaning assigned such term in
Section 9.18(a)(i)(C).2

 

 

1 

The definition of “Borrowing Base Utilization Percentage” deleted and all
instances of such term replaced with the term “Utilization Percentage” by the
Second Amendment.

2 

Definition added by Fifth Amendment.



--------------------------------------------------------------------------------

“Additional Lender” has the meaning assigned to such term in
Section 2.07A(b)(i).3

“Additional Lender Agreement” has the meaning assigned to such term in
Section 2.07A(b)(ii)(G).4

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Syndication
Agents; and “Agent” shall mean either the Administrative Agent or a Syndication
Agent, as the context requires.

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitment Amounts, as the same may be modified from time to time
pursuant to Section 2.07A, provided that the Aggregate Elected Commitment Amount
shall not exceed 75% of the then effective Borrowing Base at any time the
Borrowing Base is only being redetermined annually.5.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment dated as of June 9, 2014, the Second Amendment dated as
of November 13, 2014, the Third Amendment dated as of June 21, 2016, the Fourth
Amendment dated as of December 15, 2016, the Fifth Amendment dated as of
November 28, 2017, the Sixth Amendment dated as of May 25, 2018, the Seventh
Amendment dated as of August 31, 2018, and the Eighth Amendment dated as of
October 26, 2018, as the same may be further amended, modified or supplemented
from time to time.6

“Ajax Acquisition” means the acquisition of certain Oil and Gas Properties
pursuant to that certain Purchase and Sale Agreement, dated as of July 22, 2018,
by and among Ajax Resources, LLC, Diamondback E&P LLC and the Parent Guarantor.

 

 

3 

Definition added by Second Amendment.

4 

Definition added by Second Amendment.

5 

Definition added by Second and Fifth Amendments.

6 

Definition amended by First through Eighth Amendments.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) (i) the Adjusted LIBO Rate for
a three month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus (ii) 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate at which dollar deposits of $5,000,000 with a three month maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a day on which banks are open for dealings in dollar deposits
in the London interbank market). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

Utilization Percentage

   <25%    >25% <50%    >50% <75%    >75% <90%    >90%

Eurodollar Loans

   1.25%    1.50%    1.75%    2.00%    2.25%

ABR Loans

   0.25%    0.50%    0.75%    1.00%    1.25%

Commitment Fee Rate

   0.375%    0.375%    0.500%    0.500%    0.500%

Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change,
provided, however, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12, then until such delivery the “Applicable
Margin” and the “Commitment Fee Rate” mean the rate per annum set forth on the
grid when the Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment Amount as such percentage is set forth on Annex I; provided that if
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposures then outstanding.7

 

 

7 

Definition amended by Second Amendment.

 

3



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher (or whose obligations under the
relevant Swap Agreement are guaranteed by a Person that meets such long term
senior unsecured debt rating test).

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Cawley, Gillespie &
Associates, Inc., (d) Pinnacle Energy Services, LLC and (e) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as the sole book
runner and sole lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and cConversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.8

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.9

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.10

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefiting Guarantor” means a Guarantor for which funds or other support are
necessary for such Guarantor to constitute an Eligible Contract Participant.

“Bison Drilling” means Bison Drilling and Field Services LLC, a Delaware limited
liability company, formerly known as Windsor Drilling LLC.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

 

8 

Definition added by Third Amendment.

9 

Definition added by Third Amendment.

10 

Added by Sixth Amendment.

 

4



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c),
Section 9.05(n)(iii), or Section 9.12(d).11

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceed the Borrowing Base then in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of the Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Provider” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement.

 

 

11 

Definition amended by First Amendment.

 

5



--------------------------------------------------------------------------------

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Parent Guarantor, the Borrower or any
of their Restricted Subsidiaries having a fair market value in excess of
$500,000.1225,000,000 not fully covered by insurance, subject to normal
deductibles.

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) other than the Permitted Holders, of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 5.01(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement. Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements or directives thereunder or issued in connection
therewith (whether or not having the force of law) or in implementation thereof,
and (ii) all requests, rules, regulations, guidelines, interpretations,
requirements, interpretations and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall, in each case, be deemed to be a Change in Law, regardless of
the date enacted, adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and Section 2.07A and
(b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b), and “Commitments” means the aggregate amount of
the Commitments of all Lenders. The amount representing each Lender’s Commitment
shall at any time be the least of such Lender’s: (i) Maximum Credit Amount,
(ii) Elected Commitment Amount and (iii) Applicable Percentage of the then
effective Borrowing Base.13

 

 

12 

Definition amended by First Amendment.

13 

Definition amended by Second Amendment.

 

6



--------------------------------------------------------------------------------

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.

“Consolidated Net Income” means with respect to the Parent Guarantor and the
Consolidated Restricted Subsidiaries, for any period of determination, the
aggregate of the net income (or loss) of the Parent Guarantor and the
Consolidated Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of an Unrestricted Subsidiary or any Person in
which the Parent Guarantor or any Consolidated Restricted Subsidiaries have an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of the Parent Guarantor and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such Unrestricted Subsidiary or other Person to the Parent Guarantor or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period and
(e) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test writedowns; and provided further that if the Parent
Guarantor or any Consolidated Restricted Subsidiary shall acquire or dispose of
any Property during such period or a Subsidiary shall be redesignated as either
an Unrestricted Subsidiary or a Restricted Subsidiary, then Consolidated Net
Income shall be calculated after giving pro forma effect to such acquisition,
disposition or redesignation, as if such acquisition, disposition or
redesignation had occurred on the first day of such period.14

“Consolidated Restricted Subsidiary” means each Consolidated Subsidiary that is
a Restricted Subsidiary.15

“Consolidated Subsidiaries” means each Subsidiary of the Parent Guarantor
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the Parent Guarantor in accordance with GAAP.

“Consolidated Unrestricted Subsidiary” means each Consolidated Subsidiary that
is an Unrestricted Subsidiary.16

 

 

14 

Definition amended by First Amendment.

15 

Definition added by First Amendment.

16

Definition added by First Amendment.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services, but
excluding those from time to time incurred in the ordinary course of business
that are not greater than sixty (60) days past the date such payment is due or
that are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or inwith respect to which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP. Notwithstanding the foregoing, “Debt” shall not include (1) any obligation
arising from agreements of the Parent Guarantor, the Borrower or any Restricted
Subsidiary providing for indemnification, contribution, adjustment of purchase
price, earn-outs, holdbacks, deferred compensation or similar obligations, in
each case, incurred or assumed in connection with the disposition or acquisition
of any business, assets or Equity Interests of a Restricted Subsidiary in a
transaction permitted by this Agreement or, (2) any obligation of a Loan Party
in connection with a DrillCo pursuant to the agreement or agreements governing
such DrillCo, including obligations to repurchase or otherwise purchase or
acquire DrillCo Properties.17, (3) any equity commitment letter or any direct or
indirect guaranty of, or other credit support for, an equity commitment letter
if, at the time such letter or credit support is made or provided, the
Investment contemplated thereby could have been made pursuant to Section 9.05,
or (4) for the avoidance of doubt, Swap Obligations and direct or indirect
guaranties thereof, and other credit support therefor.

 

 

17

Definition amended by Fifth and Seventh Amendments.

 

8



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of the Loans or participations in Letters of Credit required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction

 

9



--------------------------------------------------------------------------------

of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.10) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and each
Lender.18

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated. Notwithstanding the foregoing, any Equity Interest that would
constitute Disqualified Capital Stock solely because the holders of the Equity
Interest have the right to require the Borrower to repurchase or redeem such
Equity Interest upon or following the occurrence of a change of control or an
asset sale will not constitute Disqualified Capital Stock if the terms of such
Equity Interest provide that the Parent Guarantor or the relevant Restricted
Subsidiary may not repurchase or redeem any such Equity Interest pursuant to
such provisions unless such repurchase or redemption complies with Section 9.04
hereof.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“DrillCo” means an entity jointly formed, or an arrangement evidenced by a
participation, development, production or similar agreement entered into, in
each case, by a Loan Party and one or more other Persons (together with its or
their Affiliates, each, a “DrillCo Party”) that (a) provides for a DrillCo Party
to fund the majority of the capital for the development of one or more
Properties and (b) enables the Loan Parties to achieve one of more of the
following objectives: minimization of capital deployment to non-core assets;
acceleration of drilling schedule; retention of potentially expiring acreage; or
enhancement of long-term value of assets in lieu of outright sale thereof.19

“DrillCo Party” has the meaning assigned to such term in the definition of
DrillCo.20

 

 

18 

Definition amended by Third Amendment.

19

Definition added by Fifth Amendment and amended by Seventh Amendment

20 

Definition added by Seventh Amendment.

 

10



--------------------------------------------------------------------------------

“DrillCo Properties” means (a) in the case of a DrillCo that is an entity, all
Properties contributed, sold or otherwise conveyed to such DrillCo and all
Equity Interests in such DrillCo, (b) in the case of a DrillCo that is an
agreement, all Properties subject to such agreement, including Properties
directly or indirectly conveyed from time to time to a DrillCo Party and
therefore no longer owned by a Loan Party, (c) funds and other Property received
from a DrillCo Party in connection with a DrillCo, and (d) direct and indirect
proceeds of any of the foregoing.21

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (a) interest, income taxes,
depreciation, depletion, amortization, exploration expenses, extraordinary items
and other similar noncash charges, including expenses relating to stock-based
compensation, hedging, and ceiling test impairments, and (b) any reasonable
expenses and charges (up to an aggregate of $10,000,00050,000,000 during any
calendar year) related to any Investment, acquisition, disposition, offering of
Equity Interests, recapitalization, or issuance or incurrence of
IndebtednessDebt not prohibited hereunder (in each case, whether or not
successful), minus all noncash income added to Consolidated Net Income.22

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.23

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.24

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.25

“Effective Date” means the date on which the conditions specified in
Section 6.01 and 6.02(a) – (d) are satisfied (or waived in accordance with
Section 12.02).

“Elected Commitment Amount” means, with respect to any Lender, the amount which
is equal to the product of the percentage for such Lender as set forth on Annex
I and the then effective Aggregate Elected Commitment Amount, as the same may be
modified from time to time pursuant to Section 2.07A.26

 

 

21 

Definition added by Seventh Amendment.

22

Definition added by Fifth Amendment.

23 

Definition added by Third Amendment.

24 

Definition added by Third Amendment.

25 

Definition added by Third Amendment.

26 

Definition added by Second Amendment and amended by Eighth Amendment.

 

11



--------------------------------------------------------------------------------

“Elected Commitment Amount Increase Agreement” has the meaning assigned to such
term in Section 2.07A(b)(ii)(F).27

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Energen” means Energen Corporation and its Subsidiaries.

“Energen Merger” means the merger of Energen Merger Sub with and into Energen
Corporation, with Energen Corporation as the surviving entity [, to be named
[•]] (the “Energen Merger Survivor”).

“Energen Merger Sub” means Sidewinder Merger Sub Inc., an Alabama corporation.

“Energen Transaction” means (i) the formation and capitalization of Energen
Merger Sub and (ii) the Energen Merger.

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent
Guarantor, the Borrower or any Restricted Subsidiaries are conducting, or at any
time have conducted business, or where any Property of the Parent Guarantor, the
Borrower or any Restricted Subsidiaries is located, including the Oil Pollution
Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.28

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

 

 

27 

Definition added by Second Amendment.

28 

Definition amended by First Amendment.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Parent Guarantor, the Borrower or a Subsidiary would be
deemed to be a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.29

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in theor ordinary course of business contracts or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-in and farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Parent Guarantor, the Borrower
or their Restricted Subsidiaries or materially impair the value of such Property
subject thereto; (e) Liens

 

 

29 

Definition added by Third Amendment.

 

13



--------------------------------------------------------------------------------

arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Parent Guarantor, the Borrower or their
Restricted Subsidiaries to provide collateral to the depository institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Parent Guarantor, the Borrower
or their Restricted Subsidiaries for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Parent Guarantor, the Borrower or their Restricted
Subsidiaries or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and (h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.30

“Excluded Swap Obligations” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.

 

 

30 

Definition amended by first Amendment.

 

14



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender,
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(g), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(b) or Section 5.03(d).

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter between the Administrative Agent and
the Borrower dated August 5, 2010.

“Fifth Amendment Effective Date” means November [             ]28, 2017.31

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Parent Guarantor.

 

 

31 

Definition added by Fifth Amendment.

 

15



--------------------------------------------------------------------------------

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means any Lender that is not (i) an individual who is a citizen
or resident of the United States of America; (ii) a partnership or a corporation
(or other entity taxed as a corporation for U.S. federal income tax purposes)
created or organized in or under the laws of the United States of America;
(iii) an estate whose income is includible in gross income for U.S. federal
income tax purposes regardless of its source; or (iv) a trust if (1) a court
within the United States of America is able to exercise primary supervision over
the administration of the trust and one or more “United States person” (within
the meaning of the Code) have the authority to control all substantial decisions
of the trust, or (2) it has a valid election in effect under applicable Treasury
regulations to be treated as a United States person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent Guarantor, the Borrower, any Subsidiary, any of their Properties, the
Administrative Agent, the Issuing Bank or any Lender.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.

“Guarantor” means the Parent Guarantor and each Restricted Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b).32

“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent, unconditionally guarantying
on a joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.

 

 

32 

Definitionamended by First Amendment.

 

16



--------------------------------------------------------------------------------

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical waste.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means any and all amounts owing or to be owing by the Parent
Guarantor, the Borrower or any other Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent,
the Issuing Bank or any Lender under any Loan Document; (b) to any Secured Swap
Party under any Secured Swap Obligations (provided that notwithstanding anything
to the contrary herein or in any other Loan Document, “Indebtedness” shall not
include with respect to any Person any Excluded Swap Obligations of such
Person); (c) to any Cash Management Provider in respect of any Cash Management
Agreement and (d) all renewals, extensions and/or rearrangements of any of the
above.33

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

 

33

Definition amended by First Amendment.

 

17



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 12.03(b).

“Information” has the meaning set forth in Section 12.11.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been determined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
or (c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

 

18



--------------------------------------------------------------------------------

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Commitment” means, at any time, (a) $100,000,000150,000,000 for Letters of
Credit with respect to Qualified Midstream Persons, Qualified Midstream Assets
and activities associated therewith and (b) $15,000,000 30,000,000 for all other
Letters of Credit.34

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period;
provided that such rate shall never be less than 0.0%. In the event that such
rate does not appear on such page (or otherwise on such screen), the “LIBO Rate”
shall be determined by reference to such other comparable publicly available
service for displaying Eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered dollar deposits at or about 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period in
the interbank Eurodollar market where its Eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.35

 

 

34

Definition amended by Fifth and Sixth Amendments.

35

Definition amended by Second Amendment.

 

19



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent Guarantor, the Borrower or any Restricted
Subsidiary shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.36

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Party” means, collectively, the Borrower and each Guarantor.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, two or more Lenders having more than fifty percent (50%) of the
Aggregate Maximum Credit Amounts; and at any time while any Loans or LC Exposure
is outstanding, two or more Lenders holding more than fifty percent (50%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that the Maximum Credit Amounts
and the principal amount of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Parent Guarantor, the Borrower and their Restricted
Subsidiaries taken as a whole, (b) the ability of the Parent Guarantor, the
Borrower, any Restricted Subsidiaries or any other Guarantor to perform any of
its obligations under any Loan Document, (c) the validity or enforceability of
any Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, the Issuing Bank or any Lender under any Loan Document.37

 

 

36 

Definition amended by First Amendment.

37 

Definition amended by First Amendment.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of the Parent
Guarantor, the Borrower or their Restricted Subsidiaries in an aggregate
principal amount exceeding $50,000,000100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
Guarantor, the Borrower or their Restricted Subsidiaries in respect of any Swap
Agreement at any time shall be the Swap Termination Value.38

“Maturity Date” means November 1, 2022.39

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount”, as such
amount may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.07(A)(b),
or (c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).40

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) if the Borrower agrees to
deliver Cash Collateral consisting of property other than cash or deposit
account balances, an amount determined by the Administrative Agent and the
Issuing Bank in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Parent Guarantor, the
Borrower or any other Guarantor which is subject to the Liens existing and to
exist under the terms of the Security Instruments.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Ninth Amendment Closing Date” means November [29], 2018.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: the holder or holders thereof (a) shall have recourse only
to, and shall have the right to require the obligations of such Unrestricted
Subsidiary to be performed, satisfied, and paid only out of, (i) the Property of
such Unrestricted Subsidiary and/or one or more other Unrestricted Subsidiaries
and/or any other Person (other than the Parent Guarantor, the Borrower

 

 

38 

Definition amended by First and Fifth Amendments.

39 

Definition amended by Fifth Amendment.

40 

Definition amended by Second Amendment.

 

21



--------------------------------------------------------------------------------

and/or any Restricted Subsidiary) and (ii) the Equity Interests of an
Unrestricted Subsidiary and (b) shall have no direct or indirect recourse
(including by way of guaranty, support or indemnity) to the Parent Guarantor,
the Borrower or any Restricted Subsidiary or to any of the Property of the
Parent Guarantor, the Borrower or any Restricted Subsidiary, in each case other
than Equity Interests held by them in Unrestricted Subsidiaries, whether for
principal, interest, fees, expenses or otherwise.41

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Other Secured Persons” means each Lender, each Issuing Bank, each Secured Swap
Party, each Indemnitee and any legal owner, holder, assignee or pledgee of any
of the Indebtedness.42

 

 

41 

Definition added by First Amendment.

42 

Definition added by Third Amendment.

 

22



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Parent Guarantor” means Diamondback Energy, Inc., a Delaware corporation.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in 12.04(c)(iii).

“Permitted Acquisitions” means Investments in Persons (each, a “Permitted
Acquisition Target”) engaged primarily in the business of acquiring, developing
and producing Oil and Gas Properties or transporting or processing Hydrocarbons
from or attributable to such Oil and Gas Properties, in each case if (i) the
aggregate amount of all such Investments at any one time outstanding (measured
by consideration paid at the time such Investment is made) does not exceed
$200,000,000, (ii) immediately after making such Investment, either (A) such
Person shall merge into the Borrower or a Guarantor or (B) such Person shall be
a wholly-owned Subsidiary and the Borrower shall comply with Section 8.14(b)
within the time period specified therein, and (iii) such Person shall not be a
publicly-traded entity.43.

“Permitted Acquisition Target” has the meaning set forth in the definition of
“Permitted Acquisitions”.

“Permitted Holders” means (a) Wexford Capital LP and any Affiliated funds,
investment vehicles, holding companies or other entities directly or indirectly
owned, managed or controlled by Wexford Capital LP or any other Person that is a
Permitted Holder, (b) any general partner, managing member or managing partner
of any of the Persons described in clause (a) above and (c) the Parent
Guarantor.

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to repay,
repurchase, redeem, defease, refund, replace, acquire or otherwise retire or
refinance, all or part of any other Debt (the “Refinanced Debt”); provided that
(a) such new Debt is in an aggregate principal amount not in excess of the sum
of (i) the aggregate principal amount then outstanding of the Refinanced Debt
(or, if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any accrued and unpaid interest on such Refinanced Debt and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Debt has a stated maturity no earlier than the stated maturity of the
Refinanced Debt and an average life no shorter than the average life of the
Refinanced Debt; (c) such new Debt’s stated interest rate, fees, and premiums
are on “market” terms; (d) such new Debt does not contain covenants that, taken
as a whole, are materially more onerous to the Parent Guarantor, the

 

 

43 

Definition amended by Fifth Amendment.

 

23



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries than those imposed by the Refinanced
Debt and (e) if the Refinanced Debt (or any guarantee thereof) is subordinated
in right of payment to the Indebtedness (or, if applicable, the Guaranty
Agreement), then such new Debt (and any guarantees thereof) is subordinated in
right of payment to the Indebtedness (or, if applicable, the Guaranty Agreement)
to at least the same extent as the Refinanced Debt or is otherwise subordinated
on terms substantially reasonably satisfactory to the Administrative Agent.44

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Parent Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate or
(b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by the Parent Guarantor, Borrower, a
Subsidiary or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Pro Forma Property” has the meaning assigned such term in Section
9.18(a)(i)(C).45

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Qualified Midstream Assets” means assets used in the gathering, distributing,
marketing, treating, processing, transporting of, or storage, disposal, or other
handling of, Hydrocarbons, water, sand, minerals, chemicals or other products or
substances commonly created, used, recovered, produced or processed in the
conduct of the oil and gas business, including compression, pumping, treatment
and disposal facilities, gathering lines and systems, and other assets commonly
considered midstream assets or useful in connection with the conduct of
midstream operations and for Equity Interests in Qualified Midstream Persons.
For the avoidance of doubt, the Qualified Midstream Assets do not include any
Oil and Gas Properties included in the Borrowing Base.46

 

 

44 

Definition amended by First Amendment.

45 

Definition added by Fifth Amendment.

46

Definition added by Fifth Amendment.

 

24



--------------------------------------------------------------------------------

“Qualified Midstream Person” means (a) any Person if (i) substantially all of
the assets of such Person consist of or will consist of Qualified Midstream
Assets or (ii) all or substantially all of such Person’s business is ownership
of, operation of, construction or development of, or direct or indirect
investment in, Qualified Midstream Assets and (b) Rattler Midstream Partners LP,
Rattler Midstream LLC, Rattler Midstream GP LLC and Tall City Towers LLC.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt, except as provided in the definition of the term “Senior Unsecured Notes”.
“Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, two or more Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Maximum Credit Amounts; and at any time while
any Loans or LC Exposure is outstanding, two or more Lenders holding at least
sixty-six and two-thirds percent (66-2/3%) of the outstanding aggregate
principal amount of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Maximum Credit Amounts and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of Required
Lenders.

 

25



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Parent Guarantor the
Borrower and the Restricted Subsidiaries, together with a projection of the rate
of production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with the Administrative Agent’s lending requirements at
the time.47

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Parent Guarantor.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries or any payment
(whether in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Parent Guarantor, the Borrower or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Parent
Guarantor, the Borrower or any Restricted Subsidiary.48

“Restricted Subsidiary” means any Subsidiary of the Parent Guarantor or the
Borrower that is not an Unrestricted Subsidiary.49

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Swap Agreement” means any Swap Agreement between the Parent Guarantor,
the Borrower or any Restricted Subsidiary and any Person that is entered into
prior to the time, or during the time, that such Person was a Lender or an
Affiliate of a Lender (including any such Swap Agreement in existence prior to
the date hereof), even if such Person ceases to be a Lender or an Affiliate of a
Lender for any reason (any such Person, a “Secured Swap Party”). For the
avoidance of doubt, for purposes of this definition and the definitions of
“Secured Swap Party” and “Secured Swap Obligations,” the term “Lender” includes
each Person that was a “Lender” under the Existing Credit Agreement at the
relevant time.50

 

 

47

Definition amended by First Amendment.

48

Definition amended by First Amendment.

49

Definition added by First Amendment.

50 

Definition amended by First Amendment.

 

26



--------------------------------------------------------------------------------

“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement; provided that, for the
avoidance of doubt, if a Secured Swap Party ceases to be a Lender (or an
Affiliate of a Lender), then the Secured Swap Obligations owing to such Secured
Swap Party under any such Secured Swap Agreement shall not include any
obligations arising from transactions entered into after the time that such
Secured Swap Party ceases to be a Lender or an Affiliate of a Lender.

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit E, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Parent Guarantor,
the Borrower or any other Person (other than Swap Agreements with a Secured Swap
Party or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“Senior Secured Debt” means the Indebtedness under this Agreement.

“Senior Unsecured Notes” means Debt in the form of unsecured senior or senior
subordinated notes issued by the Parent Guarantor or the Borrower, including
exchange notes issued in exchange therefor pursuant to any registration rights
agreement (it being agreed that any such exchange or offer to exchange shall not
constitute a Redemption or an offer to Redeem for purposes of this Agreement),
and, in each case, any guarantees thereof by the Parent Guarantor, the Borrower
or a Guarantor; provided that (a) at the time of incurring such Debt (i) no
Default has occurred and is then continuing and (ii) no Default would result
from the incurrence of such Debt after giving effect to the incurrence of such
Debt (and any concurrent repayment, redemption or satisfaction and discharge of
Debt with the proceeds of such incurrence and for the avoidance of doubt,
including pro forma compliance with Section 9.01(a)), (b) such Debt does not
have any scheduled amortization prior to 91 days after the Maturity Date,
(c) such Debt does not mature sooner than 91 days after the Maturity Date,
(d) the terms of such Debt are not materially more onerous, taken as a whole,
than the terms of this Agreement and the other Loan Documents, (e) such Debt and
any guarantees thereof are on prevailing market terms for similarly situated
companies and (f) with respect to Senior Unsecured Notes issued after the
Effective Date, unless such adjustment is waived in accordance with
Section 12.02, the Borrowing Base is adjusted as contemplated by Section 2.07(f)
and the Borrower makes any prepayment required under Section 3.04(c)(iii).51

 

 

51 

Amount amended by Fourth and Fifth Amendments.

 

27



--------------------------------------------------------------------------------

“Sixth Amendment Closing Date” means May 25, 2018.52

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, managers or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Parent Guarantor, the Borrower or one or
more of their Subsidiaries and (b) any partnership of which the Parent
Guarantor, the Borrower or any of their Subsidiaries is a general partner.
Unless otherwise indicated herein, each reference to the term “Subsidiary” shall
mean a Subsidiary of the Parent Guarantor or the Borrower, as the context
requires.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the- counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Guarantor or its
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, including
any such obligation comprised of a guaranty or a security interest or other
Lien.

 

 

52 

Added by Sixth Amendment.

 

28



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to- market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Third Amendment Effective Date” means June 21, 2016.53

“Total Debt” means, at any date, all Debt of the Parent Guarantor and the
Consolidated Restricted Subsidiaries, excluding non-cash obligations under ASC
815.54

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness and the other obligations under the Guaranty Agreement and such
Guarantor’s grant of the security interests and provision of collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

 

53 

Definition added by Third Amendment.

54

Definition amended by First Amendment.

 

 

29



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of the Parent Guarantor or the
Borrower designated as such on Schedule 7.14 from time to time or which the
Parent Guarantor or the Borrower has designated in writing to the Administrative
Agent to be an Unrestricted Subsidiary pursuant to Section 9.19, until such time
as the Parent Guarantor or the Borrower redesignates such Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with this Agreement.55

“Utilization Percentage” means, as of any day, the fraction expressed as a
percentage, the numerator of which is the sum of the Revolving Credit Exposures
on such day, and the denominator of which is the total CommitmentsBorrowing Base
in effect on such day.56

“Viper MLP” has the meaning assigned to such term in Section 9.05(n).57

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.58

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means

 

 

55 

Definition added by First Amendment.

56 

Definition added, and term used to replace “Borrowing Base Utilization
Percentage” throughout, by Second Amendment.

57 

Definition added by First Amendment.

58

Definition added by Third Amendment.

 

30



--------------------------------------------------------------------------------

“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Parent Guarantor’s or
the Borrower’s independent certified public accountants concur and which are
disclosed to Administrative Agent on the next date on which financial statements
are required to be delivered to the Lenders pursuant to Section 8.01(a);
provided that, unless the Parent Guarantor, the Borrower and the Majority
Lenders shall otherwise agree in writing, no such change shall modify or affect
the manner in which compliance with the covenants contained herein is computed
such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

Section 1.06 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

31



--------------------------------------------------------------------------------

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $250,000 and not less than
$250,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $250,000; provided that, notwithstanding the foregoing, an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of five (5) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d) Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase or decrease, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

(e) Loans and Borrowings under the Existing Credit Agreement. On the Effective
Date:

(i) the Borrower shall pay all accrued and unpaid commitment fees, break funding
fees under Section 5.02 and all other fees that are outstanding under the
Existing Credit Agreement for the account of each “Lender” under the Existing
Credit Agreement;

 

32



--------------------------------------------------------------------------------

(ii) each “ABR Loan” and “Eurodollar Loan” outstanding under the Existing Credit
Agreement shall be deemed to be continued as existing Loans under this Agreement
and not as a novation;

(iii) any letters of credit outstanding under the Existing Credit Agreement
shall be deemed issued under this Agreement; and

(iv) the Existing Credit Agreement and the commitments thereunder shall be
superseded by this Agreement.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and re-evidence the obligations of the Borrower outstanding thereunder. To the
extent not amended and restated as of the Effective Date, the Loan Documents
executed in connection with the Existing Credit Agreement and in effect prior to
the Effective Date (the “Existing Loan Documents”) shall continue in full force
and effect, are hereby ratified, reaffirmed and confirmed in all respects, and
shall, for the avoidance of doubt, constitute “Loan Documents” under this
Agreement. The terms of the Loan Documents that correspond to the Existing Loan
Documents that have been amended and restated as of the Effective Date shall
govern for any period occurring on or after the Effective Date, and the terms of
such Existing Loan Documents prior to their amendment and restatement shall
govern for any period beginning before the Effective Date and ending on the day
immediately preceding the Effective Date. In furtherance of the foregoing,
(i) each reference in any Loan Document to the “Credit Agreement”, any other
Loan Document that is being amended and restated as of the Effective Date,
“thereunder”, “thereof” or words of like import, is hereby amended, mutatis
mutandis, as applicable in the context, to be a reference to, and shall
thereafter mean, this Agreement or such other amended and restated Loan
Document, as applicable in the context (as each may be amended, modified or
supplemented and in effect from time to time) and (ii) the definition of any
term defined in any Loan Document by reference to the terms defined in the
“Credit Agreement” or any other Loan Document that is being amended and restated
as of the Effective Date is hereby amended to be defined by reference to the
defined term in this Agreement or such other amended and restated Loan Document,
as applicable (as each may be amended, modified or supplemented and in effect
from time to time).

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 A.M., Houston, Texas time, on the Business
Day of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic communication or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Parent Guarantor and the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

33



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the Aggregate Elected
Commitment Amount and the current total Revolving Credit Exposures (without
regard to the requested Borrowing) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Borrowing);59 and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.60

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the least of the Aggregate Maximum Credit Amounts, the
Aggregate Elected Commitment Amount and the then effective Borrowing Base).61

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

 

59 

Section 2.03(v) amended by Second and Third Amendments.

60

Section 2.03(vi) amended by Fifth Amendment.

61

Penultimate sentence of Section 2.03 amended by Second Amendment.

 

34



--------------------------------------------------------------------------------

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower was requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, electronic communication or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Parent Guarantor and the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Eurodollar Borrowing with an
Interest Period of one month’s duration. Notwithstanding any contrary provision
hereof, if an Event of Default or a Borrowing Base Deficiency has occurred and
is continuing: (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

35



--------------------------------------------------------------------------------

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in Houston, Texas and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

 

36



--------------------------------------------------------------------------------

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the next Redetermination Date, the amount ofOn the Ninth
Amendment Closing Date the Borrowing Base shall be $225,000,000is $2.65 billion.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 8.13(c), Section 9.05(n)(iii), or Section 9.12(d).62

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined (i) annually if as of the most recent quarter for which financial
statements are available immediately prior to September 30th of any year, the
ratio of Total Debt to EBITDAX as determined in accordance with Section 9.01(a)
is 3.0 to 1.0 or less and (ii) semi-annually if the ratio of Total Debt to
EBITDAX as determined in accordance with Section 9.01(a) is greater than 3.0 to
1.0, or, notwithstanding clause (i), if the Borrower elects semi-annual
redetermination for such year by written notice to the Administrative Agent no
later than September 30th of any year (such semi-annual redeterminations to
continue until the Borrower notifies the Lender it wishes to revert to annual
redeterminations as provided in clause (i)), each in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Agents, the Issuing Bank and the Lenders on May 1st of each year
beginning May 1, 20182019 for any annual redetermination and on May 1st and
November 1st of each year for any semi-annual redetermination. In addition, the
Borrower may, by notifying the Administrative Agent thereof, and the
Administrative Agent may, at the direction of the Majority Lenders, by notifying
the Borrower thereof, two times during any twelve month period, each elect to
cause the Borrowing Base to be redetermined between Scheduled Redeterminations
(an “Interim Redetermination”) in accordance with this Section 2.07.63

 

 

62

Section 2.07(a) amended by First Amendment.

63

Section 2.07(b) amended by Second and Fifth Amendments.

 

37



--------------------------------------------------------------------------------

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time. In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (I) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before (1) April 15th for an annual redetermination or (2) April 15th
and October 15th for each semi- annual redetermination, of such year following
the date of delivery or (II) if the Administrative Agent shall not have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and64

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

 

 

64 

Section 2.07(c)(ii)(A) amended by Second and Fifth Amendments.

 

38



--------------------------------------------------------------------------------

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to the number of Lenders sufficient to constitute the
Required Lenders for purposes of this Section 2.07 and, so long as such amount
does not increase the Borrowing Base then in effect, such amount shall become
the new Borrowing Base effective on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Majority Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the May 1st or November 1st, as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and65

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f),
Section 8.13(c), Section 9.05(n)(iii), or Section 9.12, whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.66

 

 

65 

Section 2.07(d)(i) amended by Second Amendment.

66

Last paragraph of Section 2.07(d) amended by First Amendment.

 

39



--------------------------------------------------------------------------------

(e) Potential Adjustment of Borrowing Base Upon Termination of Swap Agreements.
If the Borrower or any Restricted Subsidiary shall terminate or create any off-
setting positions which have the economic effect of terminating any Swap
Agreements (regardless of how evidenced) upon which the Lenders relied in
determining the Borrowing Base, and which would affect the Borrowing Base (after
giving effect to any replacement Swap Agreements), then, to the extent required
by the Majority Lenders within 10 Business Days of such termination, the
Borrowing Base shall be adjusted in an amount determined by the Majority Lenders
equal to the economic value of such Swap Agreements.67

(f) Reduction of Borrowing Base Upon Issuance of Senior Unsecured Notes.
Notwithstanding anything to the contrary contained herein, upon each initial
issuance of any Senior Unsecured Notes (which, for the avoidance of doubt,
excludes issuances of Senior Unsecured Notes in an exchange offer or in a
refinancing of Senior Unsecured Notes) in accordance with Section 9.02(g)(ii),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Senior
Unsecured Notes (without regard to any initial issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Issuing Bank and the Lenders on such date until the next redetermination or
modification thereof hereunder.68

Section 2.07A Optional Modifications of Aggregate Elected Commitment Amount.69

(a) Establishment of Aggregate Elected Commitment Amount. Within the three
Business Day period following its receipt of the New Borrowing Base Notice as a
result of a Scheduled Redetermination or Interim Redetermination, as applicable,
the Borrower shall provide written notice to the Administrative Agent and the
Lenders that specifies for the period from the effective date of the New
Borrowing Base Notice until the earliest of the next succeeding Scheduled
Redetermination Date or Interim Redetermination Date the amount it requests that
the Lenders provide as the Aggregate Elected Commitment Amount in accordance
with the following procedure:

 

 

67 

Section 2.07(e) amended by First Amendment.

68

Section 2.07(f) amended by Fifth Amendment.

69

Section 2.07A added by Second Amendment.

 

40



--------------------------------------------------------------------------------

(i) if the amount of the Aggregate Elected Commitment Amount is unchanged, then
each Lender’s Elected Commitment Amount will remain unchanged;

(ii) if the amount of the Aggregate Elected Commitment Amount is to decrease,
then each Lender’s Elected Commitment Amount will be decreased ratably in
accordance with its Applicable Percentage of the reduction; and

(iii) if the amount of the Aggregate Elected Commitment Amount is to increase,
then any increase will be effected in accordance with Section 2.07A(b).

    (b) Optional Increase of Aggregate Elected Commitment Amount.

(i) In addition to any increase in the Aggregate Elected Commitment Amount
pursuant to Section 2.07A(a), and subject to the conditions set forth in
Section 2.07A(b)(ii), the Borrower may increase the Aggregate Elected Commitment
Amount then in effect by increasing the Elected Commitment Amount of any one or
more Lenders and/or by causing a Person that is reasonably acceptable to the
Administrative Agent that at such time is not a Lender (it being agreed that any
Affiliate of a Lender shall be deemed acceptable to the Administrative Agent) to
become a Lender (an “Additional Lender”).

(ii) Any increase in the Aggregate Elected Commitment Amount shall be subject to
the following additional conditions:

(A) such increase shall not (I) result in the Aggregate Elected Commitment
Amount or the total Revolving Credit Exposure exceeding the Borrowing Base then
in effect and (II) if not in connection with any Scheduled Redetermination or
Interim Redetermination, be less than $25,000,000 unless such increase is equal
to the remaining difference between the Aggregate Elected Commitment Amount and
the Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date or Interim Redetermination
Date, the Borrower may not increase the Aggregate Elected Commitment Amount more
than once before the next Scheduled Redetermination Date or Interim
Redetermination Date, as applicable;

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

 

41



--------------------------------------------------------------------------------

(D) on the effective date of such increase, if any Eurodollar Borrowings are
outstanding, then (I) the effective date of such increase shall be the last day
of the Interest Period in respect of such Eurodollar Borrowings, (II) the
Lenders shall each take a ratable share of such increase or (III) the Borrower
shall pay compensation required by Section 5.02;

(E) no Lender’s Elected Commitment Amount may be increased without the consent
of such Lender;

(F) if the Borrower elects to increase the Aggregate Elected Commitment Amount
by increasing the Elected Commitment Amount of a Lender, then (I) the Borrower
and such Lender shall execute and deliver to the Administrative Agent an
agreement substantially in the form of Exhibit H-1 (an “Elected Commitment
Amount Increase Agreement”); and (II) the Borrower shall (1) if requested by
such Lender, deliver a Note payable to such Lender in a principal amount equal
to its Maximum Credit Amount, and otherwise duly completed (if its Maximum
Credit Amount has also increased) and (2) pay any fees as may have been agreed
to between the Borrower, such Lender and/or the Administrative Agent; and

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amount
by causing an Additional Lender to become a party to this Agreement, then
(I) the Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit H-2 (an
“Additional Lender Agreement”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500; and (II) the Borrower shall
(1) if requested by such Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and (2) pay any fees as may have been agreed to between the
Borrower, the Additional Lender and/or the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.07A(b)(iv), from and after the effective date specified in the Elected
Commitment Amount Increase Agreement or the Additional Lender Agreement: (A) the
amount of the Aggregate Elected Commitment Amount shall be increased as set
forth therein, and (B) in the case of an Additional Lender Agreement, any
Additional Lender party thereto shall be a party to this Agreement and have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, the Lender or the Additional Lender, as applicable,
shall purchase a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender (including any Additional Lender, if applicable)
shall hold its Applicable Percentage of the outstanding Loans (and participation
interests in Letters of Credit) after giving effect to the increase in the
Aggregate Elected Commitment Amount.

 

42



--------------------------------------------------------------------------------

(iv) Upon its receipt of a duly completed Elected Commitment Amount Increase
Agreement or an Additional Lender Agreement, executed by the Borrower and the
Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.07A(b)(ii)
and the Administrative Questionnaire referred to in Section 2.07A(b)(ii), if
applicable, the Administrative Agent shall accept such Elected Commitment Amount
Increase Agreement or Additional Lender Agreement and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amount shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.07A(b)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.07A(b), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
percentage of the Aggregate Maximum Credit Amounts equals such Lender’s
Applicable Percentage, in each case after giving effect to such increase, and
(B) Annex I to this Agreement shall be deemed amended to reflect the Maximum
Credit Amount and Elected Commitment Amount of each Lender (including any
Additional Lender) as thereby amended and any resulting changes in the Lenders’
Applicable Percentages.

(vi) In the event that any Lender’s Maximum Credit Amount increases or decreases
as a result of the foregoing clause (v), if requested, the Borrower shall
deliver or cause to be delivered, to the extent such Lender is then holding a
Note, on the effective date of such increase or decrease, a new Note payable to
such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed.

(vii) The Aggregate Elected Commitment Amount shall not exceed 75% of the then
effective Borrowing Base at any time the Borrowing Base is only being
redetermined annually.

    (c) Optional Reduction of Aggregate Elected Commitment Amount.

(i) The Borrower may at any time reduce the Aggregate Elected Commitment Amount;
provided that (A) each reduction shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Elected Commitment Amount unless, after
giving effect to any concurrent prepayment of the Loans, the total Revolving
Credit Exposures would not exceed the total Commitments.

 

43



--------------------------------------------------------------------------------

(ii) The Borrower shall notify the Administrative Agent of any election to
reduce the Aggregate Elected Commitment Amount under Section 2.07A(c)(i) at
least three Business Days prior to the effective date of such reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.07A(c)(ii) shall be irrevocable. Each reduction of the Aggregate
Elected Commitment Amount shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its, or the Parent Guarantor’s, Restricted
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Availability
Period; provided that the Borrower may not request the issuance, amendment,
renewal or extension of Letters of Credit hereunder if a Borrowing Base
Deficiency exists at such time or would exist as a result thereof. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Notwithstanding anything to the contrary contained
in this Agreement, Section 2.08 shall be subject to the terms and conditions of
Section 2.09 and Section 2.10.70

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and other information as shall be necessary to prepare, amend, renew
or extend such Letter of Credit; and

 

 

70 

Section 2.08(a) amended by First Amendment.

 

44



--------------------------------------------------------------------------------

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each such notice shall constitute a representation that after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (i) the
LC Exposure shall not exceed the LC Commitment and (ii) the total Revolving
Credit Exposures shall not exceed the total Commitments (i.e. the least of the
Aggregate Maximum Credit Amounts, the Aggregate Elected Commitment Amounts and
the then effective Borrowing Base).71

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date fifteen (15) months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, fifteen (15) months after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided,
however, that any Letter of Credit may provide for the renewal thereof for
additional periods, each of which shall not exceed fifteen (15) months (which
shall in no event extend beyond the date referred to in clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

 

71 

Penultimate paragraph of Section 2.08(b) amended by Second Amendment.

 

 

45



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Houston, Texas time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.

 

46



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing

 

47



--------------------------------------------------------------------------------

Bank pursuant to Section 3.05(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of the Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Guarantor, the Borrower or any Restricted Subsidiary
described in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
an exclusive first priority and continuing perfected security interest in and
Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Parent Guarantor, the Borrower or any
Restricted Subsidiaries may now or hereafter have against any such beneficiary,
the Issuing Bank, the Administrative Agent, the Lenders or any other Person for
any reason whatsoever. Such deposit shall be held as collateral securing the
payment and performance of the obligations of the Parent Guarantor, the Borrower
and the other Guarantors under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments, if any, shall be made at
the option and sole discretion of the Administrative Agent, but subject to the
consent (not to be unreasonably withheld) of the Borrower and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in

 

48



--------------------------------------------------------------------------------

such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Parent Guarantor, the Borrower and
any Restricted Subsidiary under this Agreement or the other Loan Documents. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.72

Section 2.09 Cash Collateral.

(a) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Bank with respect to such
Defaulting Lender (determined after giving effect to Section 2.10(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount. The Borrower may use proceeds of Borrowings for
the provision of Cash Collateral (so long as no Borrowing Base Deficiency,
Default or Event of Default exists).

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure,
to be applied pursuant to subsection (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, within 2 Business Days upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.09 or Section 2.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

 

72 

Section 2.08(j) amended by First Amendment.

 

49



--------------------------------------------------------------------------------

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.09
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.10, the
Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.10 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Bank with respect to such
Defaulting Lender in accordance with Section 2.09; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.09; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of

 

50



--------------------------------------------------------------------------------

Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and funded participations in Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or funded participations in Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Exposure are held by the Lenders pro rata in accordance with the Commitment
under the Agreement without giving effect to Section 2.10(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.10(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.09.

(C) With respect to any commitment fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Bank, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 6.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non- Defaulting Lender to exceed such Non-Defaulting
Lender’s Applicable Percentage of the Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

51



--------------------------------------------------------------------------------

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.09.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under this Agreement (without giving
effect to Section 2.10(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

 

52



--------------------------------------------------------------------------------

(c) Post-Default Rate and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, (i) if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Parent Guarantor, the Borrower or any other Guarantor hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, and including any payments in respect of a Borrowing
Base Deficiency under Section 3.04(c), then all Loans outstanding, in the case
of an Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate, and (ii) during any Borrowing Base Deficiency, all Loans outstanding at
such time shall bear interest, after as well as before judgment, at the rate
then applicable to such Loans, plus the Applicable Margin, if any, plus an
additional two percent (2%), but in no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

53



--------------------------------------------------------------------------------

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, Houston, Texas time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, Houston, Texas time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts or Aggregate Elected Commitment Amount pursuant to
Section 2.06(b) or Section 2.07A, the total Revolving Credit Exposures exceeds
the total Commitments, then the Borrower shall immediately (and in any event on
the Business Day of such termination or reduction) (A) prepay the Borrowings in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).73

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e) and
Section 2.07(f)) or Section 8.13(c), if the total Revolving Credit Exposure
exceeds the redetermined or adjusted Borrowing Base, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such excess,
and (B) if the Borrower prepays such Borrowings pursuant to clause (A) of this
subsection and any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.08(j). The Borrower

 

 

73 

Section 3.04(c)(i) amended by Second Amendment.

 

54



--------------------------------------------------------------------------------

shall be obligated to make such prepayment and/or deposit of cash collateral
within ninety (90) days following its receipt of the New Borrowing Base Notice
in accordance with Section 2.07(d) or the date the adjustment occurs (and may
make such prepayment and/or deposit at any time and from time to time, in whole
or in part, prior to the end of such 90-day period); provided that all payments
required to be made pursuant to this Section 3.04(c)(ii) must be made on or
prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e),
Section 2.07(f), Section 9.05(n)(iii), or Section 9.12(d), if the total
Revolving Credit Exposures exceeds the Borrowing Base as adjusted, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral on the date of such
termination, creation of offsetting positions or designation or on the date on
which it receives cash proceeds as a result of such issuance or disposition;
provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.74

(iv) Notwithstanding anything to the contrary herein, if the Borrower or any of
its Restricted Subsidiaries sells any Property when a Borrowing Base Deficiency
or Event of Default exists, then the Borrower shall (A) prepay the Borrowings in
an aggregate principal amount equal to the net cash proceeds received from such
sale, and (B) if any excess remains after prepaying all of the Borrowings and
there exists any LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to the lesser of such excess and the amount of such LC
Exposure to be held as cash collateral as provided in Section 2.08(j). The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral on the date it or any Restricted Subsidiary receives cash proceeds as
a result of such sale; provided that all payments required to be made pursuant
to this Section 3.04(c)(iv) must be made on or prior to the Termination Date.75

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

 

74 

Section 3.04(c)(iii) amended by First Amendment.

75 

Section 3.04(c)(iv) amended by First Amendment.

 

55



--------------------------------------------------------------------------------

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any calendar year, and (iii) to the
Issuing Bank, for its own account, its standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).76

 

 

76 

Section 3.05(b) amended by Fifth Amendment.

 

56



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower agrees to pay to the Administrative Agent, for its
own account and for the account of each Lender, as applicable, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in the Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, Houston, Texas time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

57



--------------------------------------------------------------------------------

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Parent Guarantor, the Borrower or any Restricted Subsidiary or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply). The
Parent Guarantor and the Borrower consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Parent Guarantor or the Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Parent Guarantor or the Borrower in the amount of such participation.77

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Parent Guarantor, the Borrower and/or the other Guarantors
unto and in favor of the Administrative Agent for the benefit of the Lenders of
all of the Borrower’s and/or each Guarantor’s interest in and to production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative

 

 

77 

Section 4.01(c) amended by First Amendment.

 

58



--------------------------------------------------------------------------------

Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Parent Guarantor, the Borrower
and the Restricted Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Parent Guarantor, the Borrower and such Restricted
Subsidiaries.78

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

 

78 

Section 4.03 amended by First Amendment.

 

59



--------------------------------------------------------------------------------

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.1 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 365 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365- day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto pursuant to
Section 5.04, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

 

60



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Parent Guarantor, the Borrower or any Guarantor under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Parent Guarantor, the
Borrower or a Guarantor, as applicable, shall be increased as necessary so that,
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03), the
amounts received with respect to this Agreement equal the sum which would have
been received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
written direction of the Administrative Agent timely reimburse it for, Other
Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) payable or paid by the Parent Guarantor, the Borrower or a
Guarantor, as applicable, or required to be withheld or deducted from a payment
to the Administrative Agent or a Lender, as applicable, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Parent Guarantor,
the Borrower or a Guarantor has not already indemnified the Administrative Agent
for such Taxes and without limiting the obligation of the Parent Guarantor, the
Borrower and the Guarantors to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

61



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.;

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W- 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

 

62



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

63



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole, but
reasonable, discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 5.03
(including by the payment of additional amounts pursuant to this Section 5.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

Section 5.04 Mitigation Obligations. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended

 

64



--------------------------------------------------------------------------------

(the “Affected Loans”) until such time as such Lender may again make and
maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder, and the continuation of
the loans and letters of credit under the Existing Credit Agreement as Loans and
Letters of Credit under this Agreement as contemplated by Section 2.02(e), in
each case, shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent Guarantor, the Borrower and each other Guarantor setting
forth (i) resolutions of the members, board of directors or other appropriate
governing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers of the Borrower or such Guarantor (y) who are authorized to sign the
Loan Documents to which the Borrower or such Guarantor is a party and (z) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the limited liability company agreement, the
articles or certificate of incorporation and by-laws or other applicable
organizational documents of the Parent Guarantor, the Borrower and such other
Guarantor, certified as being true and complete as of the date of such
certificate. The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Parent Guarantor, the Borrower and such other Guarantor to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Parent Guarantor, the Borrower and each other Guarantor.

 

65



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer and dated as of the Effective Date.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received duly executed Notes payable to
each Lender in a principal amount equal to its Maximum Credit Amount dated as of
the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. In connection with
the execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on substantially all assets of the Borrower and the Guarantors,
including a first priority perfected lien on all equipment and at least 80% of
the total value of the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report; and

(ii) have received certificates, together with undated stock powers for such
certificates, representing all of the issued and outstanding certificated Equity
Interests of each of the Restricted Subsidiaries (direct or indirect) of the
Borrower.

(h) The Administrative Agent shall have received an opinion of Akin Gump Strauss
Hauer & Feld LLP, special counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower and the Parent Guarantor
are carrying insurance in accordance with Section 7.12.

(j) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report.

(k) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and the
Guarantors.

(l) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

 

66



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

(n) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Parent
Guarantor, the Borrower or their Subsidiaries for each of the following
jurisdictions: Texas and any other jurisdiction requested by the Administrative
Agent; other than those being assigned or released on or prior to the Effective
Date or Liens permitted by Section 9.03.

(o) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 4:00 p.m., Houston, Texas time, on November 22, 2013 (and, in the
event such conditions are not so satisfied or waived, at such time this
Agreement shall cease to be of any force or effect and the loans and letters of
credit outstanding under the Existing Credit Agreement shall continue to be
outstanding thereunder).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, and the
continuation of the loans and letters of credit under the Existing Credit
Agreement as Loans and Letters of Credit under this Agreement as contemplated by
Section 2.02(e), in each case, is subject to the satisfaction of the following
conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

(c) The representations and warranties of the Parent Guarantor, the Borrower and
the other Guarantors set forth in this Agreement and in the other Loan Documents
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

 

67



--------------------------------------------------------------------------------

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) Except with respect to the continuation of the loans and letters of credit
under the Existing Credit Agreement as Loans and Letters of Credit under this
Agreement as contemplated by Section 2.02(e), the receipt by the Administrative
Agent of a Borrowing Request in accordance with Section 2.03 or a request for a
Letter of Credit in accordance with Section 2.08(b), as applicable.

(f) Intentionally Deleted79.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent Guarantor and the Borrower on the date
thereof as to the matters specified in Sections 6.02(a) through (d) and (f).80

ARTICLE VII

Representations and Warranties

The Parent Guarantor and the Borrower each represents and warrants to the
Lenders that:

Section 7.01 Organization; Powers. Each of the Parent Guarantor, the Borrower
and the Restricted Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.81

Section 7.02 Authority; Enforceability. The Transactions are within the Parent
Guarantor’s, the Borrower’s and each other Guarantor’s corporate, partnership or
other organizational powers and have been duly authorized by all necessary
organizational action and, if required, action by any holders of its Equity
Interests. Each Loan Document to which the Parent Guarantor, the Borrower and
each other Guarantor is a party has been duly executed and

 

 

79 

Section 6.02(f) added by Third Amendment and deleted by Fifth Amendment.

80 

Amended by Third Amendment.

81

Section 7.01 amended by First Amendment.

 

68



--------------------------------------------------------------------------------

delivered by the Parent Guarantor, the Borrower and such other Guarantor and
constitutes a legal, valid and binding obligation of the Parent Guarantor, the
Borrower and such other Guarantor, as applicable, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Parent Guarantor, the
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
such as have been obtained or made and are in full force and effect other than
the recording and filing of the Security Instruments and financing statements as
required by this Agreement, (b) will not violate any applicable law or
regulation or charter, bylaws, limited liability company agreements or other
organizational documents of the Parent Guarantor, the Borrower or any Restricted
Subsidiary or any order of any Governmental Authority, and (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Parent Guarantor, the Borrower or any Restricted Subsidiaries
or their Properties, or give rise to a right thereunder to require any payment
to be made by the Parent Guarantor, the Borrower or any Restricted Subsidiaries
and will not result in the creation or imposition of any Lien on any Property of
the Parent Guarantor, the Borrower or any Restricted Subsidiaries (other than
the Liens created by the Loan Documents).82

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Parent Guarantor has heretofore furnished to the Lenders its audited
consolidated balance sheet and statements of income, equity and cash flows as of
and for the fiscal year ended December 31, 2012, reported on by Grant Thornton
LLC, independent public accountants and its unaudited financial statements as of
and for the fiscal quarter and the portion of the fiscal year ended June 30,
2013, certified by its Financial Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Guarantor and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

(b) Since December 31, 2012, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

 

82

Section 7.03 amended by First Amendment.

 

69



--------------------------------------------------------------------------------

(c) As of the date hereof, the Parent Guarantor, the Borrower and their
Subsidiaries have no material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long- term commitments or unrealized
or anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements, and except those that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Borrower or its Subsidiaries.

Section 7.05 Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Parent Guarantor, the Borrower or any Restricted Subsidiary (i) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.83

Section 7.06 Environmental Matters.84 Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect on the Parent Guarantor or the Borrower:

(a) The Parent Guarantor, the Borrower and the Restricted Subsidiaries and each
of their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;

(b) The Parent Guarantor, the Borrower and the Restricted Subsidiaries have
obtained all Environmental Permits required for their respective operations and
each of their Properties, with all such Environmental Permits being currently in
full force and effect, and neither the Parent Guarantor, the Borrower nor any
Restricted Subsidiary has received any written notice or otherwise has knowledge
that any such existing Environmental Permit will be revoked or that any
application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

(c) There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to either the Parent Guarantor’s or the Borrower’s knowledge, threatened against
the Parent Guarantor, the Borrower or any Restricted Subsidiary or any of their
respective Properties or as a result of any operations at the Properties;

(d) None of the Properties of the Parent Guarantor, the Borrower or any
Restricted Subsidiary contain or have contained any: (i) underground storage
tanks; (ii) asbestos- containing materials; (iii) landfills or dumps;
(iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

 

 

83 

Section 7.05 amended by First Amendment.

84

Section 7.06 amended by First Amendment.

 

70



--------------------------------------------------------------------------------

(e) There has been no Release or, to the Parent Guarantor’s or the Borrower’s
knowledge, threatened Release, of Hazardous Materials at, on, under or from any
of the Parent Guarantor’s, the Borrower’s or the Restricted Subsidiaries’
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of the Borrower, none of such
Properties are adversely affected by any Release or threatened Release of a
Hazardous Material originating or emanating from any other real property;

(f) Neither the Parent Guarantor, the Borrower nor any of the Restricted
Subsidiaries have received any written notice asserting an alleged liability or
obligation under any applicable Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
properties offsite the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ Properties and, to the Parent Guarantor’s and the Borrower’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice;

(g) There has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Parent Guarantor’s, the Borrower’s or the Restricted Subsidiaries’
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation; and

(h) The Parent Guarantor and the Borrower has made available to Lenders complete
and correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any of the Parent Guarantor’s, the Borrower’s or
the Restricted Subsidiaries’ possession or control and relating to their
respective Properties or operations thereon.

Section 7.07 Compliance With Laws and Agreements; No Defaults.85

(a) The Parent Guarantor, the Borrower and each of the Restricted Subsidiaries
are in compliance with all Governmental Requirements applicable to it or its
Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, in each case except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

 

85

Section 7.07 amended by First Amendment.

 

71



--------------------------------------------------------------------------------

(b) Neither the Parent Guarantor, the Borrower nor any Restricted Subsidiaries
are in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default or would require the Parent Guarantor, the Borrower
or any Restricted Subsidiaries to Redeem or make any offer to Redeem Debt under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Parent Guarantor, the
Borrower or any Restricted Subsidiaries or any of their Properties are bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company. Neither the Parent Guarantor, the Borrower nor
any Restricted Subsidiary is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.86

Section 7.09 Taxes. The Parent Guarantor, the Borrower and the Restricted
Subsidiaries have timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent Guarantor, the Borrower or
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Parent Guarantor, the
Borrower and the Restricted Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Parent Guarantor and
the Borrower, adequate. No Tax Lien has been filed and, to the knowledge of the
Parent Guarantor and the Borrower, no claim is being asserted with respect to
any such Tax or other such governmental charge.87

Section 7.10 ERISA.88

(a) The Parent Guarantor, the Borrower, the Restricted Subsidiaries and each
ERISA Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent Guarantor, the Borrower, any Restricted Subsidiary or
any ERISA Affiliate (whether directly or indirectly) of (i) either a civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of
ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or
(ii) breach of fiduciary duty liability damages under section 409 of ERISA.

 

 

86 

Section 7.08 amended by First Amendment.

87 

Section 7.09 amended by First Amendment.

88 

Section 7.10 amended by First Amendment.

 

72



--------------------------------------------------------------------------------

(d) Full payment when due has been made of all amounts which the Parent
Guarantor, the Borrower, any Restricted Subsidiary or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof.

(e) Neither the Parent Guarantor, the Borrower, any Restricted Subsidiary nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Parent Guarantor, the Borrower,
any Restricted Subsidiary or any ERISA Affiliate in its sole discretion at any
time without any material liability.

(f) Neither the Parent Guarantor, the Borrower, any Restricted Subsidiary nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

Section 7.11 Disclosure; No Material Misstatement.

(a) The Parent Guarantor and the Borrower have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it, or any of its Restricted Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Parent Guarantor, the Borrower or any Restricted Subsidiary to
the Administrative Agent or any Lender or any of their Affiliates in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent Guarantor, and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. There is no fact
peculiar to the Parent Guarantor, the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect or in the
future is reasonably likely to have a Material Adverse Effect and which has not
been set forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Restricted Subsidiary prior to, or on,
the date hereof in connection with the transactions contemplated hereby. There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Parent
Guarantor, the Borrower and the Restricted Subsidiaries and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Parent Guarantor,
the Borrower and the Restricted Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.89

 

 

89 

Section 7.11 amended by First Amendment.

 

73



--------------------------------------------------------------------------------

(b) As of the Sixth Amendment Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.90

Section 7.12 Insurance. The Parent Guarantor and the Borrower have, and have
caused all of the Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.91

Section 7.13 Restriction on Liens. Neither the Parent Guarantor, the Borrower
nor any Restricted Subsidiary is a party to any material agreement or
arrangement (other than as permitted by Section 9.16), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.92

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Parent Guarantor
and the Borrower have no Subsidiaries. Schedule 7.14 (as updated with any
written disclosures provided in writing to the Administrative Agent) identifies
each Subsidiary as either Restricted or Unrestricted, and each Restricted
Subsidiary on such schedule is a Wholly-Owned Subsidiary.93

Section 7.15 Location of Business and Offices. The Parent Guarantor’s and the
Borrower’s jurisdiction of organization is Delaware; the name of the Parent
Guarantor as listed in the public records of its jurisdiction of organization is
Diamondback Energy, Inc. and the organizational identification number of the
Parent Guarantor in its jurisdiction of organization is 5088566; the name of the
Borrower as listed in the public records of its jurisdiction of organization is
Diamondback O&G LLC; and the organizational identification number of the
Borrower in its jurisdiction of organization is 4459932. The Parent Guarantor’s
and the Borrower’s principal place of business and chief executive offices are
located at the address specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01(l) and

 

 

90 

Added by Sixth Amendment.

91 

Section 7.12 amended by First Amendment.

92 

Section 7.13 amended by First Amendment.

93

Section 7.14 amended by First Amendment.

 

74



--------------------------------------------------------------------------------

Section 12.01(c)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l)).

Section 7.16 Properties, Titles, Etc.94

(a) The Parent Guarantor, the Borrower and the Restricted Subsidiaries have good
and defensible title to the Oil and Gas Properties evaluated in the most
recently delivered Reserve Report and good title to all its personal Properties,
in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, the Parent
Guarantor, the Borrower or the Restricted Subsidiary specified as the owner owns
the net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Parent Guarantor,
the Borrower or such Restricted Subsidiary to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Parent Guarantor’s, the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Parent Guarantor, the Borrower and the Restricted Subsidiaries are valid
and subsisting, in full force and effect, and there exists no default or event
or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the Parent
Guarantor, the Borrower and the Restricted Subsidiaries including, without
limitation, all easements and rights of way, include all rights and Properties
necessary to permit the Parent Guarantor, the Borrower and the Restricted
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof.

(d) All of the Properties of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries which are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards.

(e) The Parent Guarantor, the Borrower and the Restricted Subsidiaries own, or
are licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Parent Guarantor, the Borrower and the Restricted Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Parent Guarantor, the Borrower and the Restricted
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data,

 

 

94

Section 7.16 amended by First Amendment.

 

75



--------------------------------------------------------------------------------

geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

Section 7.17 Maintenance of Property. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the Oil and
Gas Properties (and Properties unitized therewith) of the Parent Guarantor, the
Borrower and the Restricted Subsidiaries have been maintained, operated and
developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Parent Guarantor, the Borrower and the Restricted Subsidiaries. Specifically
in connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (a) no Oil and Gas Property of the
Parent Guarantor, the Borrower or the Restricted Subsidiaries is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells
comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) of the Parent Guarantor, the Borrower or the Restricted Subsidiaries
are deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Parent Guarantor, the Borrower or such Restricted Subsidiary.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Parent
Guarantor, the Borrower or any Restricted Subsidiary that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Parent Guarantor, the Borrower or any Restricted Subsidiary, in a manner
consistent with the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ past practices (other than those the failure of which to maintain
in accordance with this Section 7.17 could not reasonably be expected to have a
Material Adverse Effect).95

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on the most recent
certificate delivered pursuant to Section 8.12(c), on a net basis there are no
gas imbalances, take or pay or other prepayments which would require the Parent
Guarantor, the Borrower or any Restricted Subsidiary to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 500,000 Mcf of gas (on an
mcf equivalent basis) in the aggregate.96Reserved.

 

 

95 

Section 7.17 amended by First Amendment.

96 

Section 7.18 amended by First Amendment.

 

76



--------------------------------------------------------------------------------

Section 7.19 Marketing of Production. Except for contracts either listed on
Schedule 7.19, disclosed in writing to the Administrative Agent or included in
the most recently delivered Reserve Report (with respect to all of which
contracts the Parent Guarantor and the Borrower represent that they or the
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days’ notice or less without penalty or detriment for the sale
of production from the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.97

Section 7.20 Swap Agreements. After the date hereof, each report required to be
delivered by the Parent Guarantor and the Borrower pursuant to Section 8.01(d)
sets forth a true and complete list of all Swap Agreements of the Parent
Guarantor, the Borrower and each Restricted Subsidiary not listed on Schedule
7.20, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied) and the counterparty to each such agreement.98

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, exploration, production operations and development (including the
drilling and completion of producing wells) and (b) for general corporate
purposes of the Borrower and the Guarantors. The Borrower and the Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates (a) the
provisions of Regulations T, U or X of the Board, (b) U.S. sanctions
administered by OFAC or the US Department of State or (c) the FCPA.99

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, taken as a whole, will exceed the aggregate Debt of the
Parent Guarantor, the Borrower and the Restricted Subsidiaries, taken as a
whole, as the Debt becomes absolute and matures, (b) the Parent Guarantor and
the Borrower will not have incurred or intended to incur, and will not believe
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) the
Parent Guarantor and the Borrower will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.100

 

 

97 

Section 7.19 amended by First Amendment.

98 

Section 7.20 amended by First Amendment.

99 

Section 7.21 amended by First and Fifth Amendments.

100 

Section 7.22 amended by First Amendment.

 

77



--------------------------------------------------------------------------------

Section 7.23 Foreign Corrupt Practices Act. Neither the Borrower nor any of the
Subsidiaries, nor to the knowledge of the Borrower without independent
investigation, any director, officer, agent, employee or Affiliate of the
Borrower or any of the Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and to the knowledge of the Borrower without independent
investigation, its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.101

Section 7.24 OFAC. Neither the Borrower nor any of the Subsidiaries, nor to the
knowledge of the Borrower without independent investigation, any director,
officer, agent, employee or Affiliate of the Borrower or any of the Subsidiaries
is currently subject to any material U.S. sanctions administered by OFAC or the
US Department of State, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC or the US Department of State.102

Section 7.25 EEA Financial Institutions. Neither the Parent Guarantor nor any of
itits Subsidiaries is an EEA Financial Institution.103

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each of the Parent Guarantor and the Borrower covenants and agrees
with the Lenders that:

 

 

101 

Section 7.23 amended by First and Fifth Amendments.

102 

Section 7.24 amended by First and Fifth Amendments.

103 

Section 7.25 added by Third Amendment.

 

78



--------------------------------------------------------------------------------

Section 8.01 Financial Statements; Other Information. The Parent Guarantor will
furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent Guarantor, its audited consolidated balance sheet
and related statements of operations, equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year (if financial statements of the Parent Guarantor exist
for such previous fiscal year), all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent Guarantor and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the filing with the SEC by the Parent Guarantor of such annual
financial statements of the Parent Guarantor and its Subsidiaries, and notice to
the Administrative Agent of such filing, shall satisfy the requirements of this
Section 8.01(a) to the extent such annual financial statements include the
information specified herein).

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor, its consolidated balance sheet and related statements of operations,
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year (if financial
statements of the Parent Guarantor exist for such previous fiscal year), all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Guarantor and its Consolidated Subsidiaries in accordance with GAAP consistently
applied, subject to normal year- end adjustments and the absence of footnotes
(it being understood that the filing with the SEC by the Parent Guarantor of
such quarterly financial statements of the Parent Guarantor and its
Subsidiaries, and notice to the Administrative Agent of such filing, shall
satisfy the requirements of this Section 8.01(b) to the extent such quarterly
financial statements include the information specified herein).

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

79



--------------------------------------------------------------------------------

(d) Certificate of Financial Officer – Swap Agreements.

(i) Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Parent Guarantor, the Borrower and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to- market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.20, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.

(ii) Within five days after the end of each fiscal quarter, a certificate of a
Financial Officer in form and substance satisfactory to the Administrative
Agent, setting forth the aggregate volume of all commodity Swap Agreements for
which settlement payments were calculated in such fiscal quarter and the actual
production of Hydrocarbons in such fiscal quarter for the purpose of determining
compliance with Section 9.18(b).104

(e) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(f) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent Guarantor, the Borrower or any
Restricted Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Parent
Guarantor, the Borrower or any such Restricted Subsidiary, and a copy of any
response by the Parent Guarantor, the Borrower or any such Restricted Subsidiary
to such letter or report.105

(g) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent Guarantor with the SEC, or
with any national securities exchange, or distributed by the Parent Guarantor to
its shareholders generally, as the case may be (it being understood that the
delivery by the Parent Guarantor of such reports, proxy statements and other
materials filed by the Parent Guarantor, the Borrower or a Restricted
Subsidiary, and notice to the Administrative Agent of such delivery, shall
satisfy the requirements of this Section 8.01(g) to the extent such reports,
proxy statements and other materials include the information specified
herein).106

(h) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

 

 

104 

Section 8.01(d) amended by First, Fifth and Sixth Amendments.

105 

Section 8.01(f) amended by First Amendment.

106 

Section 8.01(g) amended by First Amendment.

 

80



--------------------------------------------------------------------------------

(i) List of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from the Parent Guarantor, the Borrower and the
Restricted Subsidiaries.107

(j) Notice of Sales of Oil and Gas Properties. In the event the Parent
Guarantor, the Borrower or any Restricted Subsidiary intends to sell, transfer,
assign or otherwise dispose of any Oil and Gas Properties or any Equity
Interests in any Restricted Subsidiary in accordance with Section 9.12(d), prior
written notice of such disposition, the price thereof and the anticipated date
of closing and any other details thereof reasonably requested by the
Administrative Agent or any Lender.108

(k) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(l) Information Regarding Parent Guarantor, the Borrower and Guarantors. Prompt
written notice (and in any event within thirty (30) days thereafter) of any
change (i) in the Parent Guarantor’s, the Borrower’s or any other Guarantor’s
corporate name or in any trade name used to identify such Person in the conduct
of its business or in the ownership of its Properties, (ii) in the location of
the Parent Guarantor’s, the Borrower’s or any other Guarantor’s chief executive
office or principal place of business, (iii) in the Parent Guarantor’s, the
Borrower’s or any other Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the Parent
Guarantor’s, the Borrower’s or any other Guarantor’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Parent Guarantor’s, the Borrower’s
or any other Guarantor’s federal taxpayer identification number.

(m) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

 

 

107 

Section 8.01(i) amended by First Amendment.

108 

Section 8.01(j) amended by First Amendment.

 

81



--------------------------------------------------------------------------------

(n) Notice of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate of formation, limited liability
company agreement or any other organic document of the Parent Guarantor, the
Borrower or any Restricted Subsidiary.109

(o) Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.110

(p) Notice of Permitted Acquisitions. Promptly, but in any event within five
(5) Business Days after the execution of the primary agreement therefor, notice
of any Permitted Acquisition.

(pq ) Other Requested Information. Promptly following any request therefor,
(i) such other information regarding the operations, business affairs and
financial condition of the Parent Guarantor, the Borrower or any Restricted
Subsidiary (including any Plan and any reports or other information required to
be filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Document, as the Administrative
Agent or any Lender may reasonably request or (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act or other applicable anti-money laundering laws.111

In each case in this Section 8.01, it being understood that the filing with the
SEC by the Parent Guarantor of a current report on Form 8-K or other applicable
report shall satisfy the requirements of this Section 8.01 to the extent such
filing includes the information specified in this Section 8.01.

Section 8.02 Notices of Material Events. The Parent Guarantor and the Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent Guarantor, the Borrower
or any Subsidiary Affiliate thereof, not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

 

109 

Section 8.01(n) amended by First Amendment.

110 

Section 8.01(o) amended by First Amendment.

111 

Section 8.01(p) added by First and Sixth Amendments.

 

82



--------------------------------------------------------------------------------

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(d) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.112

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.

Section 8.04 Payment of Obligations. The Parent Guarantor and the Borrower will,
and will cause each of the Restricted Subsidiaries to, pay its obligations,
including Tax liabilities of the Parent Guarantor, the Borrower and all of the
Restricted Subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent Guarantor, the Borrower or such
Restricted Subsidiaries has set aside on their books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Parent
Guarantor, the Borrower or any Restricted Subsidiary.113

Section 8.05 Performance of Obligations Under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the Parent
Guarantor and the Borrower will, and will cause each of the Restricted
Subsidiaries to, do and perform every act and discharge all of the obligations
to be performed and discharged by them under the Loan Documents, including,
without limitation, this Agreement, at the time or times and in the manner
specified.114

Section 8.06 Operation and Maintenance of Properties. The Parent Guarantor and
the Borrower, at their own expense, will, and will cause each of the Restricted
Subsidiaries to:115

 

 

112 

Section 8.02(d) added by Sixth Amendment.

113 

Section 8.04 amended by First Amendment.

114 

Section 8.05 amended by First Amendment.

115

Section 8.06 amended by First Amendment.

 

83



--------------------------------------------------------------------------------

(a) operate their Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance. The Parent Guarantors and the Borrower will, and will
cause each of the Restricted Subsidiaries to, maintain with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.116

 

 

116

Section 8.07 amended by First Amendment.

 

84



--------------------------------------------------------------------------------

Section 8.08 Books and Records. The Parent Guarantor and the Borrower will, and
will cause each of the Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent Guarantor
and the Borrower will, and will cause each of the Restricted Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.117

Section 8.09 Compliance With Laws. The Parent Guarantor and the Borrower will,
and will cause each of the Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to them
or their Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.118

Section 8.10 Environmental Matters.119

(a) The Parent Guarantor and the Borrower shall each, at its sole expense:
(i) comply, and shall cause its Properties and operations and each Restricted
Subsidiary and each Restricted Subsidiary’s Properties and operations to comply,
with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and shall cause each Restricted Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of the Parent
Guarantor’s, the Borrower’s or the Restricted Subsidiaries’ Properties or any
other property offsite the Property to the extent caused by the Parent
Guarantor’s, the Borrower’s or any of the Restricted Subsidiaries’ operations
except in compliance with applicable Environmental Laws, the Release or
threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Restricted
Subsidiary to timely obtain or file, all Environmental Permits, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future Release or threatened Release of any Hazardous Material
on, under, about or from any of the Parent Guarantor’s, the Borrower’s or the
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; (v) conduct, and cause the Restricted Subsidiaries to conduct, their
respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation; and (vi) establish and
implement, and shall cause each Restricted Subsidiary to

 

 

117 

Section 8.08 amended by First Amendment.

118 

Section 8.09 amended by First Amendment.

119 

Section 8.10 amended by First Amendment.

 

85



--------------------------------------------------------------------------------

establish and implement, such procedures as may be necessary to continuously
determine and assure that the Parent Guarantor’s, the Borrower’s and the
Restricted Subsidiaries’ obligations under this Section 8.10(a) are timely and
fully satisfied, which failure to establish and implement could reasonably be
expected to have a Material Adverse Effect.

(b) The Parent Guarantor or the Borrower will promptly, but in no event later
than five days of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Parent Guarantor, the Borrower or the
Restricted Subsidiaries or their Properties of which the Parent Guarantor or the
Borrower has knowledge in connection with any Environmental Laws if the Parent
Guarantor or the Borrower reasonably anticipate that such action will result in
liability (whether individually or in the aggregate) in excess of
$500,00025,000,000 not fully covered by insurance, subject to normal
deductibles.

(c) The Parent Guarantor and the Borrower will, and will cause each of the
Restricted Subsidiaries to, provide environmental assessments, audits and tests
in accordance with the most current version of the American Society of Testing
Materials standards (i) upon request by the Administrative Agent and the Lenders
no more than once per year (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), (ii) at any
time during an Event of Default and (iii) in connection with any future
acquisitions of Oil and Gas Properties or other Properties.

Section 8.11 Further Assurances.

(a) The Parent Guarantor or the Borrower at its sole expense will, and will
cause the Restricted Subsidiaries to promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries, as the
case may be, in the Loan Documents, including the Notes, or to further evidence
and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.120

(b) The Parent Guarantor and the Borrower hereby authorize the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property without the
signature of the Parent Guarantor, the Borrower or any other Guarantor where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.

 

 

120 

Section 8.11(a) amended by First Amendment.

 

86



--------------------------------------------------------------------------------

Section 8.12 Reserve Reports.

(a) (i) On or before March 31st of each year, commencing March 31, 2018, or, in
the case of semi-annual Scheduled Redeterminations, on or before March 31st and
September 30th of each year, the Borrower shall furnish to the Administrative
Agent and the Lenders a Reserve Report evaluating the Oil and Gas Properties of
the Borrower and the Restricted Subsidiaries as of the immediately preceding
January 1st, or, in the case of semi-annual Scheduled Redeterminations,
January 1st and July 1st. The Reserve Report as of January 1 of each year shall
be prepared by one or more Approved Petroleum Engineers, and, if applicable, the
July 1 Reserve Report of each year shall be prepared by or under the supervision
of the chief engineer of the Borrower who shall certify such Reserve Report to
be true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding January 1 Reserve Report.

(ii) If the Borrower is eligible for annual, rather than semi-annual,
redetermination of the Borrowing Base and elects not to provide the July 1
Reserve Report, then on or before September 30th of each relevant year, the
Borrower shall, upon request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders the most recently prepared internal reserve
report evaluating the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries. Such reserve report shall be in the form determined acceptable by
the Borrower’s management for its internal use, and shall not be required to
qualify as a “Reserve Report” or be prepared in accordance with the procedures
used in the preparation of Reserve Reports or otherwise be in form or substance
acceptable to the Administrative Agent or any Lender.121

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report.
For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.07(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or the Restricted Subsidiaries own good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by

 

 

121 

Section 8.12(a) amended by First, Second and Fifth Amendments.

 

87



--------------------------------------------------------------------------------

Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.18 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any Restricted Subsidiary to deliver Hydrocarbons either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (viv) attached to the certificate is a list of all
marketing agreements entered into subsequent to the later of the date hereof or
the most recently delivered Reserve Report which the Borrower could reasonably
be expected to have been obligated to list on Schedule 7.19 had such agreement
been in effect on the date hereof and (viv) attached thereto is a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the total value of the Oil and
Gas Properties that the value of such Mortgaged Properties represent in
compliance with Section 8.14(a).122

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12, the Parent Guarantor and the
Borrower will deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Oil and Gas Properties
evaluated by such Reserve Report.

(b) If the Parent Guarantor and the Borrower have provided title information for
additional Properties under Section 8.13(a), the Parent Guarantor and the
Borrower shall, within 60 days of notice from the Administrative Agent that
title defects or exceptions exist with respect to such additional Properties,
either (i) cure any such title defects or exceptions (including defects or
exceptions as to priority) which are not permitted by Section 9.03 raised by
such information, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (g) and (h) of such definition) having an equivalent
value or (iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties evaluated by such Reserve Report.

(c) If the Parent Guarantor and the Borrower are unable to cure any title defect
requested by the Administrative Agent or the Lenders to be cured within the
60-day period or the Parent Guarantor and the Borrower do not comply with the
requirements to provide

 

 

122 

Section 8.12(c) amended by First Amendment.

 

88



--------------------------------------------------------------------------------

acceptable title information covering 80% of the value of the Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Majority Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders. To the extent that the Administrative Agent or the Majority
Lenders are not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 80% requirement, and the Administrative Agent may send a notice to the
Parent Guarantor, the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Majority
Lenders to cause the Parent Guarantor and the Borrower to be in compliance with
the requirement to provide acceptable title information on 80% of the value of
the Oil and Gas Properties. This new Borrowing Base shall become effective
immediately after receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors.123

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(viv)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
85% of such total value, then the Parent Guarantor and the Borrower shall, and
shall cause the Restricted Subsidiaries to, grant, within thirty (30) days of
delivery of the certificate required under Section 8.12(c), to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 85% of such total
value. All such Liens will be created and perfected by and in accordance with
the provisions of deeds of trust, security agreements and financing statements
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).

(b) The Parent Guarantor and the Borrower shall (i) cause each Restricted
Subsidiary that is not a party to the Guaranty Agreement to, promptly, but in
any event no later than 15 days after the formation or acquisition (or other
similar event) of such Restricted Subsidiary, execute and deliver a supplement
to the Guaranty Agreement whereby such Restricted Subsidiary will guarantee the
Indebtedness, (ii) pledge, or cause the applicable Restricted Subsidiary or
Restricted Subsidiaries to pledge, all of the Equity Interests of such new
Restricted

 

 

123 

Section 8.14 amended by First Amendment.

 

89



--------------------------------------------------------------------------------

Subsidiary (including, without limitation, delivery of any stock certificates
evidencing the Equity Interests of such Restricted Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof, if applicable) and (iii) execute and deliver, and
cause each Restricted Subsidiary to execute and deliver, such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent. Notwithstanding this Section 8.14 or any
other provision of any Loan Document, the Parent Guarantor and its Subsidiaries
shall not be required to grant Liens of real property other than Oil and Gas
Properties.

 

(c) Notwithstanding this Section 8.14, Section 9.20 or any other provision of
any Loan Document, unless permitted under the terms of the agreements governing
such DrillCo, (i) a DrillCo that is an entity shall not be required to execute
and deliver a supplement to the Guaranty Agreement, guarantee the Indebtedness,
or grant a Lien on any of its assets, (ii) neither the Administrative Agent nor
any Other Secured Person shall have any Lien on any DrillCo, any DrillCo
Properties, or, in the case of a DrillCo that is an entity, any assets of or
Equity Interest in such DrillCo (and the Administrative Agent and each Other
Secured Person agrees, upon request by the Parent Guarantor, to release any such
Lien not so permitted) and (iii) no Loan Party shall be obligated to deposit
funds from a DrillCo, a DrillCo Property or a DrillCo Party into a deposit or
securities account subject to a deposit account control agreement or securities
account control agreement naming the Administrative Agent or any Other Secured
Person as the secured party thereunder.124

Section 8.15 ERISA Compliance. The Parent Guarantor and the Borrower will
promptly furnish and will cause the Restricted Subsidiaries and any ERISA
Affiliate to promptly furnish to the Administrative Agent (i) promptly after the
filing thereof with the United States Secretary of Labor or the Internal Revenue
Service, copies of each annual and other report with respect to each Plan or any
trust created thereunder, (ii) immediately upon becoming aware of the occurrence
of any “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Parent Guarantor, the Borrower,
the Restricted Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service or the Department of Labor with respect thereto.125

Section 8.16 Marketing Activities. The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Parent

 

124

Added by Seventh Amendment.

125

Section 8.15 amended by First Amendment.

 

90



--------------------------------------------------------------------------------

Guarantor, the Borrower or the Restricted Subsidiaries that the Parent
Guarantor, the Borrower or the Restricted Subsidiaries have the right to market
pursuant to joint operating agreements, unitization agreements, agreements
relating to DrillCos or other similar contracts that are usual and customary in
the oil and gas business and (iii) other contracts for the purchase and/or sale
of Hydrocarbons of third parties (A) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (B) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.126

Section 8.17 Swap Agreements. To the extent the Borrower or a Restricted
Subsidiary changes the material terms of any Swap Agreement, terminates any such
Swap Agreement or enters into a new Swap Agreement which has the effect of
creating an off-setting position, the Borrower will give the Lenders prompt
written notice of such event and concurrently with such notice the Majority
Lenders shall have the right to adjust the Borrowing Base in accordance with
Section 2.07(e).127

Section 8.18 Unrestricted Subsidiaries.128 The Borrower and the Parent Guarantor
will:

(a) cause the management, business and affairs of its Subsidiaries to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
Properties of the Parent Guarantor, the Borrower and the Restricted Subsidiaries
to be commingled) so that each Unrestricted Subsidiary that is a corporation or
limited liability company will be treated as an entity separate and distinct
from the Parent Guarantor, the Borrower and the Restricted Subsidiaries.

(b) not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries, other than non-recourse pledges of Equity Interests in
Unrestricted Subsidiaries granted to secure Debt of Unrestricted Subsidiaries.

(c) not permit any Unrestricted Subsidiary to hold any Equity Interest in, or
any Debt of, the Parent Guarantor, the Borrower or any Restricted Subsidiary.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, each of the Parent Guarantor and the Borrower, covenants and agrees
with the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDAX. The Parent Guarantor will not, as of the
last day of any fiscal quarter, permit its ratio of (i) Total Debt as of such
date net of all unrestricted cash of the Parent Guarantor and its Restricted
Subsidiaries if no amounts were drawn under this Agreement as of such date or
(B) all unrestricted cash of the Parent Guarantor and its Restricted
Subsidiaries but not more than $50 million if any amounts were drawn under this
Agreement as of such date to (ii) EBITDAX for the four fiscal quarters ending on
such date, to be greater than 4.0 to 1.0.129

 

129 

Section 9.01(a) amended by Fifth Amendment.

 

91



--------------------------------------------------------------------------------

(b) Current Ratio. The Parent Guarantor will not permit, as of the last day of
any fiscal quarter beginning on the fiscal quarter ending September 30, 2013,
the ratio for the Parent Guarantor and the Consolidated Restricted Subsidiaries
of (i) consolidated current assets (including the unused amount of the total
Commitments, but excluding non-cash assets under the equivalent of ASC 815 under
GAAP) to (ii) consolidated current liabilities (excluding non-cash obligations
under the equivalent of ASC 815 under GAAP and current maturities under this
Agreement) to be less than 1.0 to 1.0.130

(c) Determination of EBITDAX. Notwithstanding anything to the contrary herein,
for purposes of this Section 9.01, EBITDAX shall be calculated as follows: for
the four fiscal quarters ending on (i) SDe ptcember 3031, 20132018, EBITDAX
shall equal EBITDAX for the fiscal quarter ending on such date (after giving
effect to the Energen Transaction and the Ajax Acquisition as if each was
consummated on October 1, 2018) multiplied by 4, (ii) DecemberMarch 31,
20132019, EBITDAX shall equal EBITDAX for the two fiscal quarters ending on such
date (after giving effect to the Energen Transaction and the Ajax Acquisition as
if each was consummated on October 1, 2018) multiplied by 2, and
(iii) March 31June 30, 20142019, EBITDAX shall equal EBITDAX for the three
fiscal quarters ending on such date multiplied by 4/3. (after giving effect to
the Energen Transaction and the Ajax Acquisition as if each was consummated on
October 1, 2018), and (iv) September 30, 2019, EBITDAX shall equal EBITDAX for
the four fiscal quarters ending on such date (after giving effect to the Energen
Transaction and the Ajax Acquisition as if each was consummated on October 1,
2018).

Section 9.02 Debt. The Parent Guarantor and the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, incur, create, assume or suffer to
exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

 

130 

Section 9.01(b) amended by First Amendment.

 

92



--------------------------------------------------------------------------------

(b) (i) Debt of the Borrower and its Restricted Subsidiaries existing on June 9,
2014 that is reflected in the Financial Statements, and any Permitted
Refinancing Debt in respect thereof.131, (ii) Debt of Energen at the time of the
Energen Merger and any Permitted Refinancing Debt in respect thereof, and (iii)
Debt of any Permitted Acquisition Target at the time of such Permitted
Acquisition and any Permitted Refinancing Debt in respect thereof; provided in
the instance of Sections 9.02(b)(ii) and (iii), such Debt was not incurred in
connection with such merger or acquisition, as applicable.

(c) Debt under Capital Leases and purchase money financings in an aggregate
amount not to exceed $15,000,00030,000,000 at any one time outstanding.132

(d) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.

(e) endorsements of negotiable instruments for collection in the ordinary course
of business.

(f) intercompany Debt between the Borrower and a Guarantor or between Guarantors
or between the Borrower or a Restricted Subsidiary and the Unrestricted
Subsidiaries to the extent permitted by Section 9.05(n); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or a Guarantor, and, provided further, that any such Debt owed
by the Borrower or a Guarantor shall be subordinated to the Indebtedness on
terms set forth in the Guaranty Agreement.133

(g) Debt under (i) any Senior Unsecured Notes outstanding on the Effective Date,
(ii) any Senior Unsecured Notes issued after the Effective Date and (iii) any
Permitted Refinancing Debt in respect of Debt under this subsection (g).

(h) Debt consisting of the financing of insurance premiums incurred in the
ordinary course of business.

(i) Debt consisting of the direct or indirect financing or refinancing
(including in the form of purchase money financing or a Capital Lease) of real
property (other than Oil and Gas Properties) and related assets, or a Person
that owns such real property, in an aggregate principal amount not to exceed
$100,000,000 at any one time outstanding, in each case whether incurred
contemporaneously with the acquisition of such real property or at a later time,
including obligations in the form of a sale and lease-back transaction entered
into subsequent to the acquisition of such real property.134

(j) other Debt not to exceed $25,000,000100,000,000 in the aggregate at any one
time outstanding.135

 

131 

Section 9.02(b) amended by First Amendment.

132 

Section 9.02(c) amended by Fifth Amendment.

133 

Section 9.02(f) amended by First Amendment.

134 

Section 9.02(i) added by Fifth Amendment.

135 

Section 9.02(j) amended by Fifth Amendment.

 

93



--------------------------------------------------------------------------------

Section 9.03 Liens. The Parent Guarantor and the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any of their Properties (now owned or hereafter acquired),
except:136

(a) (i) Liens securing the payment of any Indebtedness and (ii) Liens on cash or
deposits granted in favor of the Issuing Bank to Cash Collateralize any
Defaulting Lender’s participation in Letters of Credit.

(b) Excepted Liens.

(c) Liens securing Debt permitted by Section 9.02(c) but only on the Property
under lease or acquired with the proceeds of such Debt, and all improvements,
repairs, additions, attachments and accessions thereto, parts, replacements and
substitutions therefor, and products and proceeds thereof.

(d) other Liens securing obligations that in the aggregate do not exceed
$10,000,00050,000,000 at any time.137

(e) Liens arising under an indenture in favor of the trustee thereunder for its
own benefit and not for the benefit of the holders of Debt under such indenture.

(f) Liens on cash, cash equivalents and other property arising in connection
with the defeasance, discharge or redemption of Debt.

(g) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto.

(h) Liens on Equity Interests in Unrestricted Subsidiaries.138

(i) Liens securing Debt permitted by Section 9.02(i) but only on the real
property and related assets financed with such Debt and on the Equity Interests
in any Person that owns such real property and assets, and in each case all
improvements, repairs, additions, attachments and accessions thereto, parts,
replacements and substitutions therefor, and products and proceeds thereof.139

(j) Liens or purported Liens in favor of or for the benefit of a DrillCo Party
to the extent that such Liens or purported Liens are only on DrillCo
Properties.140

(k) Liens on Qualified Midstream Assets or on Equity Interests in Qualified
Midstream Persons.

 

136 

Section 9.03 amended by First Amendment.

137 

Section 9.03(d) amended by Fifth Amendment.

138 

Section 9.03(h) added by First Amendment.

139 

Section 9.03(i) added by Fifth Amendment.

140 

Added by Seventh Amendment.

 

94



--------------------------------------------------------------------------------

(l) Liens on assets of Energen at the time of the Energen Merger, provided that
such Liens were not incurred in connection with such merger.

(m) Liens on assets of any Permitted Acquisition Target at the time of such
Permitted Acquisition, provided that such Liens were not incurred inconnection
with such acquisition.

Section 9.04 Dividends, Distributions and Restricted Payments.141

(a) Restricted Payments. The Parent Guarantor and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, return any capital to its holders of
Equity Interests or make any distribution of its Property to its Equity Interest
holders without the prior approval of the Majority Lenders, except that:142

(i) each of the Parent Guarantor, the Borrower and the Restricted Subsidiaries
may declare and pay dividends or distributions with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Capital Stock),

(ii) any Restricted Subsidiary of the Parent Guarantor may declare and pay
dividends ratably with respect to its Equity Interests,

(iii) the Parent Guarantor, the Borrower and the Restricted Subsidiaries may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees, directors and consultants of
the Parent Guarantor, the Borrower and their Subsidiaries,

(iv) the Parent Guarantor may declare and pay dividends consisting of Equity
Interests in Unrestricted Subsidiaries,

(v) any DrillCo that is an entity may declare and pay dividends or other
distributions to DrillCo Parties as required by the terms of the agreements
governing such DrillCo, and143

(vi) the Parent Guarantor and the Borrower may make Restricted Payments if after
giving effect thereto (A) the Parent Guarantor’s ratio of Total Debt to EBITDAX
(calculated in accordance with Section 9.01(a)) is equal to or less than 3.0 to
1.0 and (B) the Borrower would have liquidity (as defined in
Section 9.04(b)(i)(B)(II)) equal to or greater than 15% of the then effective
Borrowing Base.144, and

 

141 

Section 9.04 amended by First Amendment.

142 

Amended by Sixth Amendment.

143 

Added by Seventh Amendment.

144 

Section 9.04(a) amended by Fifth Amendment and amended by Eighth Amendment.

 

95



--------------------------------------------------------------------------------

(vii) the Parent Guarantor may pay dividends and distributions to the holders of
its Equity Interests, if and to the extent that (A) such dividend or
distribution is paid within 75 days after the date of declaration thereof and
(B) as of the date of such declaration, if such dividend or distribution had
been paid as of such date of declaration, it would have been permitted under
this Section 9.04(a).

(b) Redemption of Senior Unsecured Notes; Amendment of Indenture. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prior to the date that is 91 days after the Maturity Date:

(i) make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem whether in whole or in part the Senior Unsecured Notes in
cash, in each case other than:

(A) Redemptions made from the proceeds of Permitted Refinancing Debt,

(B) Redemptions made from the proceeds of the sale or issuance of Equity
Interests by the Parent Guarantor if:

(I) no Default or Event of Default has occurred and is continuing or would exist
after giving effect to such Redemption, and

(II) immediately after giving effect to such Redemption, the Borrower would have
liquidity (which for the purpose of this Section 9.04 and Section 9.05(j) shall
be defined as undrawn availability plus unrestricted cash and cash equivalents)
equal to or greater than 15% of the then effective Borrowing Base,145

(C) Redemptions made in respect of a mandatory offer to Redeem Senior Unsecured
Notes arising out of a sale of Property of the Parent Guarantor, the Borrower or
any Restricted Subsidiary if such sale of Property is made in compliance with
Section 9.12(d), and

(D) voluntary Redemptions if immediately after giving effect to such Redemption:

(I) the Borrower would have liquidity equal to or greater than 15% of the then
effective Borrowing Base, and

 

145 

9.04(b)(i)(B)(II) amended by Eighth Amendment.

 

96



--------------------------------------------------------------------------------

(II) if there are any Loans outstanding at such time, the Parent Guarantor’s
ratio of Total Debt to EBITDAX (calculated in accordance with Section 9.01(a))
is equal to or less than 3.0 to 1.0.146

(ii) amend, modify, waive or otherwise change any of the terms of any Senior
Unsecured Notes or any indenture, agreement, instrument, certificate or other
document relating to any Senior Unsecured Notes incurred under Section 9.02(g)
if after such amendment, waiver or change such Senior Unsecured Notes would no
longer qualify as Senior Unsecured Notes.147

Section 9.05 Investments, Loans and Advances. The Parent Guarantor and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make or permit to remain outstanding any Investments in or to any Person, except
that the foregoing restriction shall not apply to:148

(a) aAccounts receivable arising in the ordinary course of business.

(b) dDirect obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(c) cCommercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(d) dDeposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(e) dDeposits in money market funds investing exclusively in Investments
described in Section 9.05(b), Section 9.05(c) or Section 9.05(d).

(f) Investments made by a Guarantor or the Borrower in or to a Guarantor or the
Borrower.

 

146 

Amended by Eighth Amendment.

147 

Section 9.04(b) amended by Fifth Amendment.

148 

Section 9.05 amended by First Amendment.

 

97



--------------------------------------------------------------------------------

(g) Subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Parent Guarantor, the
Borrower or one of the Restricted Subsidiaries with others in the ordinary
course of business; provided that (i) no Default or Event of Default exists at
the time of, or would exist after making any such Investment, (ii) any such
venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation,
(iii) the interest in such venture is acquired in the ordinary course of
business and on fair and reasonable terms and (iv) such venture interests
acquired and capital contributions made (valued as of the date such interest was
acquired or the contribution made) do not exceed, in the aggregate at any time
outstanding an amount equal to $10,000,00050,000,000.149

(h) lLoans or advances to employees, officers, or directors in the ordinary
course of business of the Parent Guarantor or the Borrower, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $1,000,000 in the aggregate at any time.

(i) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries as a result
of a bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of the Parent Guarantor, the
Borrower or any Restricted Subsidiary; provided that the Parent Guarantor or the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(i) exceeds $1,000,000 (measured by consideration paid at the time
such Investment is received).150

(j) Investments in DrillCo Parties and in DrillCos that constitute entities, in
each case provided that (i) if such Investment consists of Oil and Gas
Properties or Equity Interests in a Subsidiary that owns Oil and Gas Properties
the Loan Parties comply with Section 9.12 and (ii) immediately after giving
effect to such Investment the Borrower would have liquidity equal to or greater
than 15% of the then effective Borrowing Base.151

(k) Investments in the form of deposits or advances that are subject to Excepted
Liens.

(l) pProvided that no Default or Event of Default exists at the time of, or
would exist after making such Investment, Permitted Acquisitions and Investments
owned by any Permitted Acquisition Target at the time of such Permitted
Acquisition.

(m) pProvided that (i) no Default or Event of Default exists at the time of, or
would exist after making such Investment, (ii) after giving pro forma effect to
such Investment the Parent Guarantor would be in compliance with Section 9.01
and (iii) after giving pro forma effect to such Investment the Borrower would
have availability under this Agreementliquidity equal to at least 15% of the
then current Commitments of the Lenders, other Investments not to exceed, in the
aggregate at any time outstanding, $150,000,000250,000,000 (measured by
consideration paid at the time such Investment is made).152

 

149

Section 9.05(g) amended by First Amendment.

150

Section 9.05(i) amended by First Amendment.

151

Section 9.05(j) amended by Fifth and Seventh Amendments.

152 

Section 9.05(m) amended by Fifth Amendment.

 

98



--------------------------------------------------------------------------------

(n) Investments made by any Loan Party (i) consisting of the designation as
Unrestricted Subsidiaries of Viper Energy Partners LLC, Viper Energy Partners GP
LLC, and Viper Energy Partners LP (such Unrestricted Subsidiaries, the “Viper
MLP”), provided that at the time of designation thereof, such entities shall not
own any material assets other than (A) those certain royalty interests and other
rights and property acquired pursuant to that certain Purchase and Sale
Agreement, dated as of August 28, 2013, by and between Ibex Mineral Resources,
LLC and Beehive Partners, LLC, as sellers, and Diamondback E&P LLC, as buyer,
(B) certain mineral interests in Midland County, Texas and related rights and
property acquired prior to June 1, 2014 and having an aggregate purchase price
not in excess of $4,000,000, and (C) cash, accounts receivable and other assets
having an aggregate value not in excess of $10,500,000, (ii) consisting of
dispositions of Equity Interests in Unrestricted Subsidiaries that are
contributed to the capital of, or that are exchanged for or used to purchase
Equity Interests in, other Unrestricted Subsidiaries (and any Equity Interests
received upon such contribution, exchange or purchase), (iii) in any
Unrestricted Subsidiary (including the designation of a Subsidiary as an
Unrestricted Subsidiary), provided that, in the case of this clause (iii),
(A) if such Investment consists of Oil and Gas Property or a Subsidiary owning
Oil and Gas Properties included in the most recently delivered Reserve Report
during any period between two successive Scheduled Redetermination Dates and
such Oil and Gas Properties have a fair market value in excess of five percent
(5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, then the Borrowing Base
shall be reduced, effective immediately upon such Investment, by an amount equal
to the value, if any, assigned such Oil and Gas Properties in the most recently
delivered Reserve Report, (B) such Investment may consist of or include surface
acreage related to Oil and Gas Properties owned or to be owned by the Viper MLP
in an aggregate value under this clause (n)(iii)(B) not to exceed $45,000,000,
(C) if such Investment consists of or includes Properties not described in
clauses (n)(iii)(A) and (n)(iii)(B), the aggregate fair market value of all such
Investments not described in clauses (n)(iii)(A) and (n)(iii)(B) shall be
limited to the sum of (I) $25,000,000 plus (II) the aggregate amount of cash and
the fair market value of Properties received by the Borrower and the Restricted
Subsidiaries as dividends or distributions from Unrestricted Subsidiaries
(including amounts treated as cash dividends under Section 9.19(c) upon
designation of an Unrestricted Subsidiary as a Restricted Subsidiary); provided
that amounts received by the Borrower and the Restricted Subsidiaries pursuant
to this clause (II) may only be counted in determining the amount of Investments
that may be made in the Unrestricted Subsidiary (and its successors, if
applicable) that originally made such dividend or distribution to the Borrower
and the Restricted Subsidiaries, and (D) the Utilization Percentage is less than
80% immediately after giving effect to such Investment and all related
contemporaneous transactions and (iv) (A) consisting of the designation of a
SubsidiaryQualified Midstream Person as an Unrestricted Subsidiary if
substantially all of the assets of such Subsidiary consist of Qualified
Midstream Assets (and, for the avoidance of doubt, any such designation shall be

 

99



--------------------------------------------------------------------------------

permitted under Section 9.19(b) without regard to the fair market value of the
ownership interests in such Subsidiary), and (B) in any Unrestricted Subsidiary
consisting of Qualified Midstream Assets. Investments under this Section 9.05(n)
shall be valued at the time made and without taking into account subsequent
changes in the value thereof.153

(o) Investments in an amount not to exceed $130,000,000 to be used to make or
permit to remain outstanding Investments in a Person substantially all of the
assets of which constitute real property (other than Oil and Gas Properties) and
related assets.154

(p) Investments in any Person if, immediately after giving effect to such
Investment, (i) the Utilization Percentage is less than 80% and (ii)(A)
substantially all of the assets of such Person consist of or will consist ofis a
Qualified Midstream Assets or (B) all or substantially all of such Person’s
business is ownership of, operation of, construction or development of, or
direct or indirect investment in, Qualified Midstream Assets.155Person.

(q) The Energen Transaction and Investments owned by Energen at the time of the
Energen Merger.

Section 9.06 Nature of Business; No International Operations. The Parent
Guarantor and Borrower will not, and will not permit any of the Restricted
Subsidiaries to, allow any material change to be made in the character of their
business as an independent oil and gas exploration and production company.
Except for expenses in the ordinary course of business as to the properties
described on Schedule 9.06, from and after the date hereof, the Parent
Guarantor, the Borrower and the Restricted Subsidiaries will not acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States of America or in the offshore
federal waters of the United States of America and they will not form or acquire
any Restricted Subsidiaries that are Foreign Subsidiaries.156

Section 9.07 Limitation on Leases. Intentionally Deleted157.

Section 9.08 Proceeds of Notes. The Parent Guarantor and the Borrower will not
permit the proceeds of the Notes to be used for any purpose other than those
permitted by Section 7.21. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Securities Exchange Act of 1934 or any rule
or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

153

Section 9.05(n) added by First and Fifth Amendments.

154

Section 9.05(o) added by Fifth Amendment.

155 

Added by Sixth Amendment.

156 

Section 9.06 amended by First Amendment.

157

Section 9.07 amended by First Amendment and deleted by Fifth Amendment.

 

100



--------------------------------------------------------------------------------

Section 9.09 ERISA Compliance.158 The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, at any time:

(a) Engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent Guarantor, the Borrower, a Restricted
Subsidiary or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed by Chapter 43 of Subtitle D of the Code.

(b) Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent Guarantor, the Borrower, a
Restricted Subsidiary or any ERISA Affiliate is required to pay as contributions
thereto.

(c) Contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability or (ii) any employee
pension benefit plan, as defined in Section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Parent Guarantor, the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Parent Guarantor and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.159

Section 9.11 Mergers, Etc. Neither the Parent Guarantor, the Borrower, nor any
Restricted Subsidiary will merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person, except that (a) the Parent Guarantor, the Borrower or any Restricted
Subsidiary may merge or consolidate with, or sell, lease or otherwise dispose of
all or substantially all of its Property to, the Parent Guarantor, the Borrower
or any Restricted Subsidiary, but (ai) in the case of a merger involving a
Guarantor, a Guarantor must be the surviving entity, and (bii) notwithstanding
clause (aSection 9.11(a)(i), in the case of a merger involving the Borrower, the
Borrower must be the surviving entity, and (b) mergers used to

 

158 

Section 9.09 amended by First Amendment.

159 

Section 9.10 amended by First Amendment.

 

101



--------------------------------------------------------------------------------

consummate Permitted Acquisitions and other Investments permitted under Section
9.05, including the Energen Merger, in each instance, (i) in the case of a
merger involving a Guarantor, a Guarantor must be the surviving entity, and (ii)
notwithstanding Section 9.11(b)(i), in the case of a merger involving the
Borrower, the Borrower must be the surviving entity.160

Section 9.12 Sale of Properties.161 The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, sell, assign,
farm-out, convey or otherwise transfer or dispose of any Property except for:

(a) the sale or other disposition of Hydrocarbons in the ordinary course of
business;

(b) as long as no Default exists, farmouts, dispositions of Properties in
connection with a DrillCo, and other dispositions of undeveloped acreage and
assignments in connection with such dispositions (provided that if such
disposition is of Oil and Gas Property included in the most recent Borrowing
Base, such disposition is included in the 5% basket in Section 9.12(d)(iii)
below);162

(c) the sale or other disposition of equipment that is no longer necessary for
the business of the Parent Guarantor, the Borrower or such Restricted Subsidiary
or is replaced by equipment of at least comparable value and use;

(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any Restricted Subsidiary owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Restricted
Subsidiary subject of such sale or other disposition (as reasonably determined
by the Parent Guarantor or the Borrower and, if requested by the Administrative
Agent, the Parent Guarantor or the Borrower shall deliver a certificate of a
Responsible Officer of the Parent Guarantor or the Borrower certifying to that
effect), (iii) if such sale or other disposition of Oil and Gas Property or a
Restricted Subsidiary owning Oil and Gas Properties (including farmouts of
proved reserves under (b)) included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a Borrowing Base value in excess of five percent (5%) of the Borrowing Base
as then in effect (as determined by the Administrative Agent), individually or
in the aggregate, the Borrowing Base shall be reduced, effective immediately
upon such sale or other disposition, by an amount equal to the Borrowing Base
value assigned such Property (but in no event in excess of the value assigned to
such Property in the most recently delivered Reserve Report) and (iv) if any
such sale or other disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests of such Restricted Subsidiary;

 

160 

Section 9.11 amended by First Amendment.

161 

Section 9.12 amended by First, Third and Fifth Amendments.

162 

Amended by Seventh Amendment.

 

102



--------------------------------------------------------------------------------

(e) sales or other dispositions to the Borrower or a Guarantor;

(f) sales or other dispositions permitted by Section 9.04(a), Section 9.05(n),
Section 9.10 or Section 9.14(b);

(g) sales or other dispositions of Equity Interests in Unrestricted
Subsidiaries;

(h) the trade, exchange or other disposition (including by or in connection with
unitization) of any developed Oil and Gas Property or any interest therein;
provided that:

(i) (A) the majority of the consideration received in respect of such trade,
exchange or other disposition shall consist of Oil and Gas Properties or
interests therein, and (B) if any cash is received as consideration in respect
of such trade, exchange or other disposition, the fair market value of the Oil
and Gas Property so disposed of shall be allocated over the consideration
received, and the portion thereof corresponding to the cash received shall be
treated as a sale under clause (d) above;

(ii) the consideration received in respect of such disposition shall be equal to
or greater than the fair market value of the Oil and Gas Property or interest
therein subject of such sale or other disposition (as reasonably determined by
the Parent Guarantor or the Borrower and, if requested by the Administrative
Agent, the Parent Guarantor or the Borrower shall deliver a certificate of a
Responsible Officer of the Parent Guarantor or the Borrower certifying to that
effect);

(iii) if such disposition of Oil and Gas Property included in the most recently
delivered Reserve Report during any period between two successive Scheduled
Redetermination Dates has a Borrowing Base value in excess of five percent
(5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, the Borrowing Base
shall be reduced, effective immediately upon such disposition, by an amount
equal to the Borrowing Base value assigned such Property (but in no event in
excess of the value assigned to such Property in the most recently delivered
Reserve Report); and

(iv) if so requested by the Borrower, and the Borrower provides to the
Administrative Agent a Reserve Report with respect to the Oil and Gas Properties
acquired as consideration in respect of such trade, exchange or other
disposition, the Administrative Agent and the Lenders shall, at their discretion
and in accordance with the procedures set forth in Section 2.07, redetermine the
Borrowing Base in respect of the Oil and Gas Properties so acquired (and such
request by the Borrower shall not constitute a request for an Interim
Redetermination);

(i) sales or other dispositions of (i) Qualified Midstream Assets and
(ii) Equity Interests of a Subsidiary if substantially all of the assets of such
Subsidiary constitutein Qualified Midstream AssetsPersons;

 

103



--------------------------------------------------------------------------------

(j) sales or other dispositions of (i) real property and other assets of the
types described in Section 9.03(i) and (ii) Equity Interests of a Subsidiary if
substantially all of the assets of such Subsidiary constitute assets of the
types described in Section 9.03(i); and

(k) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (j) having a fair market value not to exceed $25,000,000 during any six-month
period.

Section 9.13 Environmental Matters. The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, cause or permit
any of its Property to be in violation of, or do anything or permit anything to
be done which will subject any such Property to a Release or threatened Release
of Hazardous Materials, exposure to any Hazardous Materials, or to any Remedial
Work under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
could reasonably be expected to have a Material Adverse Effect.163

Section 9.14 Transactions With Affiliates.164

(a) The Parent Guarantor and the Borrower will not, and will not permit any of
the Restricted Subsidiaries to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Restricted Subsidiaries of
the Parent Guarantor) unless such transactions are otherwise permitted under
this Agreement and are upon fair and reasonable terms no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
an Affiliate.

(b) Notwithstanding subsection (a), the Parent Guarantor, the Borrower and the
Restricted Subsidiaries may enter into any transaction contemplated by:
(i) Section 9.03(h), Section 9.04(a), Section 9.05(j), Section 9.05(n),
Section 9.12(g) or Section 9.19; (ii) (A) any agreement entered into in
connection with the formation, capitalization or operation of a master limited
partnership and other related Unrestricted Subsidiaries related to an Investment
permitted by Section 9.05(n)(i) or Section 9.05(n)(iv) with respect to formation
and governance of such Unrestricted Subsidiaries, contributions of assets to
such Unrestricted Subsidiaries, the assumption of liabilities by such
Unrestricted Subsidiaries, tax sharing or the management, administration, and
operation of such Unrestricted Subsidiaries or the underwriting, offer and sale
of securities, in each case that, in the good faith judgment of the Parent
Guarantor’s board of directors, are on terms and conditions reasonably
comparable to those in effect with other similarly situated master limited
partnerships or otherwise fair to the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, from a financial point of view; (B) any agreement
entered into in connection with the formation, capitalization or operation of
DrillCos with respect to formation and governance of such DrillCos,
contributions of assets to such DrillCos, the assumption of liabilities by such
DrillCos, tax sharing or the management, administration, and

 

163 

Section 9.13 amended by First Amendment.

164 

Section 9.14 amended by First Amendment.

 

104



--------------------------------------------------------------------------------

operation of such DrillCos or the underwriting, offer and sale of securities, in
each case that, in the good faith judgment of the Parent Guarantor’s board of
directors, are on terms and conditions reasonably comparable to those in effect
with other similarly situated entities or otherwise fair to the Parent
Guarantor, the Borrower and the Restricted Subsidiaries, from a financial point
of view; and (C) any amendment, restatement, replacement or other modification
of any of such agreements described in this clause (ii); or (iii) rental,
management, administration, operation and tax sharing agreements with a Person
described in Section 9.05(o), in each case that, in the good faith judgment of
the Parent Guarantor’s board of directors, are on terms and conditions
reasonably comparable to those in effect for other similarly situated companies
or that are otherwise fair to the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, from a financial point of view, or that were in
existence prior to the acquisition by the Loan Parties of such Person or such
property.165

Section 9.15 Subsidiaries. The Parent Guarantor and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create or acquire any
additional Subsidiaries, unless the Parent Guarantor or the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.14(b), to the extent required thereby. The Parent
Guarantor and the Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, sell, assign or otherwise dispose of any Equity Interests in
any Restricted Subsidiary except in compliance with Section 9.12(d), (e), (f),
(g) or (h). The Parent Guarantor, the Borrower and the Restricted Subsidiaries
shall have no Restricted Subsidiaries that are Foreign Subsidiaries.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any contract,
agreement or understanding (other than this Agreement, the Security Instruments,
the agreements creating Liens permitted by Section 9.03(c), the instruments or
agreements evidencing the Senior Unsecured Notes or any Permitted Refinancing
Debt in respect thereof, usual and customary restrictions on the pledge or
transfer of equity interests in certain joint ventures, usual and customary
restrictions in purchase and sale agreements and participation, development,
production and similar agreements relating to the Property subject thereof
(including DrillCo Properties), restrictions on the granting of Liens contained
in agreements subject to Excepted Liens, restrictions on the granting of Liens
on the Equity Interests in Unrestricted Subsidiaries, restrictions in agreements
of the types contemplated by Section 9.14(b), and restrictions on the granting
of Liens in licenses, easements and leases entered into in the ordinary course
of business) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Lenders or restricts any Restricted Subsidiary from
paying dividends or making distributions to the Borrower or any Guarantor, or
which requires the consent of or notice to other Persons in connection
therewith.166

 

165 

Section 9.14(b) amended by Fifth Amendment.

166 

Section 9.16 amended by First and Seventh Amendments.

 

105



--------------------------------------------------------------------------------

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any of the Restricted
Subsidiaries that would require the Borrower or any of Restricted Subsidiaries
to deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 500,000 Mcf of gas (on an mcf equivalent basis)
in the aggregate.167Reserved.

Section 9.18 Swap Agreements.168

(a) The Parent Guarantor and the Borrower will not, and will not permit any of
the Restricted Subsidiaries to, enter into any Swap Agreements with any Person
other than:

(i) Swap Agreements in respect of commodities:

(A) with an Approved Counterparty;

(B) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed:

(I) for the period of 18 months after such Swap Agreement is executed, 85% of
the forecasted production from their Oil and Gas Properties as of the date such
Swap Agreement is entered into for each month during such 18 month period for
each of crude oil and natural gas, calculated separately,

(II) for the period of 19 to 48 months after such Swap Agreement is executed,
75% of the forecasted production from their Oil and Gas Properties as of the
date such Swap Agreement is entered into for each month during such 19 to 48
month period for each of crude oil and natural gas, calculated separately, and

(III) for the period of 49 to 60 months after such Swap Agreement is executed,
65% of the forecasted production from their Oil and Gas Properties as of the
date such Swap Agreement is entered into for each month during such 49 to 60
month period for each of crude oil and natural gas, calculated separately,

and provided that in each instance, no such Swap Agreement shall have a tenor of
more than 60 months after such Swap Agreement is entered into; and

 

167 

Section 9.17 amended by First Amendment.

168 

Section 9.18 amended by First and Fifth Amendments.

 

106



--------------------------------------------------------------------------------

(C) In addition to the Swap Agreements permitted by Section 9.18(a)(i)(B), a
Loan Party may enter into Swap Agreements (“Acquisition Swaps”) for production
to be produced from properties or interests that a Loan Party proposes to
acquire but does not then own (each, a “Pro Forma Property”) if such Acquisition
Swaps (I) are entered into after the purchase and sale agreement with respect to
such Pro Forma Property has been fully executed, and (II) do not exceed the
volume and term limitations set forth in Section 9.18(a)(i)(B) determined on a
pro forma basis as if the Pro Forma Properties were owned by a Loan Party. The
Parent Guarantor agrees that, if a Loan Party has outstanding Acquisition Swaps,
the Parent Guarantor shall, or shall cause other Loan Parties to, terminate,
create offsetting positions or otherwise unwind Swap Agreements to the extent
necessary to comply with the volume requirements of Section 9.18(a)(i)(B)
determined without inclusion of any production from such Pro Forma Property
within 15 days after the earlier to occur of (I) 180 days after the date the
applicable purchase and sale agreement was entered into if the acquisition of
such Pro Forma Property has not been consummated, or (II) the date either the
Parent Guarantor or the Borrower obtains knowledge with reasonable certainty
that the acquisition of such Pro Forma Property will not be consummated.

(ii) Swap Agreements in respect of interest rates with an Approved Counterparty
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and the Restricted Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate.

In no event shall any Swap Agreement (other than Secured Swap Agreements)
contain any requirement, agreement or covenant for the Borrower or any
Restricted Subsidiary to post collateral or margin to secure their obligations
under such Swap Agreement or to cover market exposures.

(b) If, after five (5) days following the end of each fiscal quarter, the
Borrower determines that the aggregate volume of all commodity Swap Agreements
for which settlement payments were calculated in the most recently ended fiscal
quarter exceeded 100% of the actual production of Hydrocarbons in such fiscal
quarter, then the Borrower shall, within thirty (30) days of such determination,
terminate, create off-setting positions or otherwise unwind existing positions
to comply with the volume limitations contained in Section 9.18(a) (such
termination, off-setting positions or unwind to be subject to an adjustment to
the Borrowing Base as contemplated by Section 2.07(e)).169

(c) No Swap Agreements shall be entered into for speculative purposes.

Section 9.19 Designation of Restricted and Unrestricted Subsidiaries.170

 

169 

Amended by Sixth Amendment.

170 

Section 9.19 added by First Amendment.

 

107



--------------------------------------------------------------------------------

 

(a) Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of
June 9, 2014 or thereafter, in compliance with Section 9.19(b) or (d), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly or to be
formed or newly or to be acquired Subsidiary, as an Unrestricted Subsidiary if
(i) prior, and immediately after giving effect, to such designation, neither a
Default nor a Borrowing Base dDeficiency would exist and (ii) such designation
is deemed to be an Investment in an Unrestricted Subsidiary in an amount equal
to the fair market value as of the date of such designation of the Borrower’s
and its Restricted Subsidiaries’ direct ownership interests in such Subsidiary
and such Investment would be permitted to be made at the time of such
designation under Section 9.05(n). Except as provided in this Section 9.19(b),
no Restricted Subsidiary may be designated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if immediately after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
exists, (iii) the Borrower complies with the requirements of Section 8.14(b) and
Section 8.18 and (iv) the Borrower and/or one or more Restricted Subsidiaries
owns all of the Equity Interests in such Subsidiary. Any such designation shall
be treated as a cash dividend to the Borrower in an amount equal to the lesser
of the fair market value of the Borrower’s and its Restricted Subsidiaries’
direct ownership interests in such Subsidiary or the amount of the Borrower’s
and its Restricted Subsidiaries’ aggregate investment previously made for
purposes of the limitation on Investments under Section 9.05(n). Upon the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, all
Investments previously made in such Unrestricted Subsidiary shall no longer be
counted in determining the limitation on Investments under Section 9.05(n).

(d) Each Subsidiary of an Unrestricted Subsidiary shall automatically be
designated as an Unrestricted Subsidiary.

(e) Upon designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with Section 9.19(b), (i) such Subsidiary shall be automatically
released from all obligations, if any, under the Loan Documents, including the
Guaranty Agreement and all other applicable Security Instruments and (ii) all
Liens granted pursuant to the Guaranty Agreement and all other applicable
Security Instruments on the Property of, and the Equity Interests in, such
Unrestricted Subsidiary shall be automatically released.

 

108



--------------------------------------------------------------------------------

Section 9.20 Control Agreements. For each deposit or securities account that the
Parent Guarantor, the Borrower or any other Loan Party maintains as of the Third
Amendment Effective Date (other than payroll, withholding tax, escrow, trust
fund and other fiduciary deposit accounts), the Parent Guarantor will, by no
later than 60 days after the Third Amendment Effective Date, either (a) cause
such account to be subject to a deposit account control agreement or securities
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent naming the Administrative Agent as the
secured party thereunder for the benefit of the Other Secured Persons, or
(b) close such account and transfer any funds therein to an account that
otherwise meets the requirements of this Section 9.20. From and after the Third
Amendment Effective Date, neither the Parent Guarantor, the Borrower nor any
other Loan Party shall open, any deposit or securities account (other than
payroll, withholding tax, escrow, trust fund and other fiduciary deposit
accounts) unless such deposit or securities account is, or within 30 days after
being opened becomes, subject to a deposit account control agreement or
securities account control agreement, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent naming the Administrative
Agent as the secured party thereunder for the benefit of the Other Secured
Persons. Notwithstanding the foregoing, for each deposit or securities account
that becomes a deposit or securities account of a Restricted Subsidiary as a
result of the Energen Transaction or a Permitted Acquisition (in each case,
other than payroll, withholding tax, escrow, trust fund and other fiduciary
deposit accounts), the Parent Guarantor will, by no later than 60 days after the
date of the Energen Merger or such Permitted Acquisition, either (a) cause such
account to be subject to a deposit account control agreement or securities
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent naming the Administrative Agent as the
secured party thereunder for the benefit of the Other Secured Persons, or
(b) close such account and transfer any funds therein to an account that
otherwise meets the requirements of this Section 9.20. Each deposit account
control agreement will provide that the depositary bank will comply with
instructions originated by the Administrative Agent directing dispositions of
funds in the deposit account without further consent by the applicable Loan
Party. Each securities account control agreement will provide that the
securities intermediary will comply with entitlement orders originated by the
Administrative Agent without further consent by the applicable Loan Party. The
Administrative Agent agrees that it shall not issue any such instructions or
entitlement orders or otherwise exercise any control right granted under any
such deposit account control agreement or securities account control agreement
unless (a) an Event of Default of the type set forth in Sections 10.01(a), (b),
(f), (g), (h), (i), or (j) has occurred or (b) the Notes and the Loans then
outstanding have become due and payable in whole (and not merely in part),
whether at the due date thereof, by acceleration or otherwise.171

 

171 

Section 9.20 added by Third Amendment.

 

109



--------------------------------------------------------------------------------

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent Guarantor, the Borrower or any Restricted Subsidiary in or in connection
with any Loan Document or any amendment or modification of any Loan Document or
waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made.172

(d) the Parent Guarantor, the Borrower or any Restricted Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in
Section 8.01(h), Section 8.01(l), Section 8.02, Section 8.03, Section 8.14,
Section 8.15 or in ARTICLE IX.

(e) the Parent Guarantor, the Borrower or any Restricted Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of the Borrower
otherwise becoming aware of such default.

(f) the Parent Guarantor, the Borrower or any Restricted Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable.

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or

 

 

172 

Sections 10.01(c) through (g) amended by First Amendment.

 

110



--------------------------------------------------------------------------------

any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the Redemption thereof or any offer to Redeem to be
made in respect thereof, prior to its scheduled maturity or require the Parent
Guarantor, the Borrower or any Restricted Subsidiary to make an offer in respect
thereof, other than with respect to Senior Unsecured Notes or Permitted
Refinancing Debt in respect thereof, if, at the time of the payment or
Redemption thereof, a Redemption thereof could have been made pursuant to
Section 9.04(b).

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Guarantor, the Borrower or any other Guarantor or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Guarantor, the Borrower or any
other Guarantor or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 30 days or an order
or decree approving or ordering any of the foregoing shall be entered.

(i) the Parent Guarantor, the Borrower or any other Guarantor shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Guarantor
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or the holders of
Equity Interests of the Parent Guarantor or the Borrower shall make any request
to take any action for the purpose of calling a meeting of the shareholders of
the Parent Guarantor or the Borrower to consider a resolution to dissolve and
wind-up the Parent Guarantor’s or the Borrower’s affairs.

(j) the Parent Guarantor, the Borrower or any other Guarantor shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due.

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000100,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the Parent
Guarantor, the Borrower, any Restricted Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Parent Guarantor, the Borrower or any Restricted Subsidiary to enforce any such
judgment.173

 

 

173 

Sections 10.01 (k) amended by First and Fifth Amendments.

 

111



--------------------------------------------------------------------------------

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Parent Guarantor, the Borrower or any other Guarantor party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Parent Guarantor, the Borrower, any Restricted Subsidiary or any Affiliate shall
so state in writing.174

(m) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Parent
Guarantor, the Borrower and the other Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Parent Guarantor, the Borrower and
each other Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Parent Guarantor, the Borrower and the other Guarantors
accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(j)), shall automatically become due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Parent Guarantor, the Borrower and each other Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

 

174 

Section 10.01(l) amended by First Amendment.

 

112



--------------------------------------------------------------------------------

(c) Except as provided in Section 4.03, all proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans and
Indebtedness referred to in clause (b) and (c) of the definition of
Indebtedness;

(v) fifth, pro rata to any other Indebtedness;

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure; and

(vii) seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an Eligible Contract Participant shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Indebtedness other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause “fourth” above
from amounts received from Eligible Contract Participants to ensure, as nearly
as possible, that the proportional aggregate recoveries with respect to Excluded
Swap Obligations described in such clause “fourth” are the same as the
proportional aggregate recoveries with respect to other Indebtedness pursuant to
such clause).

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

113



--------------------------------------------------------------------------------

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Guarantor, the Borrower or any of their Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent Guarantor, the Borrower or a Lender, and
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Parent Guarantor, the Borrower and their
Subsidiaries or any other obligor or guarantor, or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with the conditions
specified in ARTICLE VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or

 

114



--------------------------------------------------------------------------------

failure to act pursuant thereto by the Administrative Agent shall be binding on
all of the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither of the Syndication Agents shall have any obligation to
perform any act in respect thereof. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Parent Guarantor, the Borrower, the Lenders and the Issuing Bank hereby waives
the right to dispute the Administrative Agent’s record of such statement, except
in the case of gross negligence or willful misconduct by the Administrative
Agent. The Administrative Agent may consult with legal counsel (who may be
counsel for the Parent Guarantor and the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the holder thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

115



--------------------------------------------------------------------------------

Section 11.06 Resignation of the Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right, subject, if no Event of Default exists,
to the consent of the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Parent Guarantor, the Borrower or any of their
Subsidiaries or other Affiliate thereof as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Parent Guarantor, the Borrower or any of
their Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Parent Guarantor, the Borrower or any of their Subsidiaries. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, none of the Agents nor the
Arranger shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Parent Guarantor or the Borrower (or any of their Affiliates)
which may come into the possession of the Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Simpson Thacher &
Bartlett LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

116



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent Guarantor, the Borrower or any of their
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and
Guarantors. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to, and upon the request of the Borrower, the
Administrative Agent, at the Borrower’s expense, shall, (i) release any Liens
that may exist on Qualified Midstream Assets or any Subsidiary substantially all
of the assets of which consist ofEquity Interests in Qualified Midstream
AssetsPersons, (ii) release any Liens that may exist on collateral that is
permitted to be sold or released pursuant to the terms of the Loan Documents,
(iii) release any Guarantor from the Guaranty Agreement pursuant to the terms
hereof or thereof and (iv) subordinate any Lien on any collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien permitted pursuant to Section 9.03. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments, releases of guarantees or other documents reasonably
requested by the Borrower in connection with (A) the events described in the
preceding sentence and (B) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary in compliance with Section 9.19(b).175

 

 

175 

Section 11.10 amended by First and Sixth Amendments.

 

117



--------------------------------------------------------------------------------

Section 11.11 The Arranger and the Syndication Agents. The Arranger and the
Syndication Agents shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at:

Diamondback O&G LLC

500 West Texas, Suite 1225

Midland, Texas 79701

Attention: Teresa L. Dick, CFO

Telecopy: 405-286-5920

email: tdick@windsorenergy.com

(ii) if to the Administrative Agent or the Issuing Bank, to it at

Wells Fargo Bank, N.A.

1525 West W.T. Harris Boulevard

MAC D1109-019

Charlotte, NC 28252

Attention: Yvette McQueen

Telecopy: 704.590.2082

e-mail: Yvettemcqueen@wellsfargo.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

118



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, email address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, each other Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries therefrom shall in
any event be effective unless the same shall be permitted by Section 12.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.176

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Parent Guarantor, the
Borrower and the Majority Lenders or by the Parent Guarantor, the Borrower and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase the Commitment or the Maximum Credit Amount
or Elected Commitment Amount of any Lender without the written consent of such
Lender,177 (ii) increase the Borrowing Base without the written consent of each
Lender, decrease or maintain the Borrowing Base without the consent of the
Required Lenders or modify Section 2.07 in any manner without the consent of
each Lender; provided that (A) a Scheduled Redetermination may be postponed by
the Required Lenders and

 

 

176 

Section 12.02(a) amended by First Amendment.

177

Section 12.02(b)(i) amended by Second Amendment.

 

119



--------------------------------------------------------------------------------

(B) reductions of the Borrowing Base pursuant to Section 2.07(f),
Section 9.05(n) or Section 9.12 may be waived or reduced with the consent of the
Required Lenders,178 (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Indebtedness hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) waive or amend Section 3.04(c), Section
6.01, Section 8.14 or Section 12.14, reduce the percentage in Section 8.14 below
85% or change the definition of the terms “Domestic Subsidiary”, “Foreign
Subsidiary” or “Subsidiary”, without the written consent of each Lender;
provided that any waiver or amendment to Section 12.14, this proviso in this
Section 12.02(b)(vi), or Section 12.02(b)(vii), shall also require the written
consent of each adversely affected Secured Swap Party, (vii) modify the terms of
Section 10.02(c) without the written consent of each Lender and Secured Swap
Party adversely affected thereby or amend or otherwise modify any Security
Instrument in a manner that results in the Secured Swap Obligations secured by
such Security Instrument no longer being secured thereby, or amend or otherwise
change the definition of “Secured Swap Agreement”, “Secured Swap Obligations” or
“Secured Swap Party”, without the written consent of each Secured Swap Party
adversely affected thereby, (viii) release any Guarantor (except as set forth in
the Guaranty Agreement), release all or substantially all of the collateral
(other than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a), without the written consent of each Lender, or (ix) change any
of the provisions of this Section 12.02(b) or the definitions of “Majority
Lenders” or “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Documents or make any determination or grant
any consent hereunder or any other Loan Documents, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent or the Issuing Bank hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, such other Agent or the
Issuing Bank, as the case may be. Notwithstanding the foregoing, (i) joinders
and modifications contemplated by Section 2.07A shall not require the consent of
any Person other than the Borrower, the Administrative Agent and, to the extent
applicable, any Lenders executing Elected Commitment Amount Increase Agreements
and any Additional Lenders executing Additional Lender Agreements and (ii) any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

 

 

178

Section 12.02(b)(ii) amended by Fifth Amendment.

 

120



--------------------------------------------------------------------------------

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iv) all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for any Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE PARENT GUARANTOR,
THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES TO COMPLY WITH THE TERMS OF
ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE PARENT GUARANTOR, THE BORROWER OR ANY OTHER
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR

 

121



--------------------------------------------------------------------------------

CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON- COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE PARENT GUARANTOR, THE BORROWER AND THE
RESTRICTED SUBSIDIARIES BY THE PARENT GUARANTOR, THE BORROWER AND THE RESTRICTED
SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE
THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE PARENT GUARANTOR, THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE PARENT
GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY,
(x) THE PAST OWNERSHIP BY THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT GUARANTOR, THE BORROWER
OR ANY RESTRICTED SUBSIDIARY, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY
WAY TO THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR

 

122



--------------------------------------------------------------------------------

MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT
ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.179

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent, the Arranger or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than
three days after written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) other than in connection with a transaction
permitted under Section 9.12(e), the Parent Guarantor and the Borrower may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender, such consent not to be
unreasonably withheld (and any attempted assignment or transfer by the Parent
Guarantor or the Borrower in violation of this Section 12.04(a)(i) shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

 

179 

Section 12.03(b) amended by First Amendment.

 

123



--------------------------------------------------------------------------------

(b)(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender or, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, is to any other assignee; provided
further, if at the end of fifteen (15) days after the Borrower has received a
request for such approval, the Borrower has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of such assignment; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to (i) the Borrower or any of the Borrower’s
Subsidiaries or Affiliates, (ii) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) or
(iii) any natural Person.

 

124



--------------------------------------------------------------------------------

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Parent Guarantor, the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.180

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c)(i) Any Lender may, without the consent of the Parent Guarantor, the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Parent Guarantor, the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right

 

 

180 

Section 12.04(b)(iv) amended by Fifth Amendment.

 

125



--------------------------------------------------------------------------------

to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.
Subject to Section 12.04(c)(ii), the Parent Guarantor and the Borrower agree
that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and Section 12.04(b) shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.181

 

 

181 

Section 12.04(d) amended by Second Amendment.

 

126



--------------------------------------------------------------------------------

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries to file a registration statement with the SEC or to qualify the
Loans under the “Blue Sky” laws of any state.182

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Parent
Guarantor, the Borrower and the other Guarantors herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any other Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Parent Guarantor and the Borrower shall take
such action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

 

182 

Section 12.04(e) amended by First Amendment.

 

127



--------------------------------------------------------------------------------

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries against any of and all the
obligations of the Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries owed to such Lender now or hereafter existing under this Agreement
or any other Loan Document, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 12.8 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 10.02(c) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a

 

128



--------------------------------------------------------------------------------

statement describing in reasonable detail the Indebtedness owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Parent Guarantor, the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.183

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT OR THE NOTES.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

 

183 

Section 12.08 amended by First Amendment.

 

129



--------------------------------------------------------------------------------

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES EXCEPT FOR ANY SUCH SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES FOR WHICH THE BORROWER HAS INDEMNIFIED AN
INDEMNITEE PURSUANT TO SECTION 12.03; (iii) CERTIFIES THAT NO PARTY HERETO NOR
ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Parent Guarantor, the Borrower or any of their Subsidiaries. For the purposes of
this Section 12.11, “Information”

 

130



--------------------------------------------------------------------------------

means all information received from the Parent Guarantor, the Borrower or any of
their Subsidiaries relating to the Parent Guarantor’s, the Borrower’s or any of
their Subsidiaries’ businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Parent Guarantor, the Borrower
or any of their Subsidiaries; provided that, in the case of information received
from the Parent Guarantor, the Borrower or any of their Subsidiaries after the
date hereof, such information is hereby deemed at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful

 

131



--------------------------------------------------------------------------------

Rate applicable to such Lender until the total amount of interest payable to
such Lender shall equal the total amount of interest which would have been
payable to such Lender if the total amount of interest had been computed without
giving effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements.

(a) The benefit of the Security Instruments and of the provisions of this
Agreement relating to any collateral securing the Indebtedness shall also extend
to and be available to Secured Swap Parties on a pro rata basis (but subject to
the terms of the Loan Documents, including provisions thereof relating to the
application and priority of payments to the Persons entitled thereto) in respect
of any Secured Swap Obligations. Except as expressly set forth in
Section 12.02(b), no Secured Swap Party shall have any voting rights under any
Loan Document as a result of the existence of any Secured Swap Obligations owed
to it.

(b) The Borrower hereby guarantees the payment and performance of all
Indebtedness of each other Loan Party and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Benefiting Guarantor in order for such Benefiting
Guarantor to honor its obligations under the Guaranty Agreement and any other
Security Instruments including obligations with respect to Swap Agreements
(provided, however, that the Borrower shall only be liable under this
Section 12.14(b) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 12.14(b), or
otherwise under this Agreement or any other Loan

 

132



--------------------------------------------------------------------------------

Document, as it relates to such Benefiting Guarantor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of Borrower under this Section 12.14(b) shall
remain in full force and effect until all Indebtedness is paid in full, and all
of the Lenders’ Commitments are terminated. The Borrower intends that this
Section 12.14(b) constitute, and this Section 12.14(b) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Benefiting Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, the
Parent Guarantor, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, the Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

Section 12.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

133



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.184

[SIGNATURES BEGIN NEXT PAGE]

 

 

184

Section 12.18 added by Third Amendment.

 

134



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

DIAMONDBACK O&G LLC, as Borrower By:  

                              

Name: Title:

DIAMONDBACK ENERGY, INC.,

as the Parent Guarantor

By:  

     

Name: Title:

DIAMONDBACK E&P LLC,

as a Guarantor

By:  

     

Name:

RATTLER MIDSTREAM LLC,

as a Guarantor

By:  

     

Name: Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
 

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

                              

  Name:   Title: By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N. A.,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ZB, N.A. dba AMEGY BANK,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF OKLAHOMA,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IBERIABANK,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FROST BANK, A TEXAS STATE BANK,

as a Lender

By:  

                              

  Name:   Title:

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS185

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount  

Wells Fargo Bank, National Association

     6.0000000 %    $ 300,000,000.00  

Capital One, National Association

     5.1250000 %    $ 256,250,000.00  

Credit Suisse AG, Cayman Islands Branch

     5.1250000 %    $ 256,250,000.00  

The Bank of Nova Scotia

     5.1250000 %    $ 256,250,000.00  

U.S. Bank National Association

     5.1250000 %    $ 256,250,000.00  

JPMorgan Chase Bank, N.A.

     5.1250000 %    $ 256,250,000.00  

Goldman Sachs Bank USA

     5.1250000 %    $ 256,250,000.00  

Citibank, N.A.

     5.1250000 %    $ 256,250,000.00  

Bank of America, N.A.

     5.1250000 %    $ 256,250,000.00  

SunTrust Bank

     3.5000000 %    $ 175,000,000.00  

ZB, N.A. dba Amegy Bank

     2.5000000 %    $ 125,000,000.00  

ING Capital LLC

     3.5000000 %    $ 175,000,000.00  

Commonwealth Bank Of Australia

     3.5000000 %    $ 175,000,000.00  

BOKF, N.A., dba Bank of Oklahoma

     2.5000000 %    $ 125,000,000.00  

Branch Banking and Trust Company

     3.5000000 %    $ 175,000,000.00  

Canadian Imperial Bank of Commerce, New York Branch

     3.5000000 %    $ 175,000,000.00  

PNC Bank, National Association

     3.5000000 %    $ 175,000,000.00  

Iberiabank

     2.5000000 %    $ 125,000,000.00  

West Texas National Bank

     1.2500000 %    $ 62,500,000.00  

Frost Bank, a Texas State Bank

     1.7500000 %    $ 87,500,000.00  

Compass Bank

     3.5000000 %    $ 175,000,000.00  

The Toronto-Dominion Bank, New York Branch

     3.5000000 %    $ 175,000,000.00  

Regions Bank

     3.5000000 %    $ 175,000,000.00  

Mizuho Bank, Ltd.

     3.5000000 %    $ 175,000,000.00  

The Huntington National Bank

     2.5000000 %    $ 125,000,000.00  

Sumitomo Mitsui Banking Corporation

     2.5000000 %    $ 125,000,000.00  

Comerica Bank

     2.5000000 %    $ 125,000,000.00  

Total

     100.000000000 %    $ 5,000,000,000.00  

 

185 

Table amended by Fifth Amendment and Eighth Amendment.

SIGNATURE PAGE

CREDIT AGREEMENT

 

ANNEX I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[        ]       [        ], 20120[    ]

FOR VALUE RECEIVED, DIAMONDBACK O&G LLC, a Delaware limited liability company,
(the “Borrower”), hereby promises to pay to [             ] (the “Lender”), at
the principal office of WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”), the principal sum of [                ] Dollars
($[                ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of November 1, 2013 among the Parent Guarantor, the
Borrower, the Administrative Agent, and the other agents and lenders signatory
thereto (including the Lender), and evidences Loans made by the Lender
thereunder (such Credit Agreement as the same may be amended, supplemented or
restated from time to time, the “Credit Agreement”). Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

Diamondback O&G LLC By:  

                              

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST186

[                    ], 201[    ]

Diamondback O&G LLC, a Delaware limited liability company, (the “Borrower”),
pursuant to Section 2.03 of the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among
Diamondback Energy, Inc. (the “Parent Guarantor”), the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent and the other agents and
lenders (the “Lenders”) which are or become parties thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[                    ];

(ii) Date of such Borrowing is [                    ],
201[                    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                    ];

(v) Amount of Borrowing Base in effect on the date hereof is
$[                    ];

(vi) The Aggregate Elected Commitment in effect on the date hereof is
$[                    ];

(vii) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[                    ];

(viii) Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[                    ]; and

(ix) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                          ]

[                                          ]

[                                          ]

[                                          ]

[                                          ]

 

 

186 

Amended by Third and Fifth Amendments.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the                      of the Parent
Guarantor and the                      of the Borrower, and that as such he/she
is authorized to execute this certificate on behalf of the Parent Guarantor and
the Borrower, as applicable. The undersigned further certifies, represents and
warrants on behalf of the Parent Guarantor and the Borrower, as applicable, that
the Borrower is entitled to receive the requested Borrowing under the terms and
conditions of the Credit Agreement and that such Borrowing will be used in
compliance with Section 9.08 of the Credit Agreement.

 

DIAMONDBACK O&G LLC By:  

                                                      

Name:   Title:   DIAMONDBACK ENERGY, INC. By:  

 

Name:   Title:  

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                    ], 201[    ]

Diamondback O&G LLC, a Delaware limited liability company, (the “Borrower”),
pursuant to Section 2.04 of the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among
Diamondback Energy, Inc. (the “Parent Guarantor”), the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent and the other agents and
lenders (the “Lenders”) which are or become parties thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [                ], 201[    ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[                 [If the resulting Borrowing is a Eurodollar Borrowing] The
Interest Period applicable to the resulting Borrowing after giving effect to
such election is [                 ]].

The undersigned certifies that he/she is the [                 ] of the Parent
Guarantor and the [                 ] of the Borrower, and that as such he/she
is authorized to execute this certificate on behalf of the Parent Guarantor and
the Borrower, as applicable. The undersigned further certifies, represents and
warrants on behalf of the Parent Guarantor and the Borrower, as applicable, that
the Borrower is entitled to receive the requested continuation or conversion
under the terms and conditions of the Credit Agreement.

 

DIAMONDBACK O&G LLC By:  

                                              

Name:   Title:   DIAMONDBACK ENERGY, INC. By:  

 

Name:   Title:  

 

EXHIBIT C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

[                    ], 201[    ]

The undersigned hereby certifies that he/she is the [             ] of
Diamondback Energy, Inc., a Delaware limited liability company (the “Parent
Guarantor”), and the [                     ] of Diamondback O&G LLC, a Delaware
limited liability company (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Parent Guarantor and the
Borrower. With reference to the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (together with all amendments, restatements,
supplements or other modifications thereto being the “Agreement”) among the
Parent Guarantor, the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a) The representations and warranties of the Parent Guarantor and the Borrower
contained in Article VII of the Agreement and in the other Loan Documents and
otherwise made in writing by or on behalf of the Parent Guarantor and the
Borrower pursuant to the Agreement and the other Loan Documents were true and
correct when made, and are repeated at and as of the time of delivery hereof and
are true and correct in all material respects at and as of the time of delivery
hereof, except to the extent such representations and warranties are expressly
limited to an earlier date or the Majority Lenders have expressly consented in
writing to the contrary.

(b) The Parent Guarantor and the Borrower have performed and complied with all
agreements and conditions contained in the Agreement and in the other Loan
Documents required to be performed or complied with by them prior to or at the
time of delivery hereof [or specify default and describe].

(c) Since December 31, 2012, no change has occurred in the condition, financial
or otherwise, of the Parent Guarantor, the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect [or specify
event].187

(d) There exists no Default or Event of Default [or specify Default and
describe].

(e) [Omit from the Compliance Certificate delivered on the Effective Date:]
Attached hereto are the detailed computations necessary to determine whether the
Parent Guarantor and the Borrower are in compliance with Section 9.01 as of the
end of the [fiscal quarter][fiscal year] ending [            ].

 

187 

Item (c) of Exhibit D amended by First Amendment.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED as of the date first written above.

 

DIAMONDBACK O&G LLC By:  

                                              

Name:   Title:   DIAMONDBACK ENERGY, INC. By:  

         

Name:   Title:  

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

 

1)

First Amendment and Supplement to Amended and Restated Deed of Trust, Assignment
of As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated as of November 1, 2013 from Diamondback O&G LLC, as mortgagor,
in favor of Betsy Jocher, as Trustee, for the benefit of the Administrative
Agent, and Other Secured Persons (Andrews, Ector, Midland and Upton Counties,
Texas).2) First Amendment to Amended and Restated Guaranty and Collateral
Agreement dated as of November 1, 2013, by the Parent Guarantor, the Borrower
and its Subsidiaries in favor of the Administrative Agent.

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                      

 

2.

Assignee:                                                      

[and is an Affiliate of [identify Lender]1881]

 

3.

Borrower:     Diamondback O&G LLC

 

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

1881  

Select as applicable.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

5.

Credit Agreement: The Second Amended and Restated Credit Agreement dated as of
November 1, 2013 among Diamondback O&G LLC, Diamondback Energy, Inc., the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents parties thereto, together with all
amendments, restatements, supplements or other modifications thereto.

 

6.

Assigned Interest:

 

Commitment

Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans1892      $                $                           %     $
               $                           %     $                $            
              % 

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                 

  Title:

 

1892  

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT F-2



--------------------------------------------------------------------------------

[Consented to and]1903 Accepted: Wells Fargo Bank, National Association, as
Administrative Agent By  

                          

  Title: [Consented to:]1914 Diamondback O&G LLC By  

 

  Name:   Title:

 

1903  

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

1914  

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

EXHIBIT FG- 41



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

EXHIBIT F-5



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Diamondback O&G LLC, as
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
each lender from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  

                                      

Name: Title:

Date:                      , 201[    ]

 

EXHIBIT G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Diamondback O&G LLC, as
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
each lender from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  

                                      

Name: Title:

Date:                      , 201[    ]

 

EXHIBIT G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Diamondback O&G LLC, as
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
each lender from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  

                                      

Name: Title:

Date:                      , 201[    ]

 

EXHIBIT G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Diamondback O&G LLC, as
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
each lender from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:                 , 201[    ]

 

EXHIBIT G-4



--------------------------------------------------------------------------------

EXHIBIT H-1192

FORM OF ELECTED COMMITMENT AMOUNT INCREASE AGREEMENT

THIS ELECTED COMMITMENT AMOUNT INCREASE AGREEMENT (this “Agreement”) dated as of
[    ], is between [Insert name of Exercising Lender] (the “Exercising Lender”)
and Diamondback O&G LLC (the “Borrower”). Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Credit
Agreement referred to below.

R E C I T A L S

A. The Borrower, Wells Fargo Bank, National Association, as the Administrative
Agent and the other Agents and certain Lenders have entered into that certain
Second Amended and Restated Credit Agreement dated as of November 1, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. The Borrower has requested, pursuant to Section 2.07A(b) of the Credit
Agreement, that the Aggregate Elected Commitment Amount be increased by $[•] to
a total of $[•] and that the Elected Commitment Amount of the Exercising Lender
be increased by $[•] to a total of $[•].

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.01 Elected Commitment Amount Increase.

(a) Pursuant to Section 2.07A(b) of the Credit Agreement, effective as of the
date hereof in accordance with Section 1.04 hereof, the Exercising Lender’s
Elected Commitment Amount is hereby increased from $[•] to $[•].

(b) Annex I of the Credit Agreement is hereby amended to reflect the increase in
the Exercising Lender’s Elected Commitment Amount contemplated hereby.

Section 1.02 Agreements. The Exercising Lender hereby agrees that (i) it has
heretofore and will continue to hereafter, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with the terms of the Credit Agreement, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.07A(b) of the Credit Agreement).

 

192 

Exhibit H-1 added by Second Amendment.

 

Exhibit H-1 - 1



--------------------------------------------------------------------------------

Section 1.03 Confirmation. The provisions of the Credit Agreement, as amended
from time to time in accordance with its terms, shall remain in full force and
effect following the effectiveness of this Agreement.

Section 1.04 Effectiveness. This Agreement shall become effective on the date
hereof in accordance with Section 2.07A(b) of the Credit Agreement.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

Section 1.07 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement.

Section 1.09 Loan Document. This Agreement is a Loan Document.

[Signature Page Follows]

 

Exhibit H-1 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

DIAMONDBACK O&G LLC, as the Borrower By:   Name:  

 

  Title:  

 

[Exercising Lender],

as a Lender

By:   Name:  

 

  Title:  

 

 

Acknowledged and accepted by:

Wells Fargo Bank, National Association,

as Administrative Agent

By:   Name:  

 

  Title:  

 

 

Exhibit H-1 - 3



--------------------------------------------------------------------------------

EXHIBIT H-2193

FORM OF ADDITIONAL LENDER AGREEMENT

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of [•], is between
[Insert name of Additional Lender] (the “Additional Lender”) and Diamondback O&G
LLC (“Borrower”). Each capitalized term used herein but not otherwise defined
herein has the meaning given such term in the Credit Agreement referred to
below.

R E C I T A L S

A. The Borrower, Wells Fargo Bank, National Association, as the Administrative
Agent and the other Agents and certain Lenders have entered into that certain
Credit Agreement dated as of November 1, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. The Borrower has requested, pursuant to Section 2.07A(b) of the Credit
Agreement, that the Aggregate Elected Commitment Amount be increased by $[•] to
a total of $[•] and that the Additional Lender’s Maximum Credit Amount of $[•]
and Elected Commitment Amount $[•] be established hereby.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.01 Additional Lender.

(a) Pursuant to Section 2.07A(b) of the Credit Agreement, effective as of the
date hereof in accordance with Section 1.04 hereof, the Additional Lender shall
hereby (i) become a Lender under, and for all purposes of, the Credit Agreement
with a Maximum Credit Amount of $[•] and an Elected Commitment Amount of $[•]
and (ii) have all of the rights and obligations of a Lender under the Credit
Agreement.

(b) Annex I of the Credit Agreement is hereby amended to reflect the
establishment of the Additional Lender’s Maximum Credit Amount and Elected
Commitment Amount as contemplated hereby.

Section 1.02 Agreements. The Exercising Lender hereby agrees that (i) it has
heretofore and will continue to hereafter, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with the terms of the Credit Agreement, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.07A(b) of the Credit Agreement).

 

193 

Exhibit H-2 added by Second Amendment.

 

Exhibit H-2 - 1



--------------------------------------------------------------------------------

Section 1.03 Confirmation. The provisions of the Credit Agreement, as amended
from time to time in accordance with its terms, shall remain in full force and
effect following the effectiveness of this Agreement.

Section 1.04 Effectiveness. This Agreement shall become effective on the date
hereof in accordance with Section 2.07A(b) of the Credit Agreement.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE TEXAS.

Section 1.07 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement; provided
that all communications and notices hereunder to each Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.

Section 1.09 Loan Document. This Agreement is a Loan Document.

[Signature Page Follows]

 

Exhibit H-2 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

DIAMONDBACK O&G LLC, as the Borrower By:   Name:  

 

  Title:  

 

[Additional Lender], as the Additional Lender By:   Name:  

 

  Title:  

 

 

[Consented to pursuant to Section 2.07A(b)(i) and] Acknowledged and Accepted by:

Wells Fargo Bank, National Association,

as Administrative Agent

By:   Name:  

 

  Title:  

 

 

Exhibit H-2 - 3



--------------------------------------------------------------------------------

SCHEDULE 7.14194

SUBSIDIARIES AND PARTNERSHIPS

 

Restricted Subsidiaries

Subsidiaries

  

Jurisdiction of

Organization

  

Organizational

Identification

Number

  

Principal Place of

Business and Chief

Executive Office

Diamondback O&G LLC    Delaware    4459932   

500 West Texas

Suite 1200

Midland,

Texas 79701

Diamondback E&P LLC    Delaware    5111299   

500 West Texas

Suite 1200

Midland,

Texas 79701

Rattler Midstream LLC    Delaware    5577244   

500 West Texas

Suite 1200

Midland,

Texas 79701

Sidewinder Merger Sub Inc.    Alabama    527-182   

500 West Texas

Suite 1200

Midland,

Texas 79701

Unrestricted Subsidiaries

  

Jurisdiction of

Organization

  

Organizational

Identification

Number

  

Principal Place of

Business and Chief

Executive Office

Viper Energy Partners LLC    Delaware    5401217   

500 West Texas

Suite 1200

Midland,

Texas 79701

Viper Energy Partners GP LLC    Delaware    5489260   

500 West Texas

Suite 1200

Midland,

Texas 79701

Viper Energy Partners LP    Delaware    5489262   

500 West Texas

Suite 1200

Midland,

Texas 79701

Rattler Midstream GP LLC    Delaware    6912949   

500 West Texas

Suite 1200

Midland,

Texas 79701

Rattler Midstream Partners LP    Delaware    6912951   

500 West Texas

Suite 1200

Midland, Texas

Tall City Towers LLC

LLC

   Delaware    6727079   

500 West Texas

Suite 1200

Midland, Texas

79701

 

194 

Schedule 7.14 amended by First Amendment and Seventh Amendments.

 

SCHEDULE 7.14



--------------------------------------------------------------------------------

SCHEDULE 7.19

MARKETING

AGREEMENTS

 

Buyer

  

Termination Date

Contract Number

  

Property
NamePrimary Term
Expiration Date

  

County

Well/Area/Field

  

State

  

Contract No.

County

Brazos Midstream    GP005    4/1/2029    Utah/Brigham       Reeves Atlas
Pipeline Mid-Continent Westtex, LLCCoronado Midstream/EnLink Midstream   

10/1/2019

DIA001

  

University Lands (East Rankin)

5/1/2024

  

Upton

ST/Cumberland/ Gridiron

   Texas    Midland Coronado Midstream/EnLink Midstream    DIA004    4/1/2022   
Kimberly/Tiger    Martin DCPCoronado Midstream, LP/EnLink Midstream   

4/30/2013 (year to year)

DIA- PUR50212

  

Lottie (Bloxum)

2/1/2025

  

Upton

Greentree

   Texas   

BEN 0492-00

Midland

Coronado Midstream/EnLink Midstream    DIA005    3/31/2022    UL Beekeeper   
Andrews Coronado Midstream/EnLink Midstream    SER00598    12/31/2018    Spanish
Trail    Midland DCP Midstream, LP   

12/31/2016

GLD 1201

  

Hurt

12/31/2016

  

Ector

Hurt/Gist/UL III

   Texas   

GLD 1201-000

Ector/Andrews

DCP Midstream, LP    8/31/2015GLD 1388PUR   

Block HA7, Thabee Breedlove

12/31/2021

  

Martin / Dawson

University 6-47

   Texas   

FUL0560-00R

Andrews

DCP Midstream    AND 0321- 02A    10/31/201985    University 12    Andrews DCP
Midstream    SPR 1277PUR    3/26/201995    Le Petit Pois #1    Glasscock

 

SCHEDULE 7.14

SCHEDULE 7.19



--------------------------------------------------------------------------------

DCP Midstream    GLD 122400R    3/31/2020    Digger    Andrews DCP Midstream   
FUL 0638- 00R    3/31/2020    UL II & UL III    Andrews DCP Midstream    FUL
0641PUR    8/31/2015    Mabee Breedlove/Block HA    Martin DCP Midstream, LP   

2/28/2014FUL 0584-

000

   Estes, Kent County School Lands   

Dawson

CTL Kent County ‘24’

   Texas   

FUL0584-000

Dawson

MidMar Gas LLC

DCP Midstream

  

5/1/2019SPR 1015-

00*

  

Spanish Trail

4/30/2014

  

Midland / Ector

Apollo/Sundown

   Texas    Glasscock

MidMar Gas LLC

DCP Midstream

   5/1/2019SPR 1031- 00A   

Hurt

7/31/2023

  

Ector

ST/Cumberland

   Texas    Midland MidMar Gas LLC    5/1/2019    University    Andrews    Texas
  

 

SCHEDULE 7.14

SCHEDULE 7.19



--------------------------------------------------------------------------------

Buyer

  

Contract
Number

  

Primary Term
Expiration Date

  

Well/Area/Field

  

County

DCP Midstream

   PEG 0103PUR    12/31/2015    Scharbauer, Headlee & Cumberland Ranch   
Midland

DCP Midstream

   BEN047800R    9/30/2017    SBC 1    Midland

EagleClaw Midstream

   014    10/31/2023    Crockett 311    Reeves

EagleClaw Midstream

   01-27    9/1/2027   

Lokai, Ardennes,

Coldblood, Rogers,

Waler & Warlander

   Reeves & Ward

Energy Transfer Company (ETC)

   01P326    6/1/2008    Moore-Gilmore #1    Pecos

Energy Transfer Company (ETC)

   01P205    5/1/2011   

Lasater GU #13-14 &

Rogers #6

   Reeves

Energy Transfer Company (ETC)

   01P262    4/1/2019   

Hoban Gin CDP - Roddy

146 & 147 & Gardner

144

   Reeves

Energy Transfer Company (ETC)

   0144WTX    10/1/2027   

Ayers 24 #1H, Blue

Jacket 62#1, 62#2 &

73#2, Jane Graves #1H,

State 6#1, Coldblood &

Marrow State 86 #1H

   Reeves & Ward

Energy Transfer Company (ETC)

   0285GGP    5/1/2019   

Bayer 13 #1H, Gulf

Burkholder & Rogers 6

Unit #2H

   Reeves & Ward

Energy Transfer Company (ETC)

   0306 0    12/31/201996    Wray/Waler State    Reeves

Energy Transfer Company (ETC)

   7411 0    4/30/2017    Utah/Brigham    Pecos & Reeves

Energy Transfer Company (ETC)

   0307 0    2/28/2013    Wiser Strain #1    Reeves

Energy Transfer Company (ETC)

   01P301 0    4/30/2014    Bloxom    Upton

Energy Transfer Company (ETC)

   NA    NA    Amanda    Reeves

Energy Transfer Company (ETC)

   NA    NA    Ligon    Reeves

James Lake/Canyon

   JLP3017    3/1/2026    UL Digger & UL 11    Andrews

Navitas Midstream (purchased from DCP)

   MAR 010100*    11/30/2014    Cobra    Martin

 

SCHEDULE 7.19



--------------------------------------------------------------------------------

Shell Trading (US) Co

Buyer

  

5 years from completion of
Magellan Longhorn
pipeline

Contract Number

  

N/APrimary Term
Expiration Date

  

Well/Area/Field

       

County

Targa Permian LP    5/1/201627318    Michelle#15/1/2017   
MidlandShelly/Michelle    Texas    022586Upton Targa Permian LP    5/1/201627498
   Shelly#13/1/2017    EctorBauer/Burkholder    Texas    022586Reeves Targa
Permian LP    5/1/201627500    Tori12/1/2019    UptonCurry Unit #1H    Texas   
022586Reeves

Targa Permian LP

Targa Pipeline Mid- Continent West TX

  

5/1/2016

8627

  

Sabo 174#10

8/1/2021

  

Upton

Bloxom/Apollo/ERU

   Texas    022586Midland, Reagan,Glasscock & Upton WTG Gas
ProcessorsProcessing, L.P.   

10/31/2018

41-2015-06 0

  

Nail Ranch

8/31/2020

  

Martin

Tiger

   Texas    Martin

WTG Gas Processors

WTG Gas Processing, L.P.

  

7/31/2021

41-2013-20 0

  

Cougar

7/31/2021

  

Dawson / Martin

Cougar

   Texas    Dawson/Martin WTG Gas Processing, L.P.    40-2015-18 0    8/1/2011
   Myers    Howard WTG Gas Processing, L.P.    40-2015-22 0    6/1/2024    Cobra
   Howard & Martin WTG Gas Processing, L.P.    41-2014-20 0    12/31/2021   
Dusty Evans, Cowden, Butte & Whitefish    Midland WTG Benedum Joint Venture   
42D200601M    5/31/2017    Bloxom    Upton WTG Gas Processing, LLC    41-00043 0
   12/31/2008    Blackfoot/Greentree    Midland Vitol Term A    9/30/2019    NA
   Utah, Reward, Cobra, Apollo, Green Tree, Cats, Spanish Trail North    Reeves,
Pecos, Martin, Midland, Andrews, Howard Vitol Term B    5/31/2019    NA    Utah,
Reward, Cobra, Apollo, Green Tree, Cats, Spanish Trail North    Reeves, Pecos,
Martin, Midland, Andrews, Howard Vitol Term C    1/1/2027    NA    ReWard, Utah
   Reeves, Pecos, Ward Vitol Term D    1/1/2025    NA    Cobra, Apollo, Green
Tree, Cats, Spanish Trail North    Various Trafigura    8/1/2025    NA   
Spanish Trail    Midland

 



--------------------------------------------------------------------------------

SCHEDULE 7.20

SWAP

AGREEMENTS

 

Type

  

Termination

Date

   Notional
Amount
(in barrels)      Price
Price (per barrel)  

WTI Crude Oil Swap

   10/31/2013 11/30/2018      31,000 30,000      $ 80.5552.02  

WTI Crude Oil Swap

   11/30/2013 12/31/2018      30,000 31,000      $ 80.5552.02  

WTI Crude Oil Swap

   12/31/2013 11/30/2018      31,000 30,000      $ 80.5553.99  

BrentWTI Crude Oil Swap

   5/31/2013 12/31/2018      31,000      $ 109.7053.99  

BrentWTI Crude Oil Swap

   6/30/2013 11/30/2018      30,000 60,000      $ 109.7047.08  

WTI Crude Oil Swap

   12/31/2018      62,000      $ 47.08  

WTI Crude Oil Swap

   11/30/2018      30,000      $ 48.00  

WTI Crude Oil Swap

   12/31/2018      31,000      $ 48.00  

BrentWTI Crude Oil Swap

   7/31/2013 11/30/2018      31,000 90,000      $ 109.7049.10  

WTI Crude Oil Swap

   12/31/2018      93,000      $ 49.10  

WTI Crude Oil Swap

   1/31/2019      62,000      $ 49.65  

WTI Crude Oil Swap

   2/28/2019      56,000      $ 49.65  

WTI Crude Oil Swap

   3/31/2019      62,000      $ 49.65  

WTI Crude Oil Swap

   4/30/2019      60,000      $ 49.65  

WTI Crude Oil Swap

   5/31/2019      62,000      $ 49.65  

WTI Crude Oil Swap

   6/30/2019      60,000      $ 49.65  

WTI Crude Oil Swap

   7/31/2019      62,000      $ 49.65  

WTI Crude Oil Swap

   8/31/2019      62,000      $ 49.65  

WTI Crude Oil Swap

   9/30/2019      60,000      $ 49.65  

WTI Crude Oil Swap

   10/31/2019      62,000      $ 49.65  

 

SCHEDULE 7.14

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)      Price (per barrel)  

WTI Crude Oil Swap

   11/30/2019      60,000      $ 49.65  

WTI Crude Oil Swap

   12/31/2019      62,000      $ 49.65  

WTI Crude Oil Swap

   11/30/2018      30,000      $ 50.08  

BrentWTI Crude Oil Swap

   8/31/2013 12/31/2018      31,000      $ 109.7050.08  

BrentWTI Crude Oil Swap

   9/30/2013 1/31/2019      30,000 31,000      $ 109.7050.15  

WTI Crude Oil Swap

   2/28/2019      28,000      $ 50.15  

WTI Crude Oil Swap

   3/31/2019      31,000      $ 50.15  

WTI Crude Oil Swap

   4/30/2019      30,000      $ 50.15  

WTI Crude Oil Swap

   5/31/2019      31,000      $ 50.15  

WTI Crude Oil Swap

   6/30/2019      30,000      $ 50.15  

WTI Crude Oil Swap

   7/31/2019      31,000      $ 50.15  

WTI Crude Oil Swap

   8/31/2019      31,000      $ 50.15  

WTI Crude Oil Swap

   9/30/2019      30,000      $ 50.15  

WTI Crude Oil Swap

   10/31/2019      31,000      $ 50.15  

WTI Crude Oil Swap

   11/30/2019      30,000      $ 50.15  

WTI Crude Oil Swap

   12/31/2019      31,000      $ 50.15  

WTI Crude Oil Swap

   11/30/2018      30,000      $ 52.68  

WTI Crude Oil Swap

   12/31/2018      31,000      $ 52.68  

Brent Crude Oil Swap

   10/31/2013 11/30/2018      31,000 30,000      $ 109.7055.67  

Brent Crude Oil Swap

   11/30/2013 12/31/2018      30,000 31,000      $ 109.7055.67  

Brent Crude Oil

   12/31/2013      31,000      $ 109.70  

Brent Crude Oil

   1/31/2014      31,000      $ 109.70  

Brent Crude Oil

   2/28/2014      28,000      $ 109.70  

Brent Crude Oil

   3/31/2014      31,000      $ 109.70  

Brent Crude Oil

   4/30/2014      30,000      $ 109.70  

WTI Crude Oil Swap

   1/31/2019      62,000      $ 59.95  

WTI Crude Oil Swap

   2/28/2019      56,000      $ 59.95  

WTI Crude Oil Swap

   3/31/2019      62,000      $ 59.95  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

 

Type

   Termination
Date    Notional
Amount
(in barrels)      Price (per barrel)  

Brent Crude Oil Swap

   11/30/2018      60,000      $ 72.72  

Brent Crude Oil Swap

   12/31/2018      62,000      $ 72.72  

Brent Crude Oil Swap

   1/31/2019      62,000      $ 71.76  

Brent Crude Oil Swap

   2/28/2019      56,000      $ 71.76  

Brent Crude Oil Swap

   3/31/2019      62,000      $ 71.76  

WTI MEH Oil Swap

   11/30/2018      60,000      $ 68.35  

WTI MEH Oil Swap

   12/31/2018      62,000      $ 68.35  

WTI MEH Oil Swap

   1/31/2019      62,000      $ 66.70  

WTI MEH Oil Swap

   2/28/2019      56,000      $ 66.70  

WTI MEH Oil Swap

   3/31/2019      62,000      $ 66.70  

WTI MEH Oil Swap

   1/31/2019      62,000      $ 68.52  

WTI MEH Oil Swap

   2/28/2019      56,000      $ 68.52  

WTI MEH Oil Swap

   3/31/2019      62,000      $ 68.52  

WTI MEH Oil Swap

   11/30/2018      60,000      $ 69.69  

WTI MEH Oil Swap

   12/31/2018      62,000      $ 69.69  

WTI MEH Oil Swap

   1/31/2019      31,000      $ 70.41  

WTI MEH Oil Swap

   2/28/2019      28,000      $ 70.41  

WTI MEH Oil Swap

   3/31/2019      31,000      $ 70.41  

WTI MEH Oil Swap

   11/30/2018      30,000      $ 72.14  

WTI MEH Oil Swap

   12/31/2018      31,000      $ 72.14  

WTI MEH Oil Swap

   11/30/2018      60,000      $ 74.59  

WTI MEH Oil Swap

   12/31/2018      62,000      $ 74.59  

WTI MEH Oil Swap

   1/31/2019      62,000      $ 73.35  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)      Price (per barrel)  

WTI MEH Oil Swap

   2/28/2019      56,000      $ 73.35  

WTI MEH Oil Swap

   3/31/2019      62,000      $ 73.35  

WTI MEH Oil Swap

   4/30/2019      60,000      $ 72.34  

WTI MEH Oil Swap

   5/31/2019      62,000      $ 72.34  

WTI MEH Oil Swap

   6/30/2019      60,000      $ 72.34  

WTI MEH Oil Swap

   4/30/2019      30,000      $ 79.11  

WTI MEH Oil Swap

   5/31/2019      31,000      $ 79.11  

WTI MEH Oil Swap

   6/30/2019      30,000      $ 79.11  

WTI MEH Oil Swap

   7/31/2019      31,000      $ 77.49  

WTI MEH Oil Swap

   8/31/2019      31,000      $ 77.49  

WTI MEH Oil Swap

   9/30/2019      30,000      $ 77.49  

WTI MEH Oil Swap

   10/31/2019      31,000      $ 75.74  

WTI MEH Oil Swap

   11/30/2019      30,000      $ 75.74  

WTI MEH Oil Swap

   12/31/2019      31,000      $ 75.74  

WTI MEH Oil Swap

   4/30/2019      30,000      $ 74.78  

WTI MEH Oil Swap

   5/31/2019      31,000      $ 74.78  

WTI MEH Oil Swap

   6/30/2019      30,000      $ 74.78  

WTI MEH Oil Swap

   7/31/2019      31,000      $ 73.81  

WTI MEH Oil Swap

   8/31/2019      31,000      $ 73.81  

WTI MEH Oil Swap

   9/30/2019      30,000      $ 73.81  

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   11/30/2018      90,000      $ (0.88 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   11/30/2018      60,000      $ (0.88 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   11/30/2018      150,000      $ (0.88 ) 

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   11/30/2018      60,000     $ (0.85 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   12/31/2018      93,000     $ (0.88 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   12/31/2018      62,000     $ (0.88 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   12/31/2018      155,000     $ (0.88 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   12/31/2018      62,000     $ (0.85 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   1/31/2019      31,000     $ (10.25 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   2/28/2019      28,000     $ (10.25 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   3/31/2019      31,000     $ (10.25 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   1/31/2019      31,000     $ (10.00 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   2/28/2019      28,000     $ (10.00 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   3/31/2019      31,000     $ (10.00 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   1/31/2019      31,000     $ (8.00 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   2/28/2019      28,000     $ (8.00 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   3/31/2019      31,000     $ (8.00 ) 

WTI Crude Oil Three-way collars

   1/31/2019      (62,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000     $ 55.00  

WTI Crude Oil Three-way collars

   1/31/2019      (62,000 )    $ 68.80  

WTI Crude Oil Three-way collars

   2/28/2019      (56,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000     $ 55.00  

WTI Crude Oil Three-way collars

   2/28/2019      (56,000 )    $ 68.80  

WTI Crude Oil Three-way collars

   3/31/2019      (62,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000     $ 55.00  

WTI Crude Oil Three-way collars

   3/31/2019      (62,000 )    $ 68.80  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI Crude Oil Three-way collars

   4/30/2019      (60,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000     $ 55.00  

WTI Crude Oil Three-way collars

   4/30/2019      (60,000 )    $ 67.55  

WTI Crude Oil Three-way collars

   5/31/2019      (62,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   5/31/2019      62,000     $ 55.00  

WTI Crude Oil Three-way collars

   5/31/2019      (62,000 )    $ 67.55  

WTI Crude Oil Three-way collars

   6/30/2019      (60,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000     $ 55.00  

WTI Crude Oil Three-way collars

   6/30/2019      (60,000 )    $ 67.55  

WTI Crude Oil Three-way collars

   1/31/2019      (62,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000     $ 55.00  

WTI Crude Oil Three-way collars

   1/31/2019      (62,000 )    $ 72.75  

WTI Crude Oil Three-way collars

   2/28/2019      (56,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000     $ 55.00  

WTI Crude Oil Three-way collars

   2/28/2019      (56,000 )    $ 72.75  

WTI Crude Oil Three-way collars

   3/31/2019      (62,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000     $ 55.00  

WTI Crude Oil Three-way collars

   3/31/2019      (62,000 )    $ 72.75  

WTI Crude Oil Three-way collars

   4/30/2019      (60,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000     $ 55.00  

WTI Crude Oil Three-way collars

   4/30/2019      (60,000 )    $ 70.90  

WTI Crude Oil Three-way collars

   5/31/2019      (62,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   5/31/2019      62,000     $ 55.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI Crude Oil Three-way collars

   5/31/2019      (62,000 )    $ 70.90  

WTI Crude Oil Three-way collars

   6/30/2019      (60,000 )    $ 45.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000     $ 55.00  

WTI Crude Oil Three-way collars

   6/30/2019      (60,000 )    $ 70.90  

WTI Crude Oil Three-way collars

   1/31/2019      (62,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   1/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   2/28/2019      (56,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000     $ 65.00  

WTI Crude Oil Three-way collars

   2/28/2019      (56,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   3/31/2019      (62,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   3/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   4/30/2019      (60,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000     $ 65.00  

WTI Crude Oil Three-way collars

   4/30/2019      (60,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   5/31/2019      (62,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   5/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   5/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   6/30/2019      (60,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000     $ 65.00  

WTI Crude Oil Three-way collars

   6/30/2019      (60,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   7/31/2019      (62,000 )    $ 55.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI Crude Oil Three-way collars

   7/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   7/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   8/31/2019      (62,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   8/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   8/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   9/30/2019      (60,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   9/30/2019      60,000     $ 65.00  

WTI Crude Oil Three-way collars

   9/30/2019      (60,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   10/31/2019      (62,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   10/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   10/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   11/30/2019      (60,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   11/30/2019      60,000     $ 65.00  

WTI Crude Oil Three-way collars

   11/30/2019      (60,000 )    $ 87.90  

WTI Crude Oil Three-way collars

   12/31/2019      (62,000 )    $ 55.00  

WTI Crude Oil Three-way collars

   12/31/2019      62,000     $ 65.00  

WTI Crude Oil Three-way collars

   12/31/2019      (62,000 )    $ 87.90  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 53.00  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 53.70  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 54.25  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 48.75  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 48.93  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 48.81  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 49.25  

WTI Crude Oil Swap

   11/30/2018      30,000     $ 50.00  

WTI Crude Oil Swap

   11/30/2018      60,000     $ 50.33  

Brent Crude Oil Swap

   11/30/2018      60,000     $ 54.00  

Brent Crude Oil Swap

   11/30/2018      60,000     $ 54.95  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 53.00  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 53.70  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 54.25  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 48.75  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 48.93  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 48.81  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 49.25  

WTI Crude Oil Swap

   12/31/2018      31,000     $ 50.00  

WTI Crude Oil Swap

   12/31/2018      62,000     $ 50.33  

Brent Crude Oil Swap

   12/31/2018      62,000     $ 54.00  

Brent Crude Oil Swap

   12/31/2018      62,000     $ 54.95  

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   11/30/2018      60,000     $ (0.90 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   12/31/2018      62,000     $ (0.90 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   11/30/2018      30,000     $ (0.92 ) 

WTI MIDLAND (ARGUS) vs WTI Crude Oil Basis Swap

   12/31/2018      31,000     $ (0.92 ) 

WTI Crude Oil Three-way collars

   1/31/2019      62,000     $ 45.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000     $ 55.00  

WTI Crude Oil Three-way collars

   1/31/2019      (124,000 )    $ 115.65  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date      Notional
Amount
(in barrels)     Price (per barrel)  

WTI Crude Oil Three-way collars

     2/28/2019        56,000     $ 45.00  

WTI Crude Oil Three-way collars

     2/28/2019        56,000     $ 55.00  

WTI Crude Oil Three-way collars

     2/28/2019        (112,000 )    $ 115.65  

WTI Crude Oil Three-way collars

     3/31/2019        62,000     $ 45.00  

WTI Crude Oil Three-way collars

     3/31/2019        62,000     $ 55.00  

WTI Crude Oil Three-way collars

     3/31/2019        (124,000 )    $ 115.65  

WTI Crude Oil Three-way collars

     4/30/2019        60,000     $ 45.00  

WTI Crude Oil Three-way collars

     4/30/2019        60,000     $ 55.00  

WTI Crude Oil Three-way collars

     4/30/2019        (120,000 )    $ 115.65  

WTI Crude Oil Three-way collars

     5/31/2019        62,000     $ 45.00  

WTI Crude Oil Three-way collars

     5/31/2019        62,000     $ 55.00  

WTI Crude Oil Three-way collars

     5/31/2019        (124,000 )    $ 115.65  

WTI Crude Oil Three-way collars

     6/30/2019        60,000     $ 45.00  

WTI Crude Oil Three-way collars

     6/30/2019        60,000     $ 55.00  

WTI Crude Oil Three-way collars

     6/30/2019        (120,000 )    $ 115.65  

Brent Crude Oil Three-way collars

     1/31/2019        62,000     $ 55.00  

Brent Crude Oil Three-way collars

     1/31/2019        62,000     $ 65.00  

Brent Crude Oil Three-way collars

     1/31/2019        (124,000 )    $ 132.50  

Brent Crude Oil Three-way collars

     2/28/2019        56,000     $ 55.00  

Brent Crude Oil Three-way collars

     2/28/2019        56,000     $ 65.00  

Brent Crude Oil Three-way collars

     2/28/2019        (112,000 )    $ 132.50  

Brent Crude Oil Three-way collars

     3/31/2019        62,000     $ 55.00  

Brent Crude Oil Three-way collars

     3/31/2019        62,000     $ 65.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

Brent Crude Oil Three-way collars

   3/31/2019      (124,000 )    $ 132.50  

Brent Crude Oil Three-way collars

   4/30/2019      60,000     $ 55.00  

Brent Crude Oil Three-way collars

   4/30/2019      60,000     $ 65.00  

Brent Crude Oil Three-way collars

   4/30/2019      (120,000 )    $ 132.50  

Brent Crude Oil Three-way collars

   5/31/2019      62,000     $ 55.00  

Brent Crude Oil Three-way collars

   5/31/2019      62,000     $ 65.00  

Brent Crude Oil Three-way collars

   5/31/2019      (124,000 )    $ 132.50  

Brent Crude Oil Three-way collars

   6/30/2019      60,000     $ 55.00  

Brent Crude Oil Three-way collars

   6/30/2019      60,000     $ 65.00  

Brent Crude Oil Three-way collars

   6/30/2019      (120,000 )    $ 132.50  

Brent Crude Oil Three-way collars

   1/31/2019      62,000     $ 55.00  

Brent Crude Oil Three-way collars

   1/31/2019      62,000     $ 65.00  

Brent Crude Oil Three-way collars

   1/31/2019      (124,000 )    $ 133.20  

Brent Crude Oil Three-way collars

   2/28/2019      56,000     $ 55.00  

Brent Crude Oil Three-way collars

   2/28/2019      56,000     $ 65.00  

Brent Crude Oil Three-way collars

   2/28/2019      (112,000 )    $ 133.20  

Brent Crude Oil Three-way collars

   3/31/2019      62,000     $ 55.00  

Brent Crude Oil Three-way collars

   3/31/2019      62,000     $ 65.00  

Brent Crude Oil Three-way collars

   3/31/2019      (124,000 )    $ 133.20  

Brent Crude Oil Three-way collars

   4/30/2019      60,000     $ 55.00  

Brent Crude Oil Three-way collars

   4/30/2019      60,000     $ 65.00  

Brent Crude Oil Three-way collars

   4/30/2019      (120,000 )    $ 133.20  

Brent Crude Oil Three-way collars

   5/31/2019      62,000     $ 55.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

Brent Crude Oil Three-way collars

   5/31/2019      62,000     $ 65.00  

Brent Crude Oil Three-way collars

   5/31/2019      (124,000 )    $ 133.20  

Brent Crude Oil Three-way collars

   6/30/2019      60,000     $ 55.00  

Brent Crude Oil Three-way collars

   6/30/2019      60,000     $ 65.00  

Brent Crude Oil Three-way collars

   6/30/2019      (120,000 )    $ 133.20  

WTI MEH Oil Three-way collars

   11/30/2018      (120,000 )    $ 132.95  

WTI MEH Oil Three-way collars

   11/30/2018      60,000     $ 65.00  

WTI MEH Oil Three-way collars

   11/30/2018      60,000     $ 55.00  

WTI MEH Oil Three-way collars

   12/31/2018      (124,000 )    $ 132.95  

WTI MEH Oil Three-way collars

   12/31/2018      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   12/31/2018      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   1/31/2019      (124,000 )    $ 131.20  

WTI MEH Oil Three-way collars

   1/31/2019      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   1/31/2019      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   2/28/2019      (112,000 )    $ 131.20  

WTI MEH Oil Three-way collars

   2/28/2019      56,000     $ 65.00  

WTI MEH Oil Three-way collars

   2/28/2019      56,000     $ 55.00  

WTI MEH Oil Three-way collars

   3/31/2019      (124,000 )    $ 131.20  

WTI MEH Oil Three-way collars

   3/31/2019      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   3/31/2019      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   1/31/2019      (62,000 )    $ 133.10  

WTI MEH Oil Three-way collars

   1/31/2019      31,000     $ 65.00  

WTI MEH Oil Three-way collars

   1/31/2019      31,000     $ 55.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI MEH Oil Three-way collars

   2/28/2019      (56,000 )    $ 133.10  

WTI MEH Oil Three-way collars

   2/28/2019      28,000     $ 65.00  

WTI MEH Oil Three-way collars

   2/28/2019      28,000     $ 55.00  

WTI MEH Oil Three-way collars

   3/31/2019      (62,000 )    $ 133.10  

WTI MEH Oil Three-way collars

   3/31/2019      31,000     $ 65.00  

WTI MEH Oil Three-way collars

   3/31/2019      31,000     $ 55.00  

WTI MEH Oil Three-way collars

   11/30/2018      (60,000 )    $ 135.45  

WTI MEH Oil Three-way collars

   11/30/2018      30,000     $ 65.00  

WTI MEH Oil Three-way collars

   11/30/2018      30,000     $ 55.00  

WTI MEH Oil Three-way collars

   12/31/2018      (62,000 )    $ 135.45  

WTI MEH Oil Three-way collars

   12/31/2018      31,000     $ 65.00  

WTI MEH Oil Three-way collars

   12/31/2018      31,000     $ 55.00  

WTI MEH Oil Three-way collars

   11/30/2018      (120,000 )    $ 132.40  

WTI MEH Oil Three-way collars

   11/30/2018      60,000     $ 65.00  

WTI MEH Oil Three-way collars

   11/30/2018      60,000     $ 55.00  

WTI MEH Oil Three-way collars

   12/31/2018      (124,000 )    $ 132.40  

WTI MEH Oil Three-way collars

   12/31/2018      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   12/31/2018      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   1/31/2019      (124,000 )    $ 131.65  

WTI MEH Oil Three-way collars

   1/31/2019      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   1/31/2019      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   2/28/2019      (112,000 )    $ 131.65  

WTI MEH Oil Three-way collars

   2/28/2019      56,000     $ 65.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI MEH Oil Three-way collars

   2/28/2019      56,000     $ 55.00  

WTI MEH Oil Three-way collars

   3/31/2019      (124,000 )    $ 131.65  

WTI MEH Oil Three-way collars

   3/31/2019      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   3/31/2019      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   4/30/2019      (120,000 )    $ 131.00  

WTI MEH Oil Three-way collars

   4/30/2019      60,000     $ 65.00  

WTI MEH Oil Three-way collars

   4/30/2019      60,000     $ 55.00  

WTI MEH Oil Three-way collars

   5/31/2019      (124,000 )    $ 131.00  

WTI MEH Oil Three-way collars

   5/31/2019      62,000     $ 65.00  

WTI MEH Oil Three-way collars

   5/31/2019      62,000     $ 55.00  

WTI MEH Oil Three-way collars

   6/30/2019      (120,000 )    $ 131.00  

WTI MEH Oil Three-way collars

   6/30/2019      60,000     $ 65.00  

WTI MEH Oil Three-way collars

   6/30/2019      60,000     $ 55.00  

WTI MEH Oil Three-way collars

   11/30/2018      (120,000 )    $ 140.30  

WTI MEH Oil Three-way collars

   11/30/2018      60,000     $ 70.00  

WTI MEH Oil Three-way collars

   11/30/2018      60,000     $ 60.00  

WTI MEH Oil Three-way collars

   12/31/2018      (124,000 )    $ 140.30  

WTI MEH Oil Three-way collars

   12/31/2018      62,000     $ 70.00  

WTI MEH Oil Three-way collars

   12/31/2018      62,000     $ 60.00  

WTI MEH Oil Three-way collars

   1/31/2019      (124,000 )    $ 139.55  

WTI MEH Oil Three-way collars

   1/31/2019      62,000     $ 70.00  

WTI MEH Oil Three-way collars

   1/31/2019      62,000     $ 60.00  

WTI MEH Oil Three-way collars

   2/28/2019      (112,000 )    $ 139.55  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

WTI MEH Oil Three-way collars

   2/28/2019      56,000     $ 70.00  

WTI MEH Oil Three-way collars

   2/28/2019      56,000     $ 60.00  

WTI MEH Oil Three-way collars

   3/31/2019      (124,000 )    $ 139.55  

WTI MEH Oil Three-way collars

   3/31/2019      62,000     $ 70.00  

WTI MEH Oil Three-way collars

   3/31/2019      62,000     $ 60.00  

WTI MEH Oil Three-way collars

   4/30/2019      (120,000 )    $ 139.35  

WTI MEH Oil Three-way collars

   4/30/2019      60,000     $ 70.00  

WTI MEH Oil Three-way collars

   4/30/2019      60,000     $ 60.00  

WTI MEH Oil Three-way collars

   5/31/2019      (124,000 )    $ 139.35  

WTI MEH Oil Three-way collars

   5/31/2019      62,000     $ 70.00  

WTI MEH Oil Three-way collars

   5/31/2019      62,000     $ 60.00  

WTI MEH Oil Three-way collars

   6/30/2019      (120,000 )    $ 139.35  

WTI MEH Oil Three-way collars

   6/30/2019      60,000     $ 70.00  

WTI MEH Oil Three-way collars

   6/30/2019      60,000     $ 60.00  

LLSBrent Crude Oil Swap

   7/31/2013 12/31/2018      31,000     $ 100.2055.95  

LLSWTI Crude Oil Swap

   8/31/2013 11/30/2018      31,000 30,000     $ 100.2051.65  

LLSWTI Crude Oil Swap

   9/30/2013 12/31/2018      30,000 31,000     $ 100.2051.65  

LLSWTI Crude Oil Swap

   10/31/2013 11/30/2018      31,000 30,000     $ 100.2054.05  

LLSWTI Crude Oil Swap

   11/30/2013 12/31/2018      30,000 31,000     $ 100.2054.05  

LLSWTI Crude Oil Swap

   12/31/2013 11/30/2018      31,000 30,000     $ 100.2055.80  

LLSWTI Crude Oil Swap

   1/31/2014 12/31/2018      31,000     $ 100.2055.80  

LLSWTI Crude Oil Swap

   2/28/2014 1/31/2019      28,000 31,000     $ 100.2072.30  

LLSWTI Crude Oil Swap

   3/31/2014 2/28/2019      31,000 28,000     $ 100.2072.30  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)      Price (per barrel)  

LLSWTI Crude Oil Swap

   4/30/2014 3/31/2019      30,000 31,000      $ 100.2072.30  

LLSWTI Crude Oil Swap

   5/31/2014 4/30/2019      31,000 30,000      $ 100.2072.30  

LLSWTI Crude Oil Swap

   6/30/2014 5/31/2019      30,000 31,000      $ 100.2072.30  

LLSWTI Crude Oil Swap

   2/28/2014 6/30/2019      28,000 30,000      $ 101.0072.30  

LLSWTI Crude Oil Swap

   3/31/2014 7/31/2019      31,000      $ 101.0072.30  

LLSWTI Crude Oil Swap

   4/30/2014 8/31/2019      30,000 31,000      $ 101.0072.30  

LLSWTI Crude Oil Swap

   5/31/2014 9/30/2019      31,000 30,000      $ 101.0072.30  

LLSWTI Crude Oil Swap

   6/30/2014 10/31/2019      30,000 31,000      $ 101.0072.30  

LLSWTI Crude Oil Swap

   7/31/2014 11/30/2019      31,000 30,000      $ 101.0072.30  

LLSWTI Crude Oil Swap

   8/31/2014 12/31/2019      31,000      $ 101.0072.30  

LLSWTI Crude Oil Three-way collars

   9/30/2014 1/31/2019      30,000 62,000      $ 101.0045.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000      $ 55.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000      $ 69.25  

WTI Crude Oil Three-way collars

   2/28/2019      56,000      $ 45.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000      $ 55.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000      $ 69.25  

WTI Crude Oil Three-way collars

   3/31/2019      62,000      $ 45.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000      $ 55.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000      $ 69.25  

WTI Crude Oil Three-way collars

   4/30/2019      60,000      $ 45.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000      $ 55.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000      $ 69.25  

WTI Crude Oil Three-way collars

   5/31/2019      62,000      $ 45.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)      Price (per barrel)  

WTI Crude Oil Three-way collars

   5/31/2019      62,000      $ 55.00  

WTI Crude Oil Three-way collars

   5/31/2019      62,000      $ 69.25  

WTI Crude Oil Three-way collars

   6/30/2019      60,000      $ 45.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000      $ 55.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000      $ 69.25  

WTI Crude Oil Swap

   11/30/2018      30,000      $ 55.50  

WTI Crude Oil Swap

   12/31/2018      31,000      $ 55.50  

LLSWTI Crude Oil Swap

   10/31/2014 1/31/2019      31,000      $ 101.0058.70  

WTI Crude Oil Swap

   2/28/2019      28,000      $ 58.70  

WTI Crude Oil Swap

   3/31/2019      31,000      $ 58.70  

WTI Crude Oil Swap

   11/30/2018      30,000      $ 60.70  

LLSWTI Crude Oil Swap

   11/30/2014 12/31/2018      30,000 31,000      $ 101.0060.70  

LLSWTI Crude Oil Swap

   12/31/2014 1/31/2019      31,000      $ 101.0059.00  

WTI Crude Oil Swap

   2/28/2019      28,000      $ 59.00  

WTI Crude Oil Swap

   3/31/2019      31,000      $ 59.00  

WTI Crude Oil Swap

   4/30/2019      30,000      $ 58.00  

LLSWTI Crude Oil Swap

   01/31/2014 5/31/2019      30,000 31,000      $ 101.0058.00  

WTI Crude Oil Swap

   6/30/2019      30,000      $ 58.00  

WTI Crude Oil Swap

   7/31/2019      31,000      $ 56.90  

WTI Crude Oil Swap

   8/31/2019      31,000      $ 56.90  

WTI Crude Oil Swap

   9/30/2019      30,000      $ 56.90  

Brent Crude Oil Swap

   11/30/2018      60,000      $ 75.05  

Brent Crude Oil Swap

   12/31/2018      62,000      $ 75.05  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)      Price (per barrel)  

Brent Crude Oil Swap

   1/31/2019      62,000      $ 74.15  

Brent Crude Oil Swap

   2/28/2019      56,000      $ 74.15  

Brent Crude Oil Swap

   3/31/2019      62,000      $ 74.15  

WTI Crude Oil Three-way collars

   1/31/2019      62,000      $ 45.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000      $ 55.00  

WTI Crude Oil Three-way collars

   1/31/2019      62,000      $ 72.35  

WTI Crude Oil Three-way collars

   2/28/2019      56,000      $ 45.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000      $ 55.00  

WTI Crude Oil Three-way collars

   2/28/2019      56,000      $ 72.35  

WTI Crude Oil Three-way collars

   3/31/2019      62,000      $ 45.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000      $ 55.00  

WTI Crude Oil Three-way collars

   3/31/2019      62,000      $ 72.35  

WTI Crude Oil Three-way collars

   4/30/2019      60,000      $ 45.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000      $ 55.00  

WTI Crude Oil Three-way collars

   4/30/2019      60,000      $ 70.20  

WTI Crude Oil Three-way collars

   5/31/2019      62,000      $ 45.00  

WTI Crude Oil Three-way collars

   5/31/2019      62,000      $ 55.00  

WTI Crude Oil Three-way collars

   5/31/2019      62,000      $ 70.20  

WTI Crude Oil Three-way collars

   6/30/2019      60,000      $ 45.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000      $ 55.00  

WTI Crude Oil Three-way collars

   6/30/2019      60,000      $ 70.20  

Brent Crude Oil Three-way collars

   7/31/2019      62,000      $ 55.00  

Brent Crude Oil Three-way collars

   7/31/2019      62,000      $ 65.00  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in barrels)     Price (per barrel)  

Brent Crude Oil Three-way collars

   7/31/2019      (62,000 )    $ 81.30  

Brent Crude Oil Three-way collars

   8/31/2019      62,000     $ 55.00  

Brent Crude Oil Three-way collars

   8/31/2019      62,000     $ 65.00  

Brent Crude Oil Three-way collars

   8/31/2019      (62,000 )    $ 81.30  

Brent Crude Oil Three-way collars

   9/30/2019      60,000     $ 55.00  

Brent Crude Oil Three-way collars

   9/30/2019      60,000     $ 65.00  

Brent Crude Oil Three-way collars

   9/30/2019      (62,000 )    $ 81.30  

WTI Crude Oil

   12/31/2019      30,000     $ 66.75  

WTI Crude Oil

   12/31/2019      30,000     $ 56.10  

WTI Crude Oil

   12/31/2018      30,000     $ 58.00  

WTI Crude Oil

   12/31/2018      30,000     $ 62.25  

WTI Crude Oil

   12/31/2018      30,000     $ 65.45  

WTI Crude Oil

   12/31/2018      30,000     $ 65.40  

WTI Crude Oil

   12/31/2019      30,000     $ 61.05  

WTI Crude Oil

   12/31/2019      30,000     $ 65.41  

WTI Crude Oil

   12/31/2019      30,000     $ 64.50  

WTI Crude Oil

   12/31/2018      30,000     $ 65.00  

WTI Crude Oil

   12/31/2019      30,000     $ 62.25  

WTI Crude Oil -NYMEX

   12/31/2019      30,000     $ 56.10  

WTI Crude Oil -NYMEX

   12/31/2019      30,000     $ 65.14  

WTI Crude Oil -NYMEX

   12/31/2019      30,000     $ 65.40  

OIL- WTI- NYMEX

   12/31/2019      30,000     $ 65.05  

OIL- WTI- NYMEX

   12/31/2019      30,000     $ 73.24  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in Barrels)      Floor Price
(USD per Barrel)      Cap Price
(USD per Barrel)  

OIL - WTI - NYMEX

   12/31/2018      30,000        50     

OIL - WTI - NYMEX

   12/31/2018      30,000        40     

OIL - WTI - NYMEX

   12/31/2018      30,000           64.65  

OIL - WTI - NYMEX

   12/31/2018      15,000        50     

OIL - WTI - NYMEX

   12/31/2018      15,000        40     

OIL - WTI - NYMEX

   12/31/2018      15,000           67  

OIL - WTI - NYMEX

   12/31/2018      30,000        50     

OIL - WTI - NYMEX

   12/31/2018      30,000        40     

OIL - WTI - NYMEX

   12/31/2018      30,000           65  

OIL - WTI - NYMEX

   12/31/2018      30,000        50     

OIL - WTI - NYMEX

   12/31/2018      30,000        40     

OIL - WTI - NYMEX

   12/31/2018      30,000           63.1  

OIL - WTI - NYMEX

   12/31/2018      30,000        50     

OIL - WTI - NYMEX

   12/31/2018      30,000        40     

OIL - WTI - NYMEX

   12/31/2018      30,000           57.8  

OIL - WTI - NYMEX

   12/31/2018      30,000        40     

OIL - WTI - NYMEX

   12/31/2018      30,000        30     

OIL - WTI - NYMEX

   12/31/2018      30,000           52.35  

OIL - WTI - NYMEX

   12/31/2018      30,000        40     

OIL - WTI - NYMEX

   12/31/2018      30,000        30     

OIL - WTI - NYMEX

   12/31/2018      30,000           59.5  

OIL - WTI - NYMEX

   12/31/2019      30,000        45     

OIL - WTI - NYMEX

   12/31/2019      30,000        35     

OIL - WTI - NYMEX

   12/31/2019      30,000           60.1  

OIL - WTI - NYMEX

   12/31/2019      30,000        45     

OIL - WTI - NYMEX

   12/31/2019      30,000        35     

OIL - WTI - NYMEX

   12/31/2019      30,000           63  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Notional
Amount
(in Barrels)      Specified Price  

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (4.35 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (0.50 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (2.15 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (0.45 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      60,000      $ (0.90 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.15 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.20 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.20 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.55 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      60,000      $ (7.95 ) 

OIL-WTI-NYMEX

   12/31/2019      30,000      $ 56.200  

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (4.35 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (0.50 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (2.15 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      30,000      $ (0.45 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      60,000      $ (0.90 ) 

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.15 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.20 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.20 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/20      30,000      $ (1.55 ) 

OIL-WTI MIDLAND-ARGUS / OIL-WTI-ARGUS – FORMULA BASIS

   12/31/2019      60,000      $ (7.95 ) 

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2019      1,260,000      $ 0.625  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2019      1,260,000      $ 0.615  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2019      1,260,000      $ 0.660  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2018      1,260,000      $ 0.604  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2018      1,260,000      $ 0.603  

OIL-WTI-NYMEX

   12/31/2019      30,000      $ 56.200  

EO-PUT

   12/31/2018      30000      $ 40.000  

EO-PUT

   12/31/2018      30000      $ 50.000  

EO-CALL

   12/31/2018      30000      $ 65.200  

EO-PUT

   12/31/2018      30000      $ 30.000  

EO-PUT

   12/31/2018      30000      $ 40.000  

EO-CALL

   12/31/2018      30000      $ 55.250  

EO-PUT

   12/31/2018      30000      $ 30.000  

EO-PUT

   12/31/2018      30000      $ 40.000  

EO-CALL

   12/31/2018      30000      $ 55.150  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

EO-CALL

   12/31/2019      30000      $ 62.550  

EO-PUT

   12/31/2019      30000      $ 45.000  

EO-PUT

   12/31/2019      30000      $ 35.000  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

ENGY-SWAP

   12/31/2019      30000      $ 56.400  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

ENGY-B-SWAP

   12/31/2020      60000      $ 0.000  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

ENGY-B-SWAP

   12/31/2019      30000      $ 0.000  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date    Total Notional
Quantity
(Gallons)      Fixed  Price
(USD per Gallon)  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2019      15,120,000        0.625  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2019      15,120,000        0.615  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2019      15,120,000        0.660  

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2018      2,520,000        0.604  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

NGL-MONT BELVIEU PURITY ETHANE-OPIS / NGL-MONT BELVIEU PROPANE (NON- TET)-OPIS /
NGL-MONT BELVIEU ISOBUTANE (NON- TET)-OPIS / NGL-MONT BELVIEU N. BUTANE (NON-
TET)-OPIS / NGL-MONT BELVIEU N. GAS (NON-TET)- OPIS

   12/31/2018      2,520,000        0.603  

ENGY-SWAP

   12/31/2018      3600        1.135  

ENGY-SWAP

   12/31/2018      1500        0.810  

ENGY-SWAP

   12/31/2018      3900        0.800  

ENGY-SWAP

   12/31/2018      11100        0.629  

ENGY-SWAP

   12/31/2018      9900        0.293  

ENGY-SWAP

   12/31/2018      3600        1.062  

ENGY-SWAP

   12/31/2018      1500        0.732  

ENGY-SWAP

   12/31/2018      3900        0.717  

ENGY-SWAP

   12/31/2018      11100        0.574  

ENGY-SWAP

   12/31/2018      9900        0.305  

ENGY-SWAP

   12/31/2018      3600        1.356  

ENGY-SWAP

   12/31/2018      1500        0.858  

ENGY-SWAP

   12/31/2018      3900        0.848  

ENGY-SWAP

   12/31/2018      11100        0.723  

ENGY-SWAP

   12/31/2018      9900        0.243  

ENGY-SWAP

   12/31/2019      3900        0.869  

ENGY-SWAP

   12/31/2019      3600        1.440  

ENGY-SWAP

   12/31/2019      1500        0.879  

ENGY-SWAP

   12/31/2019      11100        0.766  

ENGY-SWAP

   12/31/2019      9900        0.248  

 

Type

   Notional Quantity per
Calculation Period (Barrels)     

Strike Price per  Unit
(Barrel)

OIL-WTI-NYMEX

     30,000      40.00 / 50.00 / 64.50

OIL-WTI-NYMEX

     30,000      40.00 / 50.00 / 57.80

OIL-WTI-NYMEX

     30,000      30.00 / 40.00 / 52.25

OIL-WTI-NYMEX

     30,000      40.00 / 50.00 / 65.70

OIL-WTI-NYMEX

     30,000      40.00 / 50.00 / 63.40

OIL-WTI-NYMEX

     30,000      35.00 / 45.00 / 58.55

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

Type

   Termination
Date      Notional
Amount
(in MMBtu)      Price
(per MMBtu)  

Henry Hub Natural Gas Swap

     12/31/2018        310,000      $ 3.07  

NYMEX Natural Gas Swap

     1/31/2019        310,000      $ 2.96  

NYMEX Natural Gas Swap

     2/28/2019        280,000      $ 2.96  

NYMEX Natural Gas Swap

     3/31/2019        310,000      $ 2.96  

NYMEX Natural Gas Swap

     4/30/2019        300,000      $ 2.96  

NYMEX Natural Gas Swap

     5/31/2019        310,000      $ 2.96  

NYMEX Natural Gas Swap

     6/30/2019        300,000      $ 2.96  

NYMEX Natural Gas Swap

     7/31/2019        310,000      $ 2.96  

NYMEX Natural Gas Swap

     8/31/2019        310,000      $ 2.96  

NYMEX Natural Gas Swap

     9/30/2019        300,000      $ 2.96  

NYMEX Natural Gas Swap

     10/31/2019        310,000      $ 2.96  

NYMEX Natural Gas Swap

     11/30/2019        300,000      $ 2.96  

NYMEX Natural Gas Swap

     12/31/2019        310,000      $ 2.96  

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     1/31/2019        930,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     2/28/2019        840,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     3/31/2019        930,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     4/30/2019        900,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     5/31/2019        930,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     6/30/2019        900,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     7/31/2019        930,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

     8/31/2019        930,000      $ (1.40 ) 

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

   9/30/2019      900,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

   10/31/2019      930,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

   11/30/2019      900,000      $ (1.40 ) 

WAHA vs Henry Hub NYMEX Natural Gas Basis Swap

   12/31/2019      930,000      $ (1.40 ) 

Henry Hub Natural Gas Swap

   12/31/2018      310,000      $ 3.06  

NYMEX Natural Gas Swap

   1/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   2/28/2019      560,000      $ 3.14  

NYMEX Natural Gas Swap

   3/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   4/30/2019      600,000      $ 3.14  

NYMEX Natural Gas Swap

   5/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   6/30/2019      600,000      $ 3.14  

NYMEX Natural Gas Swap

   7/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   8/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   9/30/2019      600,000      $ 3.14  

NYMEX Natural Gas Swap

   10/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   11/30/2019      600,000      $ 3.14  

NYMEX Natural Gas Swap

   12/31/2019      620,000      $ 3.14  

NYMEX Natural Gas Swap

   1/31/2019      620,000      $ 2.90  

NYMEX Natural Gas Swap

   2/28/2019      560,000      $ 2.90  

NYMEX Natural Gas Swap

   3/31/2019      620,000      $ 2.90  

NYMEX Natural Gas Swap

   4/30/2019      600,000      $ 2.90  

NYMEX Natural Gas Swap

   5/31/2019      620,000      $ 2.90  

NYMEX Natural Gas Swap

   6/30/2019      600,000      $ 2.90  

NYMEX Natural Gas Swap

   7/31/2019      620,000      $ 2.90  

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

NYMEX Natural Gas Swap

   8/31/2019      620,000      $  2.90  

NYMEX Natural Gas Swap

   9/30/2019      600,000      $ 2.90  

NYMEX Natural Gas Swap

   10/31/2019      620,000      $ 2.90  

NYMEX Natural Gas Swap

   11/30/2019      600,000      $ 2.90  

NYMEX Natural Gas Swap

   12/31/2019      620,000      $ 2.90  

 

Termination
Date

   Notional
Amount
(in Barrels)     

Commodity A

Reference Prices

  

Commodity B

Reference Prices

25-Nov-19

     30,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-20

     30,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-20

     30,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-20

     30,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-20

     30,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-19

     60,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-20

     30,000      WTI Midland    Oil - WTI - Formula Basis - Argus

25-Nov-18

     30,000      Oil -WTI - Formula Basis - Argus    WTI Midland

 

SCHEDULE 7.20



--------------------------------------------------------------------------------

None.

  

SCHS CHEDULE 9.06 CERTAIN

FOREIGN PROPERTIES

 

None.

 

SCHEDULE 9.06

Schedule 5 - 1



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GRANTORS

Diamondback O&G LLC, a Delaware limited liability company

Notice Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Attn: Teresa L. Dick, CFO

Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Telephone: 405-463-6968

Facsimile: 405-286-5920

E-mail: tdick@diamondbackenergy.com

Diamondback E&P LLC, a Delaware limited liability company

Notice Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Attn: Teresa L. Dick, CFO

Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Telephone: 405-463-6968

Facsimile: 405-286-5920

E-mail: tdick@diamondbackenergy.com

Diamondback Energy, Inc., a Delaware corporation

Notice Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Attn: Teresa L. Dick, CFO

Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Telephone: 405-463-6968

Facsimile: 405-286-5920

E-mail: tdick@diamondbackenergy.com

Rattler Midstream LLC, a Delaware limited liability company

Notice Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Attn: Teresa L. Dick

Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Telephone: 405-463-6968

Facsimile: 405-286-5920

E-mail: tdick@diamondbackenergy.com

Sidewinder Merger Sub Inc., an Alabama corporation

Notice Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Attn: Teresa L. Dick

Address: 500 West Texas, Suite 1200, Midland, Texas 79701

Telephone: 405-463-6968

Facsimile: 405-286-5920

E-mail: tdick@diamondbackenergy.com

 

Schedule 1 - 1



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED SECURITIES

 

Owner

   Issuer    Class of Stock or
Equity Interest    No. of Shares
or % of
Ownership
Interest     Certificated/Certificate
Number or
Uncertificated

Diamondback Energy, Inc.

   Diamondback O&G LLC    LLC      100 %    Uncertificated

Diamondback Energy, Inc.

   Diamondback E&P LLC    LLC      100 %    Uncertificated

Diamondback Energy, Inc.

   Rattler Midstream LLC    LLC      100 %    Uncertificated

Diamondback Energy, Inc.

   Sidewinder Merger Sub Inc.    Common Stock      1,000     Uncertificated

 

Schedule 2 - 1



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

Filing of UCC-1 Financing Statement for the Borrower with respect to the
Collateral with the Secretary of State of the State of Delaware.

Filing of UCC-1 Financing Statement for Diamondback E&P LLC with respect to the
Collateral with the Secretary of State of the State of Delaware.

Filing of UCC-1 Financing Statement for Diamondback Energy, Inc. with respect to
the Collateral with the Secretary of State of the State of Delaware.

Filing of UCC-1 Financing Statement for Rattler Midstream LLC. with respect to
the Collateral with the Secretary of State of the State of Delaware.

Filing of UCC-1 Financing Statement for Sidewinder Merger Sub Inc. with respect
to the Collateral with the Secretary of State of the State of Alabama

 

Schedule 3 - 1



--------------------------------------------------------------------------------

Schedule 4

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

Diamondback O&G LLC, a Delaware limited liability company

Organizational Identification Number: 4459932

Taxpayor Identification Number: 26-1409444

Chief Executive Office: 500 West Texas, Suite 1200, Midland, Texas 79701

Diamondback E&P LLC, a Delaware limited liability company

Organizational Identification Number: 5111299

Taxpayor Identification Number: 36-4728559

Chief Executive Office: 500 West Texas, Suite 1200, Midland, Texas 79701

Diamondback Energy, Inc., a Delaware corporation

Organizational Identification Number: 5088566

Taxpayor Identification Number: 45-4502447

Chief Executive Office: 500 West Texas, Suite 1200, Midland, Texas 79701

Rattler Midstream LLC, a Delaware limited liability company

Organizational Identification Number: 5577244

Taxpayor Identification Number: N/A

Chief Executive Office: 500 West Texas, Suite 1200, Midland, Texas 79701

Sidewinder Merger Sub Inc., an Alabama corporation

Organizational Identification Number: 527-182

Taxpayor Identification Number: N/A

Chief Executive Office: 500 West Texas, Suite 1200, Midland, Texas 79701

 

Schedule 4 - 1



--------------------------------------------------------------------------------

Schedule 5

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

Diamondback O&G LLC

Prior Names: None

Prior Chief Executive Offices: 500 West Texas, Suite 1225, Midland, Texas 79701

Diamondback E&P LLC

Prior Names: None

Prior Chief Executive Offices: 500 West Texas, Suite 1225, Midland, Texas 79701

Diamondback Energy, Inc.

Prior Names: None

Prior Chief Executive Offices: 500 West Texas, Suite 1225, Midland, Texas 79701

Rattler Midstream LLC

Prior Names: White Fang Energy LLC

Prior Chief Executive Offices: 500 West Texas, Suite 1225, Midland, Texas 79701

Sidewinder Merger Sub Inc.

Prior Names: None

Prior Chief Executive Office: None

 

Schedule 5 - 1